Exhibit 10.1
Managed Services Agreement
between
MetroPCS Wireless, Inc.
and
Amdocs Software Systems Limited
and
Amdocs, Inc.
September 15, 2008
 

***   Where this marking appears throughout this Exhibit 10.1, information has
been omitted pursuant to a request for confidential treatment and such
information has been filed with the Securities and Exchange Commission
separately.

 



--------------------------------------------------------------------------------



 



Table of Contents

              PAGE
1. DEFINITIONS
    2  
1.1 General
    2  
1.2 Definitions
    2  
1.3 Additional Definitions
    13  
 
       
2. SCOPE OF SERVICES
    14  
2.1 General
    14  
2.2 Implementation of Amdocs Systems
    14  
2.3 Outsourcing Services
    14  
2.3.1 General
    14  
2.3.2 VeriSign System
    15  
2.3.3 Disaster Recovery and Disaster Recovery Plan
    15  
2.3.4 System Procedures Manual
    15  
2.4 Amdocs as Exclusive Supplier
    16  
2.5 Additional Services
    16  
2.5.1 General
    16  
2.5.2 Future Enhancements
    16  
2.5.3 Orders
    17  
2.6 Incidental Activities
    17  
2.7 Global Services Model
    18  
 
       
3. CREDITABLE PERFORMANCE SPECIFICATIONS
    18  
3.1 Performance According to Creditable Performance Specifications
    18  
3.2 CPS Credits
    18  
3.3 Envelope Parameters
    18  
 
       
4. IMPLEMENTATION OF AMDOCS SYSTEM
    19  
4.1 Project Plan
    19  
4.1.1 Project Plan
    19  
4.1.2 Critical Milestones and Delay Credits
    19  
4.1.3 Progress Meetings and Reports
    20  
4.2 Amdocs’ Roles and Responsibilities
    20  
4.3 Deliverables
    20  
4.4 Specifications and Acceptance Testing
    21  
4.4.1 Specifications
    21  
4.4.2 Test Plan and Test Materials
    21  
4.4.3 System Testing
    21  
4.5 Correction of Unresolved Deficiencies
    25  
4.6 Post System Acceptance Testing
    25  
4.7 Other Sections
    26  
4.8 Viruses and Disabling Code
    26  

-i-



--------------------------------------------------------------------------------



 



              PAGE
5. SERVICES LOCATIONS
    26  
5.1 Locations
    26  
5.2 Compliance with Site Policies
    26  
 
       
6. PERSONNEL
    27  
6.1 Number of Amdocs Personnel
    27  
6.2 Amdocs Personnel and Authorized Subcontractor Personnel
    27  
6.2.1 Key Personnel
    27  
6.2.2 Removal of Amdocs Personnel By MetroPCS
    29  
6.3 Substance Abuse
    29  
6.4 Background Checks
    29  
6.5 Responsibility for Personnel
    30  
6.6 Non-Solicitation
    30  
 
       
7. METROPCS’ OBLIGATIONS
    30  
7.1 MetroPCS’ Roles and Responsibilities
    30  
7.2 Compliance with Plans
    30  
7.3 Acceptance Testing
    31  
7.4 Use of MetroPCS Facilities
    31  
7.5 Right To Use
    31  
7.6 Physical Security
    31  
7.7 Access to Personnel
    31  
7.8 Cooperation
    31  
7.9 Other Sections
    32  
 
       
8. LICENSE TO AMDOCS SYSTEMS; AMDOCS THIRD PARTY SOFTWARE
    32  
8.1 License Grant
    32  
8.2 License Restrictions
    33  
8.3 Amdocs-Provided Third Party Software
    34  
8.4 Enhancements
    34  
8.5 Product Roadmap; Minor and Major Releases
    34  
8.5.1 Product Roadmap
    34  
8.5.2 Minor and Major Releases
    34  
8.6 Source Code Escrow Agreement
    35  
8.7 Support and Maintenance Services
    35  
8.8 Knowledge Transfer
    36  
 
       
9. RELATIONSHIP MANAGEMENT
    36  
9.1 Steering Committee
    36  
9.2 Project Management Office
    36  
9.3 Project Managers
    37  
 
     
10. CHANGE MANAGEMENT PROCEDURES
    37  
10.1 General
    37  
10.2 Changes
    37  

-ii-



--------------------------------------------------------------------------------



 



              PAGE
10.3 Additional Charges
    38  
 
       
11. WARRANTIES, REPRESENTATIONS AND COVENANTS
    38  
11.1 Mutual Warranties of Authorization, Enforceability and Ability to Perform
    38  
11.2 Amdocs Warranties
    38  
11.3 MetroPCS Warranties
    41  
11.4 Delays or Non-Compliance
    41  
11.5 Disclaimer
    41  
 
       
12. PAYMENT
    42  
12.1 Payments by MetroPCS to Amdocs
    42  
12.2 Reduction of Payments by MetroPCS to Amdocs
    42  
12.3 Credits Owed by Amdocs to MetroPCS
    42  
12.4 Invoicing
    43  
12.5 Late Payments
    43  
12.6 Payment Disputes
    44  
12.7 Price Increase
    44  
12.8 Taxes
    44  
12.8.1 General
    44  
12.8.2 Exemptions
    45  
12.8.3 Protested Taxes
    45  
***
       
 
       
13. AUDITS AND RECORDS
    46  
13.1 Financial Audits
    46  
13.2 SAS 70 Type II Audits
    46  
13.2.1 Amdocs Audits
    47  
13.2.2 MetroPCS Audits
    48  
13.2.3 Results of Inquiries and Corrective Plan
    48  
13.2.4 Confidential Information
    48  
 
       
14. CONFIDENTIALITY; DATA PRIVACY AND SECURITY
    49  
14.1 Termination of NDA
    49  
14.2 MetroPCS Confidential Information
    49  
14.2.1 Non-Disclosure and Use Restrictions
    49  
14.2.2 Disclosure Requests
    49  
14.2.3 Permitted Disclosures
    49  
14.3 Amdocs Confidential Information
    50  
14.3.1 Non-Disclosure and Use Restrictions
    50  
14.3.2 Disclosure Requests
    50  
14.3.3 Permitted Disclosures
    50  
14.3.4 Disclosures of Source Materials or Financial Materials
    51  
14.4 Legally Required Disclosures
    51  
14.5 Notification and Mitigation
    52  
14.6 Disposition of Confidential Information
    52  
14.7 Injunctive Relief
    52  

-iii-



--------------------------------------------------------------------------------



 



              PAGE
14.8 Data Privacy and Security Terms
    53  
14.9 Personal Information Statutes
    53  
 
       
15 INTELLECTUAL PROPERTY RIGHTS
    53  
15.1 Pre-Existing Works
    53  
15.2 Deliverables
    54  
15.3 MetroPCS Data and Software
    54  
15.4 Amdocs Systems and Product Documentation
    54  
15.5 Confidential Information
    55  
15.6 Reproduction of Notices
    55  
 
       
16. TERM AND TERMINATION
    55  
16.1 Term of Agreement
    55  
16.2 Termination for Insolvency
    55  
16.3 Termination for Force Majeure
    56  
16.4 Termination for Default
    56  
16.5 Termination for Good Reason
    58  
16.6 Termination for Convenience
    58  
16.7 Termination for Amdocs Change in Control
    59  
16.8 Effect of Termination
    59  
16.9 Additional Termination Procedures and Terms
    59  
16.10 Termination Assistance
    60  
16.11 Survival
    61  
 
       
17. REMEDIES AND LIABILITY
    62  
17.1 Rights and Remedies of Amdocs Upon Default of MetroPCS
    62  
17.2 Rights and Remedies of MetroPCS Upon Default of Amdocs
    62  
17.3 No Interruption of Services
    63  
17.4 Non-Exclusive Remedies
    63  
17.5 Disclaimer of Non-Direct Damages
    63  
17.6 Damages Cap
    64  
17.7 Exclusions
    64  
17.8 Items not Considered Damages
    64  
17.9 Liability Cap
    64  
17.10 Attorneys’ Fees
    65  
18. INDEMNIFICATION AND INSURANCE
    65  
18.1 General Indemnity
    65  
18.2 Infringement Indemnity
    65  
18.2.1 By Amdocs
    65  
18.2.2 By MetroPCS
    66  
18.2.3 Willful Infringement
    67  
18.2.4 Future Activities
    67  
18.2.5 Third Party Products
    67  
18.3 Indemnification Procedures
    67  
18.4 Insurance
    69  

-iv-



--------------------------------------------------------------------------------



 



              PAGE
18.4.1 Coverages
    69  
18.4.2 Evidence of Insurance
    69  
18.4.3 Claims-Made Coverage
    69  
18.4.4 Notice of Cancellation or Change of Coverage
    69  
18.4.5 Qualifying Insurers
    70  
 
       
19. FORCE MAJEURE EVENTS
    70  
19.1 General
    70  
19.2 Duration and Notification
    70  
19.3 Substitute Services
    70  
19.4 Disaster Recovery
    71  
19.5 Payment
    71  
19.6 Allocation of Resources
    71  
 
       
20. GENERAL TERMS AND CONDITIONS
    71  
20.1 Compliance with Laws
    71  
20.2 No Waiver
    72  
20.3 Severability
    72  
20.4 Governing Law
    72  
20.5 Independent Contractors
    74  
20.6 Assignment and Subcontracts
    74  
20.7 Headings not Controlling
    75  
20.8 Notices
    75  
20.9 Successors and Assigns
    75  
20.10 Publicity
    76  
20.11 Export
    77  
20.12 Third Party Beneficiaries
    77  
20.13 Covenant of Good Faith
    77  
20.14 Similar Agreements
    77  
20.15 Acknowledgment
    77  
20.16 Order of Precedence
    78  
20.17 Execution of Agreement
    78  
20.18 Entire Agreement and Changes; Termination of the Letter of Authorization
    78  

-v-



--------------------------------------------------------------------------------



 



Schedules and Exhibits

     
Schedule 1
  MetroPCS-Owned Deliverables
Schedule 2
  Amdocs Systems
Schedule 3
  File Format for VeriSign System Data Extraction
Schedule 4
  Amdocs Third Party Software
Schedule 5
  Envelope and Storage Parameters
Schedule 6
  Implementation and Migration Services
Schedule 7
  MetroPCS’ Current Legacy Systems
Schedule 8
  Fees
Schedule 9
  Product Documentation
Schedule 10
  Roles and Responsibilities Document
Schedule 11
  Creditable Performance Specifications
Schedule 12
  Outsourcing Services
Schedule 13-A
  System Procedures Manual
Schedule 13-B
  Disaster Recovery Plan
Schedule 14
  Project Plan
Schedule 15
  Specifications
Schedule 16
  Steering Committee and Key Personnel
Schedule 17
  Change Management Procedures
Schedule 18
  Amdocs Maintenance
Schedule 19
  Data Privacy and Security
Schedule 20
  Insurance
Schedule 21
      Master Preferred Agreement and Amendment
     Attachment 1
      Master Preferred Agreement
     Attachment 2
  First Amendment to Master Preferred Agreement
Schedule 22
  Control Objectives
Schedule 23
  Amdocs Competitors
Schedule 24
  MetroPCS Competitors
Schedule 25
  Background Checks
Schedule 26
  MetroPCS Equipment, MetroPCS Owned Software and MetroPCS Third Party Software

-vi-



--------------------------------------------------------------------------------



 



Managed Services Agreement
THIS MANAGED SERVICES AGREEMENT is effective as of the 8th day of April, 2008
(the “Effective Date”) by and between MetroPCS Wireless, Inc., a company
incorporated under the laws of Delaware, having its principal offices at 2250
Lakeside Boulevard, Richardson, Texas 75082, and Amdocs Software Systems
Limited, a company incorporated under the laws of Ireland, having its principal
offices at First Floor, Block S, East Point Business Park, Dublin 3, Ireland,
and Amdocs, Inc., a company incorporated under the laws of the State of
Delaware, having its principal offices at 1390 Timberlake Manor Parkway,
Chesterfield, Missouri 63017.
RECITALS
WHEREAS, MetroPCS is a provider of various types of wireless communications
services, and Amdocs develops, distributes, implements, supports, operates and
maintains software systems and solutions and provides related managed services
to, among others, wireless communications providers; and
WHEREAS, MetroPCS desires to procure from ASSL, and ASSL desires to provide to
MetroPCS: (i) ASSL’s proprietary software products that will replace certain of
MetroPCS’ current billing and operational support systems; (ii) support, design,
coding, customization, implementation and integration Services for the
development of necessary modifications to the Amdocs Systems and Amdocs Third
Party Software to create the functionality of MetroPCS’ current billing and
operational support systems, including the Legacy Systems as detailed in the
MetroPCS requirements set forth in the RFI and ASSL’s response thereto, as the
same have been discussed by the Parties and reflected herein; (iii) such
further, other and additional Services as may be mutually agreed upon by the
Parties in writing from time to time pursuant to the terms and conditions set
forth herein; and
WHEREAS, MetroPCS desires to procure from Amdocs and Amdocs desires to provide
to MetroPCS: (i) services for the migration of MetroPCS’ existing subscriber
base from MetroPCS’ current billing and operational support systems, including
the Legacy Systems, to the System; (ii) ongoing services and equipment for the
implementation, operation, support and maintenance of the System including,
without limitation, hosting and operating the System for MetroPCS;
(iii) disaster recovery services; and (iv) such further, other and additional
Services as may be mutually agreed upon by the Parties in writing from time to
time pursuant to the terms and conditions set forth herein; and
WHEREAS, as further described herein and pursuant to the terms and conditions
set forth herein, and as Additional Services, MetroPCS may request to have
Amdocs host the VeriSign billing and operational support platform used by
MetroPCS as of the Signing Date (the “VeriSign System”); and
WHEREAS, the Agreement sets forth the terms and conditions under which MetroPCS
will procure Services from Amdocs, and Amdocs will provide such Services to
MetroPCS.

- 1 -



--------------------------------------------------------------------------------



 



NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and of other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, MetroPCS and Amdocs, intending to
be legally bound, hereby agree to the foregoing and as follows:

1.   DEFINITIONS

1.1   General. For purposes of the Agreement, all capitalized terms used herein
shall have the meanings given to them in Section 1.2 or in the context in which
they are defined. A term defined in the singular shall include the plural and
vice versa when the context so indicates, and words connoting gender shall
include all genders. The term “including” means “including, without limitation.”
Unless specified otherwise, references to Sections and Schedules in the
Agreement are to sections and schedules of and to the Agreement, except in any
Schedule, when references to Sections and Schedules are to sections and
schedules of and to the relevant Schedule, and except in any Order, when
references to Sections and Schedules are to sections and schedules of and to the
relevant Order.   1.2   Definitions.       “Active Subscriber” means a MetroPCS
customer whose account is maintained on the System and who has active service on
the MetroPCS network.       “Additional Services” means the services and
equipment (if any) to be provided by Amdocs, and the software (if any) to be
licensed to MetroPCS, described in an Order. Without limiting the generality of
the foregoing, Additional Services includes future Enhancements contemplated
under the terms of Section 2.5.2.       “Affiliate” means, as to a Party, any
other entity that, directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with, such Party, where
“control” means to own or control more than fifty percent (50%) of the voting
interests or voting securities of the applicable entity or otherwise to direct
or cause the direction of the management and policies of such entity, whether
through ownership of voting securities or by contract or otherwise, provided
that, once such control ceases to exist, the affected entity will no longer
qualify as an Affiliate for purposes of the Agreement.       “Agreement” means
the Managed Services Agreement, effective April 8, 2008, by and between MetroPCS
and Amdocs, including all Schedules, Exhibits, Addenda and Orders, as any of the
foregoing may be amended from time-to-time.       “Amdocs” means, collectively,
Amdocs, Inc. and ASSL.       “Amdocs Competitor” means Amdocs Hosting
Competitors and/or Amdocs Product Competitors.

- 2 -



--------------------------------------------------------------------------------



 



    “Amdocs Confidential Information” means: all records, data, documents,
business plans, models, specifications, operational methods and other
information of Amdocs or its Affiliates (collectively for purposes of this
definition, the “Amdocs Entities”), that is identified as being of a
confidential or proprietary nature, or that a reasonable person would determine
or conclude to be of a confidential or proprietary nature, that is disclosed to
MetroPCS, other MetroPCS Affiliates, or their Personnel (collectively for
purposes of this definition, the “MetroPCS Recipients”), whether in tangible,
intangible and/or oral form, and whether in written form or readable by machine
including, without limitation:

  (a)   data related to the Amdocs Entities’ customers (excluding the MetroPCS
Data) and other records, data, files, reports, forms and other such items of the
Amdocs Entities;     (b)   with respect to each Amdocs Entity, information
regarding: current and future products and services, customers, personnel,
suppliers, pricing, costs, business methods, business plans, business models,
and other financial information, strategies and plans, programs, processes and
practices and other confidential and proprietary information that an Amdocs
Entity owned, acquired, developed or receives from a Third Party (other than in
connection with the Agreement from an Authorized User who or that constitutes a
Third Party); and     (c)   all technical information, software (whether in the
form of object code or source code), product information, materials, data,
reports, programs, documentation, diagrams, ideas, concepts, techniques,
processes, inventions, knowledge, know-how, and intellectual property, including
trade secrets, owned, developed or acquired by the Amdocs Entities (other than
that acquired from MetroPCS or the Authorized Users or assigned to MetroPCS to
the extent MetroPCS expressly retains sole ownership thereof pursuant to the
terms of the Agreement) including, without limitation, the Amdocs Systems and
Amdocs Third Party Software.

    Amdocs Confidential Information shall not include information: (d) that was
at the time of disclosure to a MetroPCS Recipient in the public domain; (e) that
after disclosure to a MetroPCS Recipient, was published or otherwise made a part
of the public domain through no fault of any MetroPCS Recipient; (f) that was in
the possession of a MetroPCS Recipient at the time of disclosure to it, if
MetroPCS was not then under an obligation of confidentiality to an Amdocs Entity
with respect thereto; (g) that after disclosure by an Amdocs Entity to a
MetroPCS Recipient, was received from a Third Party who had a lawful right to
disclose such information to the MetroPCS Recipient without an obligation of
confidentiality; or (h) that was independently developed without reference to
Amdocs Confidential Information. For purposes of this provision, information is
in the public domain if it is known (through no fault of a MetroPCS Recipient)
to Third Parties who are not subject to nondisclosure restrictions with respect
to such information.

- 3 -



--------------------------------------------------------------------------------



 



    “Amdocs Equipment” means the equipment and other materials (excluding the
Amdocs Third Party Software) owned by Amdocs or leased from Third Parties by
Amdocs, and used or operated by Amdocs Personnel in the performance of the
Services. For the avoidance of doubt, Amdocs Equipment shall not include any
MetroPCS Equipment.       “Amdocs Hosting Competitor” means an entity, or the
Affiliate of an entity, that *** . An initial list of Amdocs Hosting Competitors
as of the Signing Date is set forth in the attached Schedule 23. Either Party
may propose from time to time to modify the list of Amdocs Hosting Competitors
to include or exclude, as the case may be, *** that meet or no longer meet, as
the case may be, the criteria described in the foregoing subsections (a) and
(b), provided that any entities *** . If the other Party objects to any proposed
modification of Schedule 23, the dispute resolution procedures set forth in
Section 20.4.2 of the Agreement shall apply.       “Amdocs, Inc.” means Amdocs,
Inc. and any permitted successors and permitted assigns.       “Amdocs Legal
Requirements” means the Laws applicable to the businesses of Amdocs and its
Affiliates and the performance of Amdocs’ obligations under the Agreement.      
“Amdocs Product Competitor” means an entity, or the Affiliate of an entity, that
*** . An initial list of Amdocs Product Competitors as of the Signing Date is
set forth in the attached Schedule 23. Either Party may propose from time to
time to modify the list of Amdocs Product Competitors to include or exclude, as
the case may be, *** that meet or no longer meet, as the case may be, the
criteria described above, *** . If the other Party objects to any proposed
modification of Schedule 23, the dispute resolution procedures set forth in
Section 20.4.2 of the Agreement shall apply.       “Amdocs-Provided Third Party
Software” means the software listed on Schedule 4 (as such Schedule may be
modified from time to time by mutual written agreement of the Parties) that is
licensed or leased by Amdocs from Third Parties and provided by Amdocs to
MetroPCS for use by MetroPCS and its Authorized Users.       “Amdocs Systems”
(or “Amdocs System”) means: (a) the Amdocs-proprietary software products
identified in Schedule 2, and new Releases to such software that are provided by
Amdocs to MetroPCS, including all software (provided solely in object code form,
with source code deposited in escrow under the Preferred Escrow Agreement),
designs, specifications, improvements, techniques, flow charts, and other
materials related thereto; and (b) except as expressly provided otherwise in the
Agreement, any Enhancements to the Amdocs Systems and/or Amdocs-Provided Third
Party Software that are developed and provided by Amdocs to MetroPCS in
accordance with the terms of this Agreement, including all software (provided
solely in object code form, with source code deposited in escrow under the
Preferred Escrow Agreement), designs, specifications, improvements, techniques,
flow charts, and other materials related thereto.

- 4 -



--------------------------------------------------------------------------------



 



    “Amdocs Third Party Software” means the Amdocs-Used Third Party Software and
the Amdocs-Provided Third Party Software.       “Amdocs-Used Third Party
Software” means the software licensed or leased by Amdocs from Third Parties and
used by Amdocs Personnel in the performance of the Services including, without
limitation, the software set forth in Schedule 4 (as such Schedule may be
modified from time to time by mutual written agreement of the Parties). For the
avoidance of doubt, Amdocs-Used Third Party Software shall not include
Amdocs-Provided Third Party Software and vice versa.       “API” has the meaning
set forth in Schedule 11.       “ASSL” means Amdocs Software Systems Limited and
any permitted successors and permitted assigns.       “Authorized Users” means:
(a) MetroPCS and its officers, agents, employees, *** ; (b) MetroPCS’ Affiliates
and their officers, agents, employees, *** ; (c) any Designated Entity and its
officers, agents, employees, *** .       “Change” means any change to the
Services or the System.       “Change in Control” means: (a) any transaction or
combination of transactions as a result of which either a person or a group of
persons that customarily has acted in concert and that presently is in control
of a Party ceases to be in control of such Party; (b) the sale, transfer,
exchange or other disposition (including disposition in full or partial
dissolution) of more than *** of the beneficial ownership (as defined in Rule
13(d) of the Securities Exchange Act of 1934) of the voting power of a Party,
*** . Notwithstanding the foregoing: (e) with respect to Amdocs, a Change of
Control shall not have occurred to the extent control of Amdocs remains with:
*** ; and (f) with respect to MetroPCS, a Change of Control shall not have
occurred to the extent control of MetroPCS remains with: *** .       “Change
Management Procedures” means the procedures for implementing Changes, as
specified in Section 10.       “Change Request” means a request by either Party
for a Change.       “Confidential Information” means Amdocs Confidential
Information or MetroPCS Confidential Information, as the case may be.      
“Continuing Directors” means any member of the board of directors of the
Ultimate Parent of a Party who: (a) was a member of such board of directors on
the Effective Date; or (b) was nominated for election or elected to such board
of directors with the approval of a majority of the Continuing Directors who
were members of such board of directors at the time of such nomination or
election.

- 5 -



--------------------------------------------------------------------------------



 



    “Creditable Performance Specification(s)” or “CPS(s)” means, individually or
collectively, as the context requires, the performance standards for the
Services set forth in Schedule 11.       “Critical Milestone” means an important
activity, event and/or Deliverable that is designated as such in the Project
Plan and/or in an Order. *** .       “Customer Proprietary Network Information”
or “CPNI” has the meaning set forth in 47 U.S.C. 222(h)(1).       “Data History
Subscriber” means a Disconnected Subscriber whose account data is maintained on
the System.       “Deliverables” means any and all documents, designs, business
process diagrams, budgets, specifications, architectural renderings, prototypes,
screen layouts, Enhancements, interfaces and other materials or information
prepared or developed by Amdocs in performance of the Services.      
“Designated Entity” means any Person: (a) to which MetroPCS or one of its
Affiliates leases or provides products; and (b) that MetroPCS or one of its
Affiliates does not control but has an equity or membership interest of *** who
or that have signed a non-disclosure agreement with MetroPCS containing
restrictions at least as protective of the Amdocs Systems and Amdocs
Confidential Information as those contained in the Agreement.      
“Disconnected Subscriber” means a MetroPCS customer whose account is maintained
on the System, but who does not have active service on the MetroPCS network and
is not a Hotlined Subscriber.       “Disabling Code or Device” means any code
embedded in a system for the purpose of making such system operate other than as
set forth in the applicable documentation (including, for the System, the
Product Documentation and the Specifications), and shall include any timer,
clock, counter, time lock, time bomb, Trojan horse, worm, file infector,
malware, rootkit, boot sector infector or other limiting design, instruction or
routine, including surveillance software or routines or data gathering or
collecting software or devices that could, if triggered, erase data or
programming, collect data in a surveillance or other capacity, have an adverse
impact on such system, or cause such system to become inoperable, experience
degradation in service or performance, or otherwise incapable, in whole or in
part, of being used in the full manner for which such system was intended to be
used, but shall not include any code or key inserted to limit use of such system
to Authorized Users or to otherwise ensure compliance with the terms of license
for such system.       “Disaster” means an event that causes an unplanned
interruption of information processing at any Amdocs Site that results in a
significant impairment of the ability of Amdocs to perform the Outsourcing
Services, and such Disaster shall only last as long as

- 6 -



--------------------------------------------------------------------------------



 



    such event is on-going and actually impairing Amdocs’ ability to perform the
Outsourcing Services.       “Enhancements” means any customizations of the
Amdocs Systems and/or Amdocs-Provided Third Party Software performed by Amdocs
Personnel at MetroPCS’ written request pursuant to Section 2.5.       “Envelope
Parameters” means a set of parameters having certain values and/or ranges in
relation to which the CPSs and other provisions of the Agreement apply, as
specified in Schedule 5.       “FCC” means the Federal Communications Commission
or any successor agency performing the same or similar functions.      
“Financial Materials” means: (a) the terms set forth in Schedule 8, to the
extent the terms set forth in such Schedule constitute Amdocs Confidential
Information (e.g., they have not been made public); (b) the dollar amount of all
fees and charges under the Agreement; and (c) the dollar amount of the CPS
Credits and the dollar amount of the Delay Credits.       “Hotlined Subscriber”
means a MetroPCS customer whose account is maintained on the System and who has
been “hot-lined” on the MetroPCS network (i.e., a MetroPCS customer who is not
yet a Disconnected Subscriber but who does not have active service and whose
attempts to make outgoing calls are directed by the MetroPCS network to an
intelligent voice response or other customer service system).      
“Intellectual Property Rights” means patents, trademarks, trade names,
copyrights, trade secrets and/or any other intellectual property rights.      
“Know-How” means all ideas, concepts, techniques, information, reports,
programs, program materials, documentation, diagrams, notes, outlines, flow
charts, user interfaces, software programs, technology, formulas, processes,
algorithms, inventions and the like in whatever form kept, retained or stored
that are used to implement, support and/or develop the System.       “Late
Payment Interest” means interest accruing at the daily equivalent of an annual
rate equal to *** or at the maximum rate allowed by Law, if less.       “Law(s)”
mean all laws, statutes, regulations, rules, ordinances, executive orders,
supervisory requirements, directives, circulars, opinions, interpretive letters
and other official releases of or by any applicable governmental authority,
department or agency, including laws relating to data privacy or data protection
(such laws including, without limitation, such laws that pertain to CPNI or
personally identifiable information, the “Data Privacy Laws”).       “Legacy
Systems” means the MetroPCS systems specified in Schedule 7.

- 7 -



--------------------------------------------------------------------------------



 



    “Legal Requirements” means Amdocs Legal Requirements and/or MetroPCS Legal
Requirements, as applicable.       “LOA” means that certain Letter of
Authorization between MetroPCS and ASSL, dated April 8, 2008, as amended.      
“Major Releases” means, with respect to particular software, a new version of
such software that incorporates the last Minor Release(s) (if one or more has
occurred) and includes new or enhanced features and/or functionality. Major
Releases may include architectural changes, major feature changes, new
functional modules and/or new or enhanced interfaces. Major Releases are
designated by product numbers to the left of the decimal point, such as 1.0,
2.0, 3.0, etc., or by product numbers with a “.5” to the right of the decimal
point, such as 1.5, 2.5, 3.5, etc.       “Managed Systems” means the Amdocs
Systems, Amdocs Third Party Software and, at MetroPCS’ written election and the
consent of Amdocs in its reasonable discretion, the Legacy Systems.      
“MetroPCS” means MetroPCS Wireless, Inc. and any permitted successors and
permitted assigns.       “MetroPCS Competitor” means an entity, or the Affiliate
of an entity, that *** . An initial list of MetroPCS Competitors as of the
Signing Date is set forth in the attached Schedule 24. Either Party may propose
from time to time to modify the list of MetroPCS Competitors to include or
exclude, as the case may be, *** that meet or no longer meet, as the case may
be, the criteria described above. If the other Party objects to any proposed
modification of Schedule 24, the dispute resolution procedures set forth in
Section 20.4.2 of the Agreement shall apply.       “MetroPCS Confidential
Information” means all records, data, documents, business plans, models,
specifications, operational methods and other information of MetroPCS, its
Affiliates, Designated Entities and, in connection with the Agreement,
Authorized Users (collectively for purposes of this definition, the “MetroPCS
Entities”), that is identified as being of a confidential or proprietary nature,
or that a reasonable person would determine or conclude to be of a confidential
or proprietary nature, that is disclosed to Amdocs, other Amdocs Affiliates, or
its or their Personnel (collectively for purposes of this definition, the
“Amdocs Recipients”), whether in tangible, intangible and/or oral form, and
whether in written form or readable by machine including, without limitation:

  (a)   all MetroPCS Data;     (b)   with respect to each MetroPCS Entity,
information regarding: current and future products, customers, personnel,
suppliers, pricing, costs, business methods, business plans, business models,
patent applications, and other

- 8 -



--------------------------------------------------------------------------------



 



      financial information, strategies and plans, programs, processes and
practices and other confidential and proprietary information that a MetroPCS
Entity owned, acquired, developed or receives from a Third Party;     (c)   all
technical information, materials, data, reports, programs, documentation,
diagrams, ideas, concepts, techniques, processes, inventions, knowledge,
know-how, and intellectual property, including trade secrets, owned, developed
or acquired by the MetroPCS Entities (other than that acquired from Amdocs or an
Amdocs Authorized Subcontractor to the extent Amdocs and/or an Amdocs Authorized
Subcontractor expressly retains sole ownership thereof) including, without
limitation, MetroPCS Owned Software and MetroPCS Third Party Software;     (d)  
all other records, data or information collected, received, stored or
transmitted by an Amdocs Recipient in any manner connected with the provision of
Services under the Agreement that a reasonable person would determine to be of a
confidential or proprietary nature; and     (e)   all CPNI relating to the
customers of any of the MetroPCS Entities.

    MetroPCS Confidential Information shall not include information: (f) that
was at the time of disclosure to an Amdocs Recipient in the public domain;
(g) that, after disclosure to an Amdocs Recipient, was published or otherwise
made a part of the public domain through no fault of any Amdocs Recipient;
(h) that was in the possession of an Amdocs Recipient at the time of disclosure
to it, if Amdocs was not then under an obligation of confidentiality with
respect thereto; (i) that, after disclosure by MetroPCS to an Amdocs Recipient,
was received from a Third Party (other than under this Agreement an Authorized
User who or that constitutes a Third Party) who had a lawful right to disclose
such information to the Amdocs Recipient without an obligation of
confidentiality; or (j) that was independently developed without reference to
MetroPCS Confidential Information. For purposes of this provision, information
is in the public domain if it is known (through no fault of an Amdocs Recipient)
to Third Parties who are not subject to nondisclosure restrictions with respect
to such information.       “MetroPCS Data” means data related to customers of
MetroPCS, its Affiliates, Designated Entities, and the Authorized Users
(including, without limitation, CPNI) and other records, data, files, input
materials, reports, forms, and other such information and data of MetroPCS, its
Affiliates, Designated Entities, and the Authorized Users that exist in
MetroPCS’ current systems, including the Legacy Systems, or in the System, or
are created or received by Amdocs Personnel in the performance of the Services,
except as provided herein.       “MetroPCS Equipment” means the equipment owned
by MetroPCS or its Affiliates, or leased from Third Parties by MetroPCS or its
Affiliates, and identified as such in

- 9 -



--------------------------------------------------------------------------------



 



    Schedule 26 (as such Schedule may be modified from time to time by mutual
written agreement of the Parties), that Amdocs Personnel may use in the
performance of the Services.       “MetroPCS Legal Requirements” means the Laws
applicable to the business of MetroPCS, its Affiliates, Designated Entities and
Authorized Users and MetroPCS’ performance of its obligations under the
Agreement.       “MetroPCS Owned Software” means software owned by MetroPCS or
its Affiliates and identified as such in Schedule 26 (as such Schedule may be
modified from time to time by mutual written agreement of the Parties) that
Amdocs Personnel may use in the performance of the Services.       “MetroPCS
Third Party Software” means software licensed by MetroPCS or its Affiliates from
Third Parties and identified as such in Schedule 26 (as such Schedule may be
modified from time to time by mutual written agreement of the Parties) that
Amdocs Personnel may use in the performance of the Services.       “Minor
Releases” means, with respect to particular software, a version of such software
that does not contain new or enhanced features or functionality, but rather is
in the nature of a patch, bug fix or a single enhancement. Minor Releases
generally are designated by product numbers to the right of the decimal point,
such as 1.1, 1.2, 1.3, etc., (except for .5, which may designate a Major
Release) or by further decimal point extensions, such as 7.5.1, 7.5.2, 7.5.3,
etc.       “Monthly Fees” means the monthly System Subscriber and Data History
Subscriber fees for the Outsourcing Services and other monthly fees specified in
Schedule 8.       “Order” means a document pursuant to which Amdocs will provide
Additional Services to MetroPCS. All Orders must comply with the terms and
conditions of Sections 2.5.3, 10.2 and Schedule 17.       “Party” means MetroPCS
or Amdocs; “Parties” means all of them.       “Person” means any natural person,
corporation, limited liability company, limited liability partnership, general
partnership, limited partnership, trust, association, governmental organization
or agency, or other legal person or legally constituted entity of any kind.    
  “Personnel” means: (a) the employees of a Party or its Affiliates; and
(b) subject to the terms of Section 20.6, the subcontractors and agents of a
Party or its Affiliates. “MetroPCS Personnel” refers to the Personnel of
MetroPCS, and “Amdocs Personnel” refers to the Personnel of Amdocs.      
“Preferred Escrow Agreement” means the Master Preferred Escrow Agreement
attached hereto as Attachment 1 to Schedule 21, as amended through the terms of
the First

- 10 -



--------------------------------------------------------------------------------



 



    Amendment to Master Preferred Escrow Agreement attached hereto as Attachment
2 to Schedule 21.       “Priority 1 Incident” has the meaning set forth in
Schedule 11.       “Priority 2 Incident” has the meaning set forth in
Schedule 11.       “Priority 3 Incident” has the meaning set forth in
Schedule 11.       “Product Documentation” means documentation of the Amdocs
Systems and documentation of the Amdocs-Provided Third Party Software, a current
(as of the Signing Date) list of which is set forth in Schedule 9. Amdocs shall
deliver to MetroPCS an updated list of Product Documentation once each calendar
quarter.       “Releases” means all Minor Releases and all Major Releases.      
“RFI” means the Request for Information for Billing and OSS Solution that was
issued by MetroPCS on October 29, 2007, as supplemented.       “Right To Use”
(RTU) means the license or other rights granted by MetroPCS to Amdocs in respect
of the Legacy Systems, MetroPCS Equipment, MetroPCS Owned Software and/or
MetroPCS Third Party Software, as applicable.       “Roles and Responsibilities
Document” means the document attached as Schedule 10, which identifies specific
tasks to be performed by each Party that are required for performance of the
Services.       “SAS 70” means the American Institute of Certified Public
Accountants statement on auditing standards number 70.       “SAS 70 Type II
Audit” means an audit conducted pursuant to SAS 70 that results in a report that
both describes an organization’s description of controls at a specific point in
time and includes detailed testing of those controls over a minimum six
(6) month period, or any replacement or successor audit standard or process.    
  “Services” means all services specified in the Agreement including, without
limitation, the Implementation and Migration Services, the Outsourcing Services,
any Additional Services, and any Changes performed by Amdocs Personnel.      
“Service Rates” means the hourly service rates set forth in Schedule 8.      
“Signing Date” means September 15, 2008.       “Site” means data centers,
development centers, or other premises at which Amdocs will perform any Services
under the Agreement. An “Amdocs Site” refers to the premises of

- 11 -



--------------------------------------------------------------------------------



 



    Amdocs or the Authorized Subcontractors, and a “MetroPCS Site” refers to the
premises of MetroPCS or its Affiliates receiving Services under the Agreement.  
    “Source Materials” means: (a) the Amdocs Systems in source code form (for
the avoidance of doubt, this does not include the Amdocs Systems in object code
or executable form); (b) in respect of the Amdocs Systems, all design
documentation, specifications, flow charts, programmer notes, outlines,
writings, graphic or pictorial materials, schematics, data dictionaries, entity
relationship designs, database schema, and (c) the Know How described in
Sections 8.8(a) and 8.8(b) of the Agreement, except to the extent one of the
exclusions set forth in subsections (d), (e), (f), (g) or (h) of the “Amdocs
Confidential Information” definition applies to all or any portion of such Know
How.       “SOX Laws” means the Sarbanes-Oxley Act of 2002, as it may be
amended, supplemented or revised from time to time, applicable rules and
regulations issued by the U.S. Securities and Exchange Commission, and
applicable rules and regulations of the Public Company Accounting Oversight
Board including, without limitation, provisions relating to internal controls
over financial reporting, as any of the foregoing may have been and/or may be
amended, supplemented or revised from time-to-time.       “Specifications” means
the functional and design specifications for the System and/or any software
Deliverable, including Enhancements. Specifications may be referred to as
“high-level scope document(s)” or “high-level solution document(s)”, including
as set forth in Schedule 1. Initial System Specifications are set forth in
Schedule 15; additional Specifications or changes to the initial System
Specifications may be agreed to by the Parties in accordance with the Change
Management Procedures or in an Order.       “System” means the Amdocs Systems,
including Enhancements, the Amdocs Third Party Software, the interfaces
identified in Schedule 6, and the Amdocs Equipment needed to operate the
foregoing in order to achieve the CPSs.       “System Subscriber” means Active
Subscribers and Hotlined Subscribers. Notwithstanding any contrary terms in the
foregoing, “System Subscribers” does not include customers for which Amdocs does
not provide any Included Services and does not include any Disconnected
Subscribers.       “Tax Assessment” means all federal, state, or local sales,
use, service, excise, gross receipts, municipal fees, transfer, transaction or
similar taxes, fees, withholdings or surcharges, but excludes: (a) any tax, fee,
assessment, or surcharge on either Party’s corporate existence, status, or
income; (b) property taxes, fees, assessment, or surcharges; (c) any corporate
franchise tax, fee, assessment, or surcharge; and (d) taxes, fees, assessment,
and surcharges which are imposed directly on a Party’s gross or retail revenues.

- 12 -



--------------------------------------------------------------------------------



 



    “Termination Date” means the date on which the Term of the Agreement expires
without renewal or, if earlier, the date on which any termination of the
Agreement becomes effective.       “Termination Notice” means a written notice
of termination given in accordance with the terms set forth in Section 16.      
“Territory” means *** .       “Third Party” means a Person other than MetroPCS,
its Affiliates and Designated Entities, Amdocs and its Affiliates, or any of
their respective employees.       “Ultimate Parent” means, as to a Party, an
entity that, directly or indirectly, through one or more intermediaries,
ultimately controls such Party, where “ultimately controls” means to own,
directly or indirectly, or ultimately control more than fifty percent (50%) of
the voting interests or voting securities of the applicable entity or otherwise
to direct or cause the direction of the management and policies of a Party,
whether through ownership of voting securities or by contract or otherwise;
provided, however, that, where one or more entities ultimately control a Party,
only the entity which directly or indirectly ultimately controls all such
entities would be considered the Ultimate Parent; provided, further that, once
such ultimate control ceases to exist, the affected entity will no longer
qualify as an Ultimate Parent for purposes of the Agreement.       “VeriSign
License Agreement” means that certain License Agreement between MetroPCS, Inc.
and VeriSign dated July 11, 2001, as the same may have been amended and/or
supplemented from time to time.   1.3   Additional Definitions. In addition to
the terms defined in Section 1.2, the following terms are defined in the
following Sections:

          Defined Term   Section  
Amdocs Cap
    17.6  
Approved Countries
    20.6.2  
Auditors
    13  
Audits
    13.1.2  
Authorized Subcontractor
    20.6.2  
Certification
    4.4.3 (d)(i)
Control Objectives
    13.2  
Corrective Plan
    13.2.3  
***
    ***  
Defense
    18.3 (c)
Deployment Use
    4.4.3 (b)(ii)
Deployment Use Period
    4.4.3 (b)(ii)
Disaster Recovery Plan/DRP
    2.3.3 (a)
Disclosing Party
    14.4  
Effective Date
  Introduction  
Election Notice
    18.3 (a)
Enhancement Request
    2.5.2  
Enhancement Response
    2.5.2  
Events of Default
    16.4  
Excused Delay
    4.1.2  
Force Majeure Event
    19.1  
***
    ***  
Frustration Event
    16.3.2  
Good Reason
    16.5  
Implementation and Migration
       
Services
    2.2  
Included Services
    2.4  
Indemnitee
    18.1  
Indemnitor
    18.1  
Industry Standards
    11.2 (a)
Initial Term
    16.1  

- 13 -



--------------------------------------------------------------------------------



 



          Defined Term   Section  
Initial Term Commencement Date
    16.1  
Key Personnel
    6.2.1  
Liabilities
    18.1  
Material Adverse Effect
    11.1 (a)
MetroPCS Cap
    17.6  
MetroPCS Enhancements
    8.4  
MetroPCS-Owned Deliverables
    15.2  
NDA
    14.1  
New Functionality
    8.5.2  
Non-Compliant Party
    11.4 (a)
Outsourcing Services
    2.3.1  
Payee
    12.6.1 (a)
Payer
    12.6.1  
Personal Information
    14.9  
Platform Use
    4.4.3 (b)(i)
Platform Use Period
    4.4.3 (b)(i)
PMO
    9.2.1  
Pre-Existing Works
    15.1  
Pre-Live Testing
    4.4.3 (a)
Pre-Paid Solution
    11.2 (f)
Progress Report
    4.1.3  
Project Manager
    9.3.1  
Project Plan
    4.1.1  
Records
    13.2.2  
Receiving Party
    14.4  
Renewal Term
    16.1  
Recruiting Party
    6.6  
Security Incident
    14.9  
SOX Deficiencies
    13.2.3  
Standard
    4.3  
Steering Committee
    9.1.1  
System Acceptance
    4.4.3 (d)(ii)
System Platform
    4.4.3 (b)(i)
System Procedures Manual
    2.3.4  
Tax(es)
    12.8.1  
Term
    16.1  
Termination Assistance
    16.10  
Termination Assistance Period
    16.10  
Termination Conversion Date
    16.6  
Termination Fee
    16.6  
Test Materials
    4.4.2  
Test Plan
    4.4.2  
Testing Criteria
    4.4.3 (a)
UAT Plan
    4.4.2  
VeriSign
    2.4 (a)
VeriSign System
  Whereas Clauses  

2.   SCOPE OF SERVICES   2.1   General. Amdocs shall perform the Services in
accordance with the Agreement, including, but not limited to, as specified in
this Section 2, Section 3, Section 4 and the applicable Schedules. Amdocs shall
also provide any Additional Services specified in Orders entered into pursuant
to the provisions of Section 2.5. Except as provided below in this Agreement,
Amdocs shall provide the System *** that includes *** required to host and
deliver the System in accordance with the Specifications, Product Documentation
and the Agreement. Further, based on MetroPCS’ requirement that *** ; provided,
however that in addition to its own networks and operations, MetroPCS is
responsible for providing the equipment and software listed on Schedule 26, ***
.   2.2   Implementation of Amdocs Systems. In accordance with the time frames
and other terms set forth in the Project Plan, ASSL will provide MetroPCS with
Services for the customization, implementation of, and migration to, the System,
as specified in Schedule 6 (the “Implementation and Migration Services”).   2.3
  Outsourcing Services.   2.3.1   General. Amdocs will perform hosting, support
operations and maintenance and other services with respect to the Managed
Systems, as further described in Schedule 12 (the

-14-



--------------------------------------------------------------------------------



 



    “Outsourcing Services”), commencing on the date user acceptance testing
commences under Section 4.4.3(a).   2.3.2   VeriSign System. If requested by
MetroPCS, Amdocs shall provide Additional Services in respect of the VeriSign
System pursuant to an Order to be agreed upon by the Parties.   2.3.3   Disaster
Recovery and Disaster Recovery Plan.

  (a)   As part of the Outsourcing Services, Amdocs is responsible for
developing, implementing and maintaining a plan for the ongoing Outsourcing
Services in the event of a Disaster (the “Disaster Recovery Plan” or “DRP”). The
DRP is a documentary Deliverable the initial version of which is attached as
Schedule 13-B. The DRP is and shall continue to be designed to interact with
MetroPCS’ overall business continuity plan as communicated by MetroPCS to Amdocs
in writing.     (b)   Amdocs is responsible for the following activities as set
forth in the DRP:

  (i)   Maintaining sufficient infrastructure for the production environment(s)
of the Managed Systems in order to enable MetroPCS, within the time frames
specified in the Disaster Recovery Plan, to maintain business operations at the
level of operations specified in the Disaster Recovery Plan using support from
Amdocs’ alternate operations center;     (ii)   Maintaining current backups of
all MetroPCS Data and the Managed Systems;     (iii)   Maintaining methods and
procedures required for DRP testing, as well as detailed instructions for
implementing the DRP in the event of a Disaster;     (iv)   Implementing
disaster recovery plans and procedures at a secondary Amdocs Site in accordance
with the DRP;     (v)   An annual test of the DRP, including, but not limited
to, restoring data from backup media, verification of System operation and
testing access controls; and     (vi)   Conducting an annual review of the
Disaster Recovery Plan and proposing to MetroPCS any appropriate updates
thereto. Any updates proposed by Amdocs that are accepted by MetroPCS shall be
implemented in accordance with the Change Management Procedures.

2.3.4 System Procedures Manual.

  (a)   Development. In accordance with the further terms of this Section,
Amdocs shall develop as a Deliverable and thereafter regularly update a
detailed, MetroPCS-specific system procedures manual that minimally includes the
contents specified below in this Section and in Schedule 13-A (the “System
Procedures Manual”). Amdocs shall deliver the first draft of the System
Procedures Manual to MetroPCS for its review, comments and approval thirty
(30) days prior to the start

-15-



--------------------------------------------------------------------------------



 



      of user acceptance testing by MetroPCS and shall, with respect to such
draft, incorporate MetroPCS’ comments and suggestions *** . In conjunction with
each Major Release (but at least on an annual basis), Amdocs shall: (i) update
the System Procedures Manual to reflect changes in the operations and procedures
described therein, all of which updates shall be made in a manner that causes
them to be easily identifiable by MetroPCS; (ii) provide to MetroPCS the updated
draft of the System Procedures Manual for MetroPCS’ review, comments and
approval; and (iii) with respect to each such draft, incorporate MetroPCS’
comments and suggestions *** . Prior to completion of the System Procedures
Manual, Amdocs shall provide the Services in accordance with the standards and
procedures generally used by MetroPCS as of the Signing Date as communicated to
Amdocs by MetroPCS in writing.     (b)   Contents. Amdocs shall provide the
System Procedures Manual to MetroPCS electronically in a format reasonably
acceptable to MetroPCS, along with instructions regarding the methodology for
accessing the same. The System Procedures Manual shall include a then-current
data dictionary for the System and describe, among other things, the manner in
which Amdocs will provide the Services, and identify the documentation
(including, e.g., operations manuals, user guides and end-user support manuals)
that includes further details about such activities, all of which shall be in
accordance with the Agreement. The System Procedures Manual shall in no event be
interpreted as an amendment to the Agreement so as to relieve Amdocs of any of
its performance obligations under the Agreement, but shall be used as one basis
for interpreting the agreed upon method of performance with regard to the
matters detailed therein.     (c)   Ownership. The System Procedures Manual
shall be owned by Amdocs, excluding portions thereof that constitute MetroPCS
Confidential Information. In respect of the portions of the System Procedures
Manual that are owned by Amdocs, *** .

2.4   Amdocs as Exclusive Supplier. Commencing on *** , MetroPCS shall not
utilize any Third Party to provide *** . Notwithstanding anything contained
herein to the contrary:       ***

- 16 -



--------------------------------------------------------------------------------



 



***

 



--------------------------------------------------------------------------------



 



  2.5   Additional Services.   2.5.1   General. MetroPCS may, from time-to-time,
issue a request to add Additional Services to the scope of the Agreement. Any
Additional Services constitute a Change, and the Parties shall comply with
Section 10.2 with respect to all Changes.   2.5.2   Future Enhancements. In
addition to the Enhancements contemplated under Schedule 6, MetroPCS shall have
the right to request that Amdocs develop additional Enhancements in accordance
with the terms and conditions of this Section. If MetroPCS wants Amdocs to
create new Enhancements, MetroPCS shall provide Amdocs with a written notice
specifying in reasonable detail MetroPCS’ desired features and/or functions
(“Enhancement Request”). The Enhancement Request shall specify whether MetroPCS
wants Amdocs to provide a cost estimate and/or fixed fee quotation. Within ***
following receipt of an Enhancement Request, Amdocs shall acknowledge that it
has received the Enhancement Request and that appropriate Amdocs
representative(s) are working on a response. Within *** for a simple Enhancement
Request and within *** for a complex Enhancement Request following Amdocs’s
receipt of such Enhancement Request, Amdocs shall provide MetroPCS, at no cost
or expense to MetroPCS, a written statement describing in detail the labor costs
(which costs shall be based on rates that do not exceed the Services Rates),
equipment costs, Amdocs Third Party Software license fees or cost (if any) (all
of which shall be Amdocs’ actual cost without markup, unless otherwise mutually
agreed, support and maintenance costs and time frame to complete the Enhancement
Request, and such other terms and conditions required to implement the
Enhancement Request (“Enhancement Response”). If MetroPCS approves the
Enhancement Response, the Parties shall enter into an Order, Statement of Work
or other similar document, all of which shall be subject to the terms and
conditions of the Agreement (including, without limitation, those set forth in
Section 8.4). If MetroPCS does not approve the Enhancement Response for any
reason, then MetroPCS shall not be obligated to proceed with such Enhancements,
and Amdocs shall continue to perform its obligations as originally contemplated
under the Agreement. Nothing contained in the Agreement shall restrict or
prohibit MetroPCS from creating its own customizations or software on its side
of any interface to the System.

  2.5.3   Orders.

  (a)   Amdocs shall provide Additional Services to MetroPCS through an Order.  
  (b)   Each Order shall be deemed to incorporate: (i) the terms and conditions
of the Agreement (subject to Section 2.5.3(c)); (ii) the Specifications document
attached to such Order, if any; and (iii) any relevant subordinate documents
attached to or referenced in such Order, if any. Each Order may set forth a
schedule of Delay Credits applicable to Amdocs’ failure to timely achieve
mutually agreed Critical Milestones, including development milestones for
Enhancements. An Order may not be modified except as agreed in writing by
authorized representatives of MetroPCS and Amdocs as set forth in Schedule 17.  
  (c)   Except to the extent that an Order expressly supersedes a particular
term of the Agreement as set forth in Section 20.16, terms and conditions agreed
by the Parties in an Order shall apply solely to such Order.     (d)   An Order
will be binding on the Parties only when executed by authorized representatives
of the Parties as set forth in Schedule 17.

2.6   Incidental Activities. If any incidental activities that are not
specifically designated as Amdocs’ tasks in the Roles and Responsibilities
Document or elsewhere in the Agreement are an inherent part of the Services and
are reasonably required for the proper performance or provision of the Services
in accordance with the Agreement and such activities are not specifically
designated as the responsibility of MetroPCS or a Third Party in the Roles and
Responsibilities Document or elsewhere in the Agreement, such incidental
activities shall be deemed to be included within the scope of the Services to be

- 17 -



--------------------------------------------------------------------------------



 



    provided by Amdocs, without any additional charge or cost in excess of the
fees and charges otherwise payable by MetroPCS to Amdocs for such Services under
the Agreement.   2.7   Global Services Model. Amdocs agrees that the Managed
Systems shall be hosted in the United States *** , and Amdocs shall not relocate
the Managed Systems to a location outside the United States without the prior
written consent of MetroPCS, which may be withheld in MetroPCS’ sole discretion.
However, subject to Legal Requirements, Amdocs may deliver any or all of the
Services using Amdocs Personnel located outside the United States. Currently,
the Amdocs pricing set forth in Schedule 8 is based on ***. In the event of a
change in Legal Requirements that adversely impacts the desirability of having
the Services provided by offshore Amdocs Personnel, upon either Party’s written
request, the Parties will cooperatively explore alternate service models that
would minimize or eliminate such adverse impact. In the event a mutually
satisfactory resolution is not achieved within *** after a Party first requested
the exploration of alternate Service models (or such earlier time as may be
required to ensure compliance with applicable Laws), Amdocs thereafter shall
perform the Services using United States-based Amdocs Personnel, and the amounts
payable by MetroPCS on an annualized basis may increase by an amount equal to
*** , which amount may not exceed *** . Upon such a change in Legal Requirements
that would lead to an increase in amounts payable by MetroPCS hereunder,
MetroPCS shall have the right to terminate the Agreement with no further
liability to Amdocs by delivering to Amdocs a Termination Notice specifying the
Termination Date, and MetroPCS shall pay to Amdocs (in accordance with the
payment terms set forth in Section 16.9(f)) an amount equal to *** . In
addition, if any such changed MetroPCS Legal Requirements requires Amdocs to add
additional staffing solely for the purpose of such regulatory compliance, then
upon prior written notice to MetroPCS and MetroPCS’ written consent that such
additional Personnel are necessary, MetroPCS shall *** .   3.   CREDITABLE
PERFORMANCE SPECIFICATIONS   3.1   Performance According to Creditable
Performance Specifications.   3.1.1   Amdocs will perform the Services in
accordance with the CPSs specified in Schedule 11.   3.1.2   Amdocs shall
measure and report to MetroPCS its performance results against the CPSs in the
manner specified in Schedule 11.   ***   ***   ***   3.3   Envelope Parameters.
  3.3.1   The CPSs are subject to the Envelope Parameters specified in
Schedule 5.

-18-



--------------------------------------------------------------------------------



 



3.3.2   Any changes in the Envelope Parameters, and any effects of such changes
on the CPSs and any other provisions of the Agreement, are subject to the terms
and conditions of Schedule 5.   4.   IMPLEMENTATION OF AMDOCS SYSTEM   4.1  
Project Plan.   4.1.1   Project Plan. Attached hereto as Schedule 14 is a
detailed implementation and project plan for the performance of the
Implementation and Migration Services, including documentation of all project
milestones (including Critical Milestones) and Deliverables (the “Project
Plan”). The Project Plan may be modified from time to time by written agreement
signed by a vice president of Amdocs and an officer of MetroPCS. The Project
Management Office shall be responsible to maintain and update the Project Plan.
  4.1.2   Critical Milestones *** . The Project Plan includes Critical
Milestones, and an Order may include Critical Milestones relating to Additional
Services. A Critical Milestone will be achieved successfully only when the
activities, events, Services and/or Deliverables that comprise such Critical
Milestone have occurred and/or have been completed and accepted in accordance
with the terms of the Agreement or the applicable Order. Subject to the further
terms of this Section, if Amdocs is likely to fail to meet a Critical Milestone,
then at MetroPCS’ request and, unless the terms of subsection (d) below apply,
at no additional cost or expense to MetroPCS, Amdocs shall provide that number
and type of additional Amdocs Personnel as are reasonably necessary to timely
achieve the Critical Milestone. Provided such failure was not caused by an
Excused Delay, if Amdocs already has failed to meet a Critical Milestone, then:

  (a)   at MetroPCS’ option, Amdocs shall provide that number and type of
additional Amdocs Personnel as are reasonably necessary to timely achieve the
Critical Milestone, or complete the Critical Milestone(s) within a re-adjusted
time frame established by the Parties; ***     (b)   *** .

    Notwithstanding the foregoing, if a Critical Milestone has been delayed
(each of the events or circumstances described in the following subsections (c)
and (d) constitutes an “Excused Delay”): (c) under the circumstances described
in Section 19.1; or (d) as a result of the failure of MetroPCS Personnel, for
any reason other than a delay caused by Amdocs Personnel, to perform MetroPCS’
material obligations with respect to such Critical Milestone or otherwise under
the Agreement (including those reflected in the Roles and Responsibilities
Document) or the applicable Order and designated as a MetroPCS obligation,
provided that such failure and its likely impact on Amdocs’ ability to timely
achieve the Critical Milestone was identified by Amdocs in a written notice to
MetroPCS within a reasonable period of time after such failure was known by
Amdocs, the Critical Milestone date and any other subsequent affected Critical
Milestone date(s) shall be extended: (i) if the length of the delay caused by
MetroPCS Personnel was, (a) prior to System Acceptance *** or (b) following
System Acceptance *** , on a day-for-

-19-



--------------------------------------------------------------------------------



 



    day basis to account for the period of delay; or (ii) if the length of the
delay caused by MetroPCS Personnel was (c) prior to System Acceptance *** , or
(b) following System Acceptance *** , the Parties will agree upon and document
the impact of such delay (including any additional compensation to Amdocs for
such delay and any revisions to the Project Plan) in accordance with the Change
Management Procedures.   4.1.3   Progress Meetings and Reports. Prior to the
Initial Term Commencement Date, appropriate representatives of the Parties shall
meet at least weekly to discuss the status of the Implementation and Migration
Services and performance against the Project Plan. At least three (3) days
before each meeting, Amdocs shall create and present to the PMO a detailed
written progress report (“Progress Report”). The Progress Report shall include,
among other things:

  (a)   a summary in such detail as MetroPCS shall reasonably request of *** ;
and     (b)   a log of *** .     Amdocs shall identify in all Progress Reports
any MetroPCS and/or Third Party delay or other circumstance known to Amdocs that
will or may impact Amdocs’ ability to timely perform its obligations, including
achieving any Critical Milestone by its due date.



4.2   Amdocs’ Roles and Responsibilities. Amdocs will perform all of the tasks
designated as Amdocs’ tasks in the Roles and Responsibilities Document. Amdocs
acknowledges that its timely and proper performance of such tasks is required
for MetroPCS’ performance of the tasks designated as MetroPCS’ tasks in the
Roles and Responsibilities Document that are dependent upon Amdocs’ preceding
tasks.   4.3   Deliverables. Each Deliverable prepared by Amdocs shall be in a
form, format, and in such detail as is necessary to: (a) in the case of software
Deliverables, including Enhancements, cause it to *** ; or (b) in the case of
documentary Deliverables (e.g., documentation of Enhancements), considering the
purpose of the Deliverable, *** (the applicable standard for the Deliverable
under the foregoing subsections shall constitute the “Standard” for purposes of
this Section). Prior to delivery to MetroPCS, Amdocs shall perform a systematic
review of each software Deliverable, including Enhancements, and shall at the
time of delivery to MetroPCS confirm that the software Deliverable conforms to
the Standard that is applicable to such software Deliverable. Promptly following
receipt of the applicable software or documentary Deliverable, MetroPCS shall
review and, in the case of software Deliverables, test the Deliverable in
accordance with the terms set forth in Section 4.4 (with respect to the software
Deliverables that are part of initial System deployment) or in accordance with a
mutually agreed upon test plan. If the Deliverable does not conform to its
Standard, MetroPCS will notify Amdocs of the deficiencies (within the timeframe
set forth in the Project Plan or, if no timeframe is specified, then within
thirty (30) days, following receipt of the applicable Deliverable in the case of
documentary Deliverables, and in accordance with the terms set forth in the
applicable test plan in the case of software Deliverables), and Amdocs will
revise the Deliverable and resubmit it to MetroPCS for its review and if a
software Deliverable, testing by MetroPCS. This process of review, testing
(where appropriate), and comment will continue until the Deliverable conforms to
its Standard and is accepted by

- 20 -



--------------------------------------------------------------------------------



 



    MetroPCS. Notwithstanding the foregoing, Amdocs acknowledges that MetroPCS’
acceptance of a software Deliverable may be based on the advice and input of
Amdocs. If during the Term, a software Deliverable is found not to comply with
its Specifications, the portions of such Deliverable for which Amdocs is
responsible (or the entire Deliverable, if Amdocs is responsible for the entire
Deliverable) will be corrected promptly by Amdocs at no additional charge or
expense to MetroPCS. If during the Termination Assistance Period, a software
Deliverable is found not to comply with its Specifications resulting in a
Priority 1 or Priority 2 incident, the portions of such Deliverable for which
Amdocs is responsible (or the entire Deliverable, if Amdocs is responsible for
the entire Deliverable) will be corrected promptly by Amdocs as part of the
Termination Assistance Services *** .   4.4   Specifications and Acceptance
Testing.   4.4.1   Specifications. The initial System Specifications are set
forth in the attached Schedule 15. MetroPCS acknowledges that the functional
capabilities contemplated by the Specifications set forth in Schedule 15 may be
achieved through configurations, and/or Enhancements. Additionally, Schedule 15
identifies all initial System release configurations and/or Enhancements (if
any) that may require additional cost or expense to MetroPCS to develop, support
and maintain.   4.4.2   Test Plan and Test Materials. Within the time frame
specified in the Project Plan, Amdocs shall be responsible for developing a
detailed System test plan (the “Test Plan”) for testing the System. Concurrently
with the development of the Test Plan, Amdocs shall identify and provide to
MetroPCS all *** that will be used by Amdocs to conduct its System testing
(together with the Test Plan, collectively, the “Test Materials”), all of which
shall be specifically tailored to the System as reflected in the Agreement
and/or the Specifications. The Test Materials constitute a documentary
Deliverable and are subject to the terms of Section 4.3. In addition, Amdocs
will incorporate into its System testing procedures the user acceptance test
cases provided by MetroPCS that reflect MetroPCS’ business requirements. As
between Amdocs and MetroPCS, MetroPCS shall be responsible for developing a
detailed user acceptance test plan (the “UAT Plan”) for testing the System,
together with the related *** that will be used by MetroPCS in conducting user
acceptance testing.   4.4.3   System Testing. Testing of the System will include
testing to be conducted by each of Amdocs and MetroPCS, as further described in
this Section 4.4, as well as full end-to-end testing of the System. During Test
Plan development, MetroPCS, with Amdocs’ assistance, will develop the criteria
for commencing and concluding both Pre-Live Testing and Deployment Use
(“entrance” and “exit” criteria). Further, MetroPCS shall have the right to
modify or amend the scope, methodologies and procedures for Pre-Live Testing and
Deployment Use and for executing System testing for items for which MetroPCS is
responsible as described herein if reasonably necessary to test the System.
Amdocs shall provide to MetroPCS copies (in written and electronic formats) of
all test results generated by Amdocs during its performance of any testing
processes and procedures, including the Test Plan. Amdocs shall document test
results and produce testing metrics in a clear, intuitive, comparable format
based on the testing processes

- 21 -



--------------------------------------------------------------------------------



 



    defined in the Test Plan. In addition, MetroPCS shall provide to Amdocs
copies (in written and electronic formats) of the test result metrics generated
by MetroPCS during its performance of any testing processes and procedures,
including the UAT Plan.

  (a)   Pre-Live Testing. Pre-live testing of the System (“Pre-Live Testing”)
shall be performed jointly by the Parties in accordance with the
responsibilities allocated to each Party in the Agreement (including in
Schedule 6, in the Roles and Responsibilities Document, in the Project Plan, in
the Test Plan and/or in the UAT Plan), and shall continue for the periods of
time set forth in the Project Plan, the Test Plan and/or the UAT Plan. Pre-Live
Testing shall test and validate, as against the Specifications, Product
Documentation and CPSs:         ***         ***         ***         ***        
***         ***         ***         all to verify and confirm that the System:
(ix) conforms in all material respects to the applicable Specifications *** ;
and (x) performs in all material respects in accordance with the CPSs *** (the
requirements specified in the foregoing subsections (ix) and (x) constitute the
“Testing Criteria”). *** (xi) Amdocs will be responsible for timely correcting
any identified failures of the System to comply with the Testing Criteria that
are discovered during the testing process; and (xii) MetroPCS will be
responsible for timely correcting any issues on MetroPCS’ side of any interface
to the System that are discovered during the testing process.         Prior to
completion of Pre-Live Testing, Amdocs shall provide to MetroPCS documentation
for all configurations, Enhancements and interfaces developed or created by
Amdocs (and such documentation shall constitute a Deliverable for purposes of
the Agreement) for the System.         Amdocs shall provide MetroPCS with
written notice that it has met all of its Pre-Live Testing exit criteria once
the following conditions have been satisfied in full: (xiii) *** ; and (xiv) all
documentation for all configurations, Enhancements and other Deliverables,
including interfaces developed or created by Amdocs, have been provided to
MetroPCS. If MetroPCS disagrees with Amdocs’ notice, MetroPCS shall provide
written notice to Amdocs detailing the basis for such disagreement, and the
Parties shall meet to review the areas of non-compliance. Once the Parties agree
that Amdocs has satisfied its Pre-Live Testing exit criteria, the System shall
be ready for user acceptance testing by MetroPCS. MetroPCS shall conduct its
portions of Pre-Live Testing in accordance with the UAT Plan and provide Amdocs
with written notice once the Testing Criteria have been satisfied *** . Once the
Parties agree that the Pre-Live Testing exit criteria have been satisfied, the
System shall be ready for Deployment Use in accordance with Section 4.4.3(b).  
  (b)   Platform Use and Full Deployment Use. Following successful completion of
Pre-Live Testing, MetroPCS will conduct the additional testing described in this
subsection (b).



-22-



--------------------------------------------------------------------------------



 



  (i)   In respect of each of the pre-paid platform and mediation platform that
will be provided by Amdocs as part of the System (each, a “System Platform”),
MetroPCS shall have the right to deploy the System Platform in production in
respect of *** MetroPCS markets *** (for each System Platform, “Platform Use”).
Unless otherwise mutually agreed, the Platform Use period for each System
Platform shall continue for *** (for each System Platform, the “Platform Use
Period”). If any failures of a System Platform to comply with the Testing
Criteria are discovered during the Platform Use Period for such System Platform,
MetroPCS shall report such failures to Amdocs, and Amdocs promptly shall correct
such failures and, in respect of Priority 1 Incidents and Priority 2 Incidents,
provide MetroPCS with a written explanation for such failure with a root cause
analysis. MetroPCS shall have *** to verify any correction provided by Amdocs
for a Priority 1 Incident, and *** to verify any correction provided by Amdocs
for a Priority 2 Incident, and, if necessary, the Platform Use Period shall be
extended accordingly. Subject to the terms of Section 4.4.3(d), the process
described in this Section 4.4.3(b)(i) shall repeat as often as necessary for
each System Platform until all failures to comply with the Testing Criteria for
such System Platform that have been identified during the Platform Use Period
for such System Platform have been corrected by Amdocs (or the Parties have
agreed in writing that any of such failures will be corrected at a later date as
described in Section 4.5), *** . When all failures to comply with the Testing
Criteria that have been identified during the Platform Use Period for a System
Platform have been corrected by Amdocs (or the Parties have agreed in writing
that any of such failures will be corrected at a later date as described in
Section 4.5) *** , Amdocs shall provide MetroPCS with written notice that it has
met all System Platform Use exit criteria for such System Platform. If MetroPCS
disagrees with the notice, MetroPCS shall provide written notice to Amdocs
detailing the basis for such disagreement, and the Parties shall meet to review
the areas of non-compliance.     (ii)   Following successful completion of
Pre-Live Testing and Platform Use of the pre-paid System Platform and Pre-Live
Testing of the System as a whole (including each System Platform), MetroPCS will
fully deploy the System (including, without limitation, each System Platform and
all other software and hardware which comprise the System, in production in
respect of one (1) or more MetroPCS markets as determined by MetroPCS in its
sole discretion (“Deployment Use”). Unless otherwise mutually agreed, the
Deployment Use period shall continue for *** (“Deployment Use Period”). If any
failures of the System to comply with the Testing Criteria are discovered during
the Deployment Use Period, MetroPCS shall report such failures to Amdocs, and
Amdocs promptly shall correct such failures and, in respect of Priority 1
Incidents and Priority 2 Incidents, provide MetroPCS with a written explanation
for such failure with a root cause analysis. MetroPCS shall have *** to verify
any correction provided by Amdocs for a Priority 1 Incident, and *** to verify
any correction provided by Amdocs for a Priority 2 Incident, and, if necessary,
the

-23-



--------------------------------------------------------------------------------



 



      Deployment Use Period shall be extended accordingly. Subject to the terms
of Section 4.4.3(d), the process described in this Section 4.4.3(b) shall repeat
as often as necessary until all failures to comply with the Testing Criteria
that have been identified during the Deployment Use Period have been corrected
by Amdocs (or the Parties have agreed in writing that any of such failures will
be corrected at a later date as described in Section 4.5), ***         . When
all failures to comply with the Testing Criteria that have been identified
during Deployment Use have been corrected by Amdocs (or the Parties have agreed
in writing that any of such failures will be corrected at a later date as
described in Section 4.5) *** , Amdocs shall provide MetroPCS with written
notice that it has met all Deployment Use exit criteria. If MetroPCS disagrees
with the notice, MetroPCS shall provide written notice to Amdocs detailing the
basis for such disagreement, and the Parties shall meet to review the areas of
non-compliance.

  (c)   Suspension of Testing. Notwithstanding anything contained herein to the
contrary, MetroPCS shall have the right in its sole discretion to suspend its
portions of Pre-Live Testing, Platform Use and/or Deployment Use at any time if,
in MetroPCS’ reasonable judgment, the number or magnitude of issues identified
during the testing process warrants suspension, and the time periods for
conducting such testing shall be extended on a day-for-day basis to account for
the period of suspension. If such suspension will continue for *** , the Parties
will agree upon and document the impact of such delay in accordance with the
Change Management Procedures.     (d)   Certification and System Acceptance.

  (i)   The following conditions are required for a System Platform to achieve
“Certification”: (A) the System Platform has successfully met the exit criteria
as described in Sections 4.4.3(a) and 4.4.3(b)(i); (B) Amdocs has provided to
MetroPCS all documentation for the configurations, Enhancements and other
Deliverables relating to the System Platform, including interfaces developed or
created by Amdocs; and (C) the Chief Information Officer of MetroPCS, or his
designee, has provided written confirmation that the conditions specified in
subsections (A) and (B) have been satisfied. If the requirements of subsections
(A) and (B) are satisfied, the Chief Information Officer of MetroPCS, or his
designee, shall promptly provide the written confirmation required in subsection
(C). If Amdocs believes Certification has occurred, and that MetroPCS is
wrongfully withholding its confirmation, Amdocs shall send a written notice to
MetroPCS stating that it believes Certification has occurred. If MetroPCS does
not dispute the written notice by Amdocs *** from the date of MetroPCS’ receipt
of Amdocs’ notice, then Certification of the applicable System Platform shall be
deemed to have occurred as of the date the System Platform met the exit criteria
described in Sections 4.4.3(a) and 4.4.3(b)(i). If MetroPCS disputes Amdocs’
written notice ***, the matter shall be referred to the escalation procedures
set forth in

-24-



--------------------------------------------------------------------------------



 



      Section 20.4.2. Notwithstanding the above, if MetroPCS migrates additional
subscribers to the System Platform beyond the initial market(s) or adds
additional markets to the System Platform beyond the initial market(s), then
Certification of that System Platform will be deemed to have occurred as of the
date the applicable event occurred.     (ii)   The following conditions are
required for the System to achieve “System Acceptance”: (A) the System has
successfully met the exit criteria as described in Sections 4.4.3(a) and
4.4.3(b); (B) Amdocs has provided to MetroPCS all documentation for the
configurations, Enhancements and other Deliverables, including interfaces
developed or created by Amdocs; and (C) the Chief Information Officer of
MetroPCS, or his designee, has provided written confirmation that the conditions
specified in subsections (A) and (B) have been satisfied. If the requirements of
subsections (A) and (B) above are satisfied, the Chief Information Officer of
MetroPCS, or his designee, shall promptly provide the written confirmation
required in subsection (C). If Amdocs believes System Acceptance has occurred,
and that MetroPCS is wrongfully withholding its confirmation, Amdocs shall send
a written notice to MetroPCS stating that it believes System Acceptance has
occurred. If MetroPCS does not dispute the written notice by Amdocs *** from the
date of MetroPCS’ receipt of Amdocs’ notice, then System Acceptance shall be
deemed to have occurred as of the date the System met the exit criteria
described in Sections 4.4.3(a) and 4.4.3(b). If MetroPCS disputes Amdocs’
written notice *** , the matter shall be referred to the escalation procedures
set forth in Section 20.4.2. Notwithstanding the above, if MetroPCS migrates
additional subscribers to the System beyond the initial market(s) or adds
additional markets to the System beyond the initial market(s), then System
Acceptance will be deemed to have occurred as of the date the applicable event
occurred. Except as provided above, nothing else, including MetroPCS’ use of the
System, or any component thereof, in a live, production environment, shall
constitute System Acceptance and/or constitute or result in “acceptance” of the
System under general contract law, the Uniform Commercial Code of New York or
any other Law.

  (e)   Delay Relating to System Acceptance. In the event System Acceptance is
delayed beyond the applicable dates set forth in Section 3(a) of Schedule 8, ***
.

4.5   Correction of Unresolved Deficiencies. Notwithstanding anything contained
herein to the contrary, in accordance with its warranty and/or other Services
obligations hereunder, Amdocs shall timely correct any failures of the System to
conform to, or operate in accordance with, the Specifications, Product
Documentation and/or CPSs that are identified, but not resolved, during Pre-Live
Testing and/or Deployment Use testing.   4.6   Post-System Acceptance Testing.
Each additional MetroPCS market (or group of markets) that is migrated from
MetroPCS’ current systems (including the Legacy Systems) to the System following
System Acceptance and each Enhancement that is developed following System
Acceptance, and each Release that is made available to

-25-



--------------------------------------------------------------------------------



 



    MetroPCS following System Acceptance, will be subject to the testing
procedures and requirements set forth in a mutually agreed upon test plan for
such migration, Enhancement or Release.   4.7   Other Sections. For avoidance of
doubt, the obligations specified in this Section 4 are in addition to Amdocs’
other obligations specified in the Agreement and any Orders to be placed by
MetroPCS hereunder.   4.8   Viruses and Disabling Code. If Amdocs introduces a
Disabling Code or Device into the System or any system of MetroPCS, its
Affiliates, Designated Entities or Authorized Users or otherwise causes through
an act or omission the loss or corruption of data or programming, at its sole
cost and expense and in addition to any other rights of MetroPCS, Amdocs shall,
as applicable: (a) take all steps necessary to test for the presence of
Disabling Codes or Devices; (b) furnish to MetroPCS a new copy of any affected
software without the presence of Disabling Codes or Devices; (c) install and
implement such new copy of the affected software for and on behalf of MetroPCS;
and (d) restore, with MetroPCS’ assistance as necessary, any and all data and
programming lost by MetroPCS as a result of such Disabling Code or Device, and
such restoration shall include, if needed, technical assistance to extract data
from corrupted data files, restoration of backup media, data log analysis, and
the like. If Amdocs introduces a Disabling Code or Device into any system of
MetroPCS, its Affiliates, Designated Entities or Authorized Users as a result of
Amdocs’ breach of its obligations under Section 11.2(g), *** . If any such
Disabling Code or Device is introduced into the System by MetroPCS as a result
of MetroPCS failing to exercise commercially reasonable efforts, but in any
event at least those efforts required by Industry Standards, to avoid
introducing into the System any such Disabling Code or Device, then *** .   5.  
SERVICES LOCATIONS   5.1   Locations.   5.1.1   Services will be provided by
Amdocs at or from the Amdocs Sites.   5.1.2   Notwithstanding anything to the
contrary in the Agreement, Amdocs will perform the Services at the MetroPCS
Sites to the extent required in order to provide the Services in accordance with
Amdocs’ obligations under the Agreement. MetroPCS shall provide Amdocs with
reasonable access to the MetroPCS Sites as necessary for Amdocs to perform the
Services under the Agreement.   5.1.3   Upon request, and subject to Amdocs’
approval which shall not be unreasonably withheld, conditioned or delayed,
MetroPCS may locate MetroPCS Personnel at, and use, the Amdocs Sites to receive
and/or monitor the Services under the Agreement.   5.2   Compliance with Site
Policies.   5.2.1   While providing any Services at any MetroPCS Site, Amdocs
Personnel shall comply with the operational, safety, physical security and other
standards, policies, requirements

-26-



--------------------------------------------------------------------------------



 



    and procedures then in effect at the MetroPCS Sites that have been provided
to Amdocs from time to time in writing. Amdocs shall give MetroPCS prior written
notice any time Amdocs performs or is required to perform Services at a MetroPCS
Site.   5.2.2   Without limiting Amdocs’ obligations under this Section 5.2 or
otherwise, the Amdocs Personnel shall take all reasonable precautions to avoid
injury and property damage at the MetroPCS Sites. Amdocs promptly shall report
in writing to MetroPCS any injury to Amdocs Personnel or injury or property
damage caused by Amdocs Personnel at a MetroPCS Site.   5.2.3   The MetroPCS
Personnel that use the Amdocs Sites to receive and/or monitor Services under the
Agreement shall comply with and adhere to operational, safety, physical security
and other standards, policies, requirements and procedures then in effect and
applicable to such Amdocs Sites that have been provided to MetroPCS from time to
time in writing.   5.2.4   Each Party shall notify the other in writing if its
Personnel become aware of safety or security issues at the other Party’s Site.  
5.2.5   Without limiting MetroPCS’ obligations under this Section 5.2 or
otherwise, the MetroPCS Personnel shall take all reasonable precautions to avoid
injury and property damage at the Amdocs Sites. MetroPCS promptly shall report
in writing to Amdocs any injury to MetroPCS Personnel or injury or property
damage caused by MetroPCS Personnel at an Amdocs Site.   6.   PERSONNEL   6.1  
Number of Amdocs Personnel. Amdocs shall assign sufficient numbers of
knowledgeable, professional and qualified Amdocs Personnel to provide the
Services in accordance with the terms and conditions of the Agreement (and, in
the case of Additional Services, any additional terms and conditions set forth
in the applicable Order).   6.2   Amdocs Personnel and Authorized Subcontractor
Personnel.   6.2.1   Key Personnel.

  (a)   General. The *** Amdocs Personnel designated as such by the Parties in
writing including, without limitation, in Schedule 16 and/or in an Order, shall
constitute “Key Personnel”. *** . In no event shall Amdocs propose any person
who does not have the necessary qualifications to fulfill the Key Personnel role
proposed or who *** . If MetroPCS approves the individual *** , then Amdocs
promptly thereafter will appoint such person to fill the applicable Key
Personnel position. If MetroPCS reasonably objects to an individual proposed to
fill any Key Personnel position, MetroPCS shall so notify Amdocs in writing, and
the Parties will attempt to resolve MetroPCS’ concerns in a mutually acceptable
manner. If the Parties are unable to address those concerns within a reasonable
period of

-27-



--------------------------------------------------------------------------------



 



      time *** , Amdocs shall not *** promptly shall propose another person
meeting the requirements of this Section 6, in which event the Parties shall
again comply with the provisions of this subsection (a) until the position is
filled.     (b)   Removal/Replacement of Key Personnel by Amdocs. Without
MetroPCS’ prior written consent, Amdocs shall not remove any Key Personnel from
performance of Amdocs’ duties under the Agreement, except in cases involving:
(i) employment terminations; (ii) removal at MetroPCS’ written request in
accordance with Section 6.2.2 below; (iii) inability to work due to death,
disability or injury (in each case as determined by Amdocs in accordance with
its policies); or (iv) provided MetroPCS is given *** prior written notice
thereof, the Key Personnel voluntarily decides to leave his/her position with
Amdocs or one of its Affiliates in order to assume a different job position with
Amdocs or one of its Affiliates. If Amdocs knows in advance that any person
serving as Key Personnel will cease performing his/her normal job function due
to a circumstance described in subsection (i) or (iii) above and Amdocs is not
legally prohibited from providing notice of such circumstance to MetroPCS,
Amdocs will provide written notice to MetroPCS of such circumstance as far in
advance as is reasonably possible, but in any event within the timeframes
required under this Section. Within *** of any such removal of any Key Personnel
(whether or not MetroPCS’ consent is required for such removal), Amdocs shall
temporarily replace such person with another person of suitable qualifications
and ability. Amdocs shall thereafter, as soon as reasonably practicable but not
to exceed *** , propose a permanent replacement for such person in accordance
with Section 6.2.1(a) above.     (c)   Assignment to MetroPCS Competitors.
Without MetroPCS’ prior written consent in each instance, which consent shall
not be unreasonably withheld, *** , Amdocs shall not allow *** , at the time ***
.     (d)   Transition. If: (i) Amdocs is obligated to replace any Key Personnel
as provided in Section 6.2.2; or (ii) Amdocs wants to remove any of the Key
Personnel, and either MetroPCS consents to such removal, or MetroPCS’ consent to
such removal is not required as provided in Section 6.2.1(b) above, then:
(A) the terms of Section 6.2.1(a) above with respect to the assignment of Key
Personnel shall apply; (B) the proposed permanent replacement personnel shall be
“qualified,” meaning that the proposed replacement Key Personnel shall possess
the requisite experience, education, background and training as necessary to
fulfill the responsibilities of the position and shall have passed the requisite
background check; and (C) to the extent reasonably necessary and practicable,
the replacement Key Personnel shall work with the replaced Key Personnel during
a mutually agreed transition period, the duration of which shall be determined
based on the duties and responsibilities of the Key Personnel to be replaced,
and all costs and expenses associated with educating and training the
replacement Key Personnel *** . In addition, provided the replaced Key Personnel
remains employed by Amdocs, such individual shall continue to be available to
MetroPCS

-28-



--------------------------------------------------------------------------------



 



      and Amdocs by telephone to answer any project-related questions for a
reasonable period of time.

6.2.2   Removal of Amdocs Personnel By MetroPCS. Notwithstanding anything
contained in the Agreement to the contrary, if MetroPCS reasonably objects to
the continued assignment of any Amdocs Personnel (including, without limitation,
Key Personnel) to perform Amdocs’ obligations under the Agreement, then MetroPCS
shall so notify Amdocs in writing. Unless the nature of MetroPCS’ objections
warrants immediate removal (e.g., a safety or security policy has been
violated), in which case Amdocs immediately will remove the affected Amdocs
Personnel, MetroPCS shall allow Amdocs a meaningful opportunity *** to
investigate the underlying facts supporting MetroPCS’ removal request, discuss
the findings of Amdocs’ investigation with MetroPCS, and recommend corrective
actions aimed at eliminating MetroPCS’ objections. However, unless MetroPCS
withdraws its request for removal in writing, Amdocs shall remove the affected
Amdocs Personnel and promptly *** , replace any removed Amdocs Personnel with
other qualified Amdocs Personnel. If requested to do so by MetroPCS, Amdocs
shall immediately remove the affected Amdocs Personnel from providing Services
to MetroPCS pending completion of Amdocs’ investigation and discussions with
MetroPCS.   6.3   Substance Abuse. Without limiting Amdocs’ obligations in
Section 5.2, this Section 6 or otherwise in the Agreement, and except to the
extent prohibited by applicable governing Laws, Amdocs agrees to immediately
remove and replace any Amdocs Personnel who is engaging in substance abuse while
at a MetroPCS Site or while performing Services or is impaired while performing
Services. Subject to MetroPCS’ right to request an immediate removal of Amdocs
Personnel as set forth in Section 6.2.2 above, in the case of reasonable
suspicion of substance abuse, such removal and replacement shall occur pending
completion of the applicable investigation, which shall be completed within
thirty (30) days following such reasonable suspicion. Substance abuse includes
the sale, attempted sale, possession or use of illegal drugs or drug
paraphernalia or the misuse of prescription or non-prescription drugs, or, to
the extent not permitted at the MetroPCS Sites, the use of alcohol. Amdocs
promptly shall notify MetroPCS in writing of any suspicion that any Amdocs
Personnel are engaged in substance abuse.   6.4   Background Checks. To the
extent permitted by Law, Amdocs shall conduct a background check on all Amdocs
Personnel, *** , and review the results of the background check of each such
person to verify that the person meets Amdocs’ standards for hiring of employees
or contracting for contractors before granting to any such person access to any
MetroPCS Site, any MetroPCS Confidential Information and/or the System. Such
background checks shall be in the forms generally used by Amdocs in its initial
hiring of employees or contracting for contractors (including Authorized
Subcontractors and/or agents) and, with respect to each jurisdiction identified
in Schedule 25, shall encompass the information set forth therein with respect
to the applicable jurisdiction. In addition, Amdocs shall require each Amdocs
Personnel to annually provide a certification in form and substance as set out
in Schedule 25. Amdocs shall not allow Amdocs Personnel who are employed in
countries other than *** to access any MetroPCS Site, any MetroPCS Confidential
Information or the System without first disclosing to MetroPCS the scope of the
background checks conducted by Amdocs in

-29-



--------------------------------------------------------------------------------



 



    respect of such Amdocs Personnel in such countries and obtaining MetroPCS’
consent to such access. In addition to the foregoing, at its sole cost and
expenses (which expenses, if incurred directly by Amdocs, shall be passed
through to MetroPCS at actual cost without mark-up), MetroPCS reserves the right
to require Amdocs to augment its background check and screening procedures to
comply with any MetroPCS policies adopted from time-to-time by MetroPCS as
applied to its contractors generally.   6.5   Responsibility for Personnel. All
Personnel of a Party shall not be deemed a joint or shared employee of or with
the other Party. As between the Parties, each Party shall be responsible for the
management, direction, control, supervision and compensation of its own
Personnel.   6.6   Non-Solicitation. *** (a) without the prior written consent
of MetroPCS, Amdocs will not solicit for employment, directly or indirectly, any
employees of MetroPCS or its Affiliates; and (b) without the prior written
consent of Amdocs, MetroPCS will not solicit for employment, directly or
indirectly, any person that is directly involved in the performance of Amdocs’
obligations under the Agreement if such person is employed by Amdocs or one of
its Affiliates that constitutes an Authorized Subcontractor. Notwithstanding any
of the foregoing, *** . This provision shall not operate or be construed to
prevent or limit any employee’s right to practice his or her profession or to
utilize his or her skills for another employer or to restrict any employee’s
freedom of movement or association.   7.   METROPCS’ OBLIGATIONS   7.1  
MetroPCS’ Roles and Responsibilities. MetroPCS will perform all of the tasks
designated as MetroPCS’ tasks in the Roles and Responsibilities Document;
provided, however, that MetroPCS’ failure to do so shall not constitute a breach
of the Agreement by MetroPCS or result in a MetroPCS Event of Default. Rather,
MetroPCS acknowledges that its timely and proper performance of such tasks is
required for Amdocs’ performance of the tasks designated as Amdocs’ tasks in the
Roles and Responsibilities Document that are dependent upon MetroPCS’ preceding
tasks and any failure to perform such tasks may delay performance of the
Services and give rise to an Excused Delay. The impact of such delay, including
any compensation to Amdocs for any increased costs engendered by such delay,
shall be addressed as provided in those terms set forth in Section 4.1.2
respecting delays caused by MetroPCS Personnel.   7.2   Compliance with Plans.
MetroPCS will comply with the schedules and perform the activities designated as
MetroPCS’ assigned tasks in the Project Plan, DRP, and any other plans and
schedules agreed by the Parties; provided, however, that MetroPCS’ failure to do
so shall not constitute a breach of the Agreement by MetroPCS nor shall such
failure constitute a MetroPCS Event of Default. Rather, MetroPCS acknowledges
that its timely and proper performance of such tasks is required for Amdocs’
performance of its tasks that are dependent upon MetroPCS’ preceding tasks and
any failure to perform such tasks may delay performance of the Services and give
rise to an Excused Delay. The impact of such delay, including any compensation
to Amdocs for any increased costs engendered by such delay, shall be addressed
as provided in those terms set forth in Section 4.1.2 respecting delays caused
by MetroPCS Personnel.

-30-



--------------------------------------------------------------------------------



 



7.3   Acceptance Testing. As part of MetroPCS’ roles and responsibilities,
MetroPCS will have the System acceptance testing responsibilities described in
Section 4.4.   7.4   Use of MetroPCS Facilities.   7.4.1   Upon written request
and *** MetroPCS shall provide Amdocs with reasonably necessary and suitable
office space, office furnishings, utilities (including air conditioning),
office-related equipment (excluding computers), supplies, duplicating services,
premises security services, reasonable access to and use of MetroPCS’ voice and
data telecommunications equipment and telecommunications lines (which shall only
include local and toll charges in the continental United States; Amdocs shall be
responsible for any and all toll charges outside the continental United States),
including printers, terminals, and cabling and data lines connected to Amdocs’
Sites for Amdocs Personnel at the MetroPCS Sites as Amdocs reasonably requires
for purposes of Amdocs’ performance of the Services, consistent with those that
MetroPCS provides for its own Personnel; provided, however, that Amdocs
Personnel shall abide by all security policies and requirements in effect at or
in respect of the MetroPCS Sites and communicated by MetroPCS to Amdocs.
MetroPCS will enable Amdocs to access and use such facilities set aside for
Amdocs Personnel’s use twenty-four (24) hours a day, seven (7) days a week;.
Such access shall be in effect during the Term and during any Termination
Assistance Period (if necessary to provide Termination Assistance).   7.4.2  
All internal communications of Amdocs Personnel on MetroPCS’
e-mail/telephone/fax systems will be considered Amdocs’ private, confidential
and proprietary information so long as Amdocs takes reasonable precautions to
maintain such communications as private; provided, however, that subject to the
terms of Section 14.3, MetroPCS shall be entitled to undertake industry-standard
monitoring of such communications.   7.5   Right To Use. The Right to Use (if
any) in respect of the Legacy Systems is set forth in Schedule 7. The Right to
Use (if any) in respect of MetroPCS Equipment, MetroPCS Owned Software and/or
MetroPCS Third Party Software is set forth in Schedule 26.   7.6   Physical
Security. MetroPCS is responsible for the physical security of the MetroPCS
Sites; provided, however, that Amdocs Personnel shall abide by all security
rules, policies and regulations promulgated by MetroPCS in writing.   7.7  
Access to Personnel. MetroPCS shall provide Amdocs with reasonable access to the
MetroPCS Personnel as required for Amdocs to perform the Services.   7.8  
Cooperation. MetroPCS acknowledges that Amdocs’ performance hereunder requires
information and cooperation from MetroPCS, and performance of its
responsibilities under the Agreement. Accordingly, MetroPCS shall provide Amdocs
with complete, timely and accurate information regarding MetroPCS’ requirements
and all other data and information necessary for performance by Amdocs.

-31-



--------------------------------------------------------------------------------



 



7.9   Other Sections. For avoidance of doubt, the obligations specified in
Section 7 are in addition to MetroPCS’ other obligations specified in the
Agreement.   8.   LICENSE TO AMDOCS SYSTEMS; AMDOCS THIRD PARTY SOFTWARE   8.1  
License Grant.

  (a)   Subject to the terms of the Agreement and payment of all license fees
required under the terms of the Agreement, Amdocs hereby grants to MetroPCS a
perpetual, non-exclusive, non-transferable (except in connection with an
assignment of this Agreement in accordance with Section 20.6), irrevocable
(except as provided in Section 8.1(b)) license for MetroPCS and its Authorized
Users to use the Amdocs Systems and Product Documentation in the Territory for
the number of subscribers for whom MetroPCS has paid the applicable fee, if any.
If and when MetroPCS no longer receives Outsourcing Services from Amdocs,
MetroPCS shall have the additional rights to: (i) make as many copies of the
Amdocs Systems and Product Documentation as are reasonably necessary for
production, testing, training and education, development, disaster readiness and
recovery, backup and archival purposes; and (ii) incorporate all or any portion
of the Product Documentation into any technical, training and/or user manuals
developed or maintained by MetroPCS, provided that: (x) all Amdocs and Third
Party proprietary notices are reproduced in connection therewith; and (y) any
such incorporation or use is consistent with MetroPCS’ confidentiality
obligations in respect of the Amdocs Systems.     (b)   The license granted to
MetroPCS hereunder is irrevocable, except that Amdocs may terminate MetroPCS’
license effective upon expiration of the Termination Assistance Period if Amdocs
terminated the Agreement because:

  (i)   MetroPCS failed to pay the amounts required under Section 12.1.1 in
accordance with Section 12, or Amdocs terminates the Agreement in accordance
with Section 16.4(b);     (ii)   MetroPCS materially breached its
confidentiality obligations in respect of the Amdocs Systems and failed to cure
(or make substantial progress toward curing in the case of material breaches
that cannot be cured within the applicable cure period set forth in
Section 16.4, and effectuates the cure within a reasonable time thereafter
(where cure is possible)) such material breach (whether such material breach was
caused by MetroPCS or any Authorized User), such that an Event of Default
occurred; or     (iii)   MetroPCS materially breached the license restrictions
set forth in Section 8.1(a) or Section 8.2 and failed to cure (or make
substantial progress toward curing in the case of material breaches that cannot
be cured within the applicable cure period set forth in Section 16.4, and
effectuates the cure within a reasonable time thereafter (where cure is
possible)) such

-32-



--------------------------------------------------------------------------------



 



      material breach (whether such material breach was caused by MetroPCS or
any Authorized User), such that an Event of Default occurred.

8.2   License Restrictions. Except as otherwise permitted hereunder (including
under Sections 8.1, 8.2(c) and 14.3) or to the extent permitted under applicable
Law, MetroPCS may not, directly or indirectly, alone or with any other Third
Party, with or without consideration:

  (a)   Distribute, resell, rent, lease, sublicense or loan to any Third Party
the software components of the Amdocs Systems or the Product Documentation, or
make such software components or the Product Documentation available to any
Third Party (including, but not limited to, resellers of MetroPCS’ services) for
use in a service bureau or outsourcing arrangement or for any similar
commercial, time-sharing, data processing or Third Party use; and/or     (b)  
Disassemble, reverse engineer, decompile or modify the software components of
the Amdocs Systems or in any other manner decode such software or create
derivative works or make any enhancements, adaptations or translations of such
software; provided, however, that in no event shall MetroPCS be prohibited from
making or allowing to be made user customizations or configurations allowed by
the Amdocs Systems. All information necessary to achieve interoperability of the
System with other software programs in accordance with Section 50B of the
Copyright, Designs and Patents Act of 1988, as amended (or other equivalent
provisions of applicable Law) is available from Amdocs upon request; provided,
however, that *** Amdocs shall deliver to MetroPCS all available APIs for the
Amdocs Systems and the Amdocs-Provided Third Party Software, all of which shall
be appropriately documented in the Product Documentation. With the exception of
APIs, Amdocs shall have the right to impose reasonable conditions and request
information needed for Amdocs to be able to respond to MetroPCS’ requests ***
for providing the appropriate information. Amdocs shall timely respond to all of
MetroPCS’ information requests under this Section.     (c)   Notwithstanding any
contrary terms that may be contained in the Agreement, but subject to the
further terms of this paragraph, MetroPCS shall have the right to allow any
governmental authority lawfully requesting the same to access and/or use the
System, provided MetroPCS: (a) promptly shall notify Amdocs of each such
request, and Amdocs reserves the right to seek to obtain a protective order or
other available remedies in respect of such requests; (b) shall permit access
and/or use of the System only to the extent required by such governmental
authority; and (c) acknowledges that such access and/or use will not cause the
System, to the extent it otherwise constitutes Amdocs Confidential Information,
to no longer constitute Amdocs Confidential Information. The Amdocs Systems are
“restricted computer software” as defined in FAR 27.401 and DFARS 252.227-7013.
If the Amdocs Systems are made available for use in any way by an agency,
division or other component of the United States government, the following
provisions apply: in addition to the terms of the Agreement, any use,
duplication or disclosure by the United States government is subject to
restrictions as set forth in the Rights in Technical Data and Computer Software

-33-



--------------------------------------------------------------------------------



 



      clause at DFARS 252.227-7013, subdivision (b) (3) (ii) or subparagraph (c)
(1) (ii), as appropriate, and the restrictions applicable to restricted rights
software as set forth in FAR 52.227-19(c)(2).

8.3   Amdocs-Provided Third Party Software. Amdocs-Provided Third Party Software
and related Product Documentation will be sublicensed in accordance with the
terms and conditions set forth in Sections 8.1 and 8.2 of the Agreement unless
the Parties mutually agree to different terms and conditions with respect to an
item of Amdocs-Provided Third Party Software or related Product Documentation
and include such terms and conditions in Schedule 4.   8.4   Enhancements.
Subject to the rights and limitations of this Section 8.4, all Intellectual
Property Rights in Enhancements undertaken by Amdocs will be owned by *** . With
respect to any Enhancements developed by Amdocs at MetroPCS’ request and which
are fully-paid for by MetroPCS (“MetroPCS Enhancements”), MetroPCS will have a
license to use such Enhancements, which license shall be perpetual,
non-exclusive, fully-paid, unlimited as to number of users and subscribers and
transferable to the same extent the Agreement is transferable or assignable by
MetroPCS, and Amdocs may not utilize, license or provide services using such
MetroPCS Enhancement to any Third Party *** after acceptance of such Enhancement
by MetroPCS without the payment of a royalty ***. ***, Amdocs’ use of the
MetroPCS Enhancement will be unrestricted. In all events, however, Amdocs shall
retain the right to independently redevelop software incorporating functionality
similar to the MetroPCS Enhancement using specifications provided by a Third
Party, provided that such development of such software does not incorporate or
utilize in any manner: (a) any MetroPCS Confidential Information provided to
Amdocs, including any Confidential Information contained in Deliverables;
(b) any specification or business requirement provided to Amdocs by MetroPCS
that is unique to MetroPCS’ business or that incorporates any MetroPCS
Confidential Information provided to Amdocs; (c) any of MetroPCS’ Intellectual
Property Rights, including MetroPCS Intellectual Property Rights contained in
any Deliverable.   8.5   Product Roadmap; Minor and Major Releases.   8.5.1  
Product Roadmap. Amdocs shall periodically, and ordinarily on an annual basis,
provide MetroPCS with its product roadmap that identifies a list of functional
capabilities that Amdocs anticipates adding to the Amdocs Systems in upcoming
Releases, and the specific time frame within which Amdocs anticipates each such
functional capability will be delivered. Amdocs shall allow MetroPCS to
participate in the user groups which assist Amdocs in establishing its product
roadmap.   8.5.2   Minor and Major Releases. The license cost of all Minor
Releases and Major Releases will be *** , provided that to extent any Major
Release introduces new significant functionality not included in the Amdocs
software included in the System (“New Functionality”), in which case a license
for the components comprising specifically the New Functionality, will be
offered to MetroPCS *** . In the event MetroPCS elects not to license New
Functionality, *** . If Amdocs determines that it wants to implement New
Functionality because it will be able to better provide Services to MetroPCS,
better

-34-



--------------------------------------------------------------------------------



 



    manage MetroPCS’ account, or otherwise, Amdocs shall provide written notice
to MetroPCS that it desires to implement such New Functionality and the Parties
shall *** to implement such New Functionality; provided, however, that in the
event *** for such New Functionality, with MetroPCS’ prior written approval,
Amdocs shall have the right (but not an obligation) to implement such New
Functionality *** . Notwithstanding anything contained herein to the contrary,
MetroPCS may withhold its consent to implement any New Functionality at its sole
discretion. Notwithstanding anything contained herein to the contrary, at any
time MetroPCS may elect to license the New Functionality *** . The
implementation and integration costs of each Major Release are included in the
fees paid to Amdocs, except for any implementation and integrations costs
relating to New Functionality elected by MetroPCS to be licensed, in which case,
the Parties shall develop a fee-based Order to implement and integrate such New
Functionality.   8.6   Source Code Escrow Agreement.   8.6.1   Amdocs shall
deposit the Deposit Materials (as defined in the Preferred Escrow Agreement) for
the System (as configured and/or customized for MetroPCS) in accordance with the
timeframes, and according to the terms and conditions, set forth in the
Preferred Escrow Agreement. If Amdocs fails to deposit all the Deposit Materials
within the time frames specified in the Preferred Escrow Agreement, without
limiting any other rights and remedies that may be available to MetroPCS,
MetroPCS shall have the right to: (a) unless such failure is cured by Amdocs ***
following receipt of written notice from MetroPCS, seek specific performance of
the deposit obligations under the Preferred Escrow Agreement, and Amdocs hereby
waives all defenses associated with such remedy; (b) unless such failure is
cured by Amdocs *** following receipt of written notice from MetroPCS, withhold
payment of any and all amounts then due or any that may become due to Amdocs;
and/or (c) terminate the Agreement, in whole or in part, in accordance with
Section 16.4.   8.6.2   Subject to the further terms and conditions of the
Agreement, upon any release of the Deposit Materials to MetroPCS, MetroPCS shall
have a renewable, non-exclusive, non-transferable (except in connection with an
assignment of this Agreement in accordance with Section 20.6), irrevocable
license in the Territory, to, either directly or through a Third Party retained
by MetroPCS (subject to the terms of Section 14.3.4), use, modify, adapt,
execute, compile and create derivative works of the Deposit Materials in order
to support and enable continued use of the System (which continued use may
include making improvements, enhancements and adding new features and
functionality to the System) by MetroPCS’ and its Authorized Users, for the
number of System Subscribers for which MetroPCS has paid the applicable fee to
license the object code version of the Amdocs Systems pursuant to this Agreement
and for such additional System Subscribers upon the payment by MetroPCS of any
such additional applicable per-subscriber fees, and for no other reason.   8.7  
Support and Maintenance Services. As part of its Outsourcing Services
obligations, Amdocs shall provide to MetroPCS the maintenance services and
support services described in Schedule 12.

-35-



--------------------------------------------------------------------------------



 



8.8   Knowledge Transfer. At MetroPCS’ request, *** , Amdocs shall *** .      
***       ***       ***       ***       ***       ***       ***       ***   9.  
RELATIONSHIP MANAGEMENT   9.1   Steering Committee.   9.1.1   The Parties shall
establish and maintain a steering committee (the “Steering Committee”), which
shall be composed of an equal number of senior representatives of each Party,
for the Term. The initial representatives of the Parties on the Steering
Committee, and their current positions with MetroPCS and Amdocs, are specified
in Schedule 16. The members of the Steering Committee appointed by either Party
may be replaced (on the Steering Committee) with another senior representative
from such Party upon notice to the other Party.   9.1.2   The Steering Committee
will generally function as the Parties’ most senior committee responsible for
the overall business and technology relationship of the Parties, including,
without limitation, the effectiveness and value of the Services provided by
Amdocs in the Agreement. The general responsibilities of the Steering Committee
include: (a) reviewing and monitoring the general performance of Services,
including issues related to MetroPCS’ satisfaction with: (i) Services,
Additional Services or Enhancements; (ii) Amdocs’ compliance with the CPSs; and
(iii) Amdocs Personnel, including Key Personnel; (b) analyzing and attempting to
resolve matters referred by the Project Managers; (c) discussion and resolution
of any disputes, issues or problems; (d) discussion of strategic planning and
the Amdocs product roadmap; and (e) discussion and resolution of other matters
one Party may bring to the other related to the Agreement.   9.1.3   The
Steering Committee shall meet on a monthly basis until the Initial Term
Commencement Date and on a quarterly basis following the Initial Term
Commencement Date, as otherwise agreed by the Parties, and as requested by
either MetroPCS or Amdocs with a minimum of seven (7) days’ prior written notice
to the other Party. For each meeting of the Steering Committee, the PMO shall
prepare a suggested agenda, with input from MetroPCS and Amdocs, and deliver it
to all Steering Committee members no less than three (3) days prior to such
meeting.   9.2   Project Management Office.   9.2.1   A centralized project
management office (“PMO”) will be established and maintained by MetroPCS and
function for the Term. The PMO will receive input from the Parties and Third
Parties involved in the project.   9.2.2   The principle functions of the PMO
will be to organize the flow of activities, track budgets and schedules, perform
risk management, create, update and maintain open issues lists, control action
items, report to the Steering Committee on the status of ongoing projects, and
perform basic managerial and administrative tasks designed to ensure that the
Parties meet their contractual commitments to each other. The precise

-36-



--------------------------------------------------------------------------------



 



    roles and responsibilities associated with the PMO will be defined and
specified in writing by the Parties in the Roles and Responsibilities Document.
  9.2.3   Amdocs acknowledges that, as of the Signing Date, MetroPCS has
contracted with *** to staff the PMO. Provided MetroPCS complies with its
obligations under Section 14.3, *** shall constitute an Authorized User and a
Third Party to which MetroPCS may disclose Amdocs Confidential Information.  
9.3   Project Managers.   9.3.1   Amdocs and MetroPCS will each appoint a
project manager for the Agreement (the “Project Manager”). Amdocs’ Project
Manager will *** . In addition, Amdocs’ Customer Business Executive *** .  
9.3.2   Each Party’s Project Manager shall act as the primary liaison between
such Party and the other Party’s Project Manager, and shall have overall
responsibility for managing such Party’s day-to-day activities hereunder. The
Project Managers shall be vested with all necessary authority to fulfill that
responsibility, excluding approval of any request for Additional Services,
Change, amendment, waiver, modification or Order to this Agreement, which may
only be made by the express written consent of an authorized representative of
each Party.   10.   CHANGE MANAGEMENT PROCEDURES   10.1   General. Except to the
extent the Agreement expressly permits a Change to be made by a Party without
the consent of the other Party, the Change Management Procedures specified in
this Section 10 shall apply to any Change Requests. The Change Management
Procedures specified in this Section 10 shall apply to all Additional Services.
  10.2   Changes.   10.2.1   Except to the extent the Agreement expressly
permits a Change to be made by a Party without the consent of the other Party,
any Changes shall be mutually agreed by the Parties in writing.   10.2.2  
Amdocs will not make any technical Changes to the System without complying with
the Change Management Procedures set forth in Schedule 17.   10.2.3   Amdocs
will not make any Change that *** without: (a) providing MetroPCS prior written
notice of all such *** and (b) following such written notice, receiving
MetroPCS’ prior written consent to make such Change.   10.2.4   Amdocs will not
make any Change that requires Amdocs to provide Additional Services without
complying with the procedures for Change Requests as set forth in Schedule 17,
which includes receiving MetroPCS’ prior written consent before providing
Additional Services.

-37-



--------------------------------------------------------------------------------



 



10.3   Additional Charges. The Parties’ use of the Change Management Procedures,
including as a means of documenting their agreement on such Changes is not
intended to be, and shall not be, interpreted to mean that *** in connection
with all such Changes. Rather, the Parties generally intend that *** .   11.  
WARRANTIES, REPRESENTATIONS AND COVENANTS   11.1   Mutual Warranties of
Authorization, Enforceability and Ability to Perform. Each Party warrants and
represents to the other Party that:

  (a)   it is a corporation duly incorporated, validly existing and in good
standing under the Laws of its place of incorporation, except where a failure to
have done so will not have a material adverse effect on a Party’s ability to
perform its obligations under the Agreement (a “Material Adverse Effect”);    
(b)   it has the requisite corporate power and authority to execute, deliver and
perform its obligations under the Agreement, except where a failure to have done
so will not have a Material Adverse Effect;     (c)   the execution, delivery
and performance of the Agreement has been duly authorized by the requisite
corporate action on the part of such Party, except where a failure to have done
so will not have a Material Adverse Effect;     (d)   the execution, delivery,
and performance of the Agreement shall not constitute: (i) a violation of any
judgment, order, or decree; (ii) a material default under any material contract
by which it or any of its material assets are bound; or (iii) an event that
would, with notice or lapse of time, or both, constitute such a default, except
where such violation or failure will not have a Material Adverse Effect; *** ;  
  (e)   it is capable of performing its obligations under the Agreement,
including such obligations that are required to be performed in order to enable
the other Party to perform its obligations in a timely manner, but in any event
in accordance with the obligations set forth in the Agreement; *** .

11.2   Amdocs Warranties. Amdocs represents, warrants and covenants to MetroPCS
that:

  (a)   All Services shall be provided in a good and workmanlike manner, in a
manner that meets or exceeds all applicable industry standards (“Industry
Standards”).     (b)   All Services and the System shall be provided in
accordance with the terms and conditions of the Agreement; *** .     (c)   For
those Services for which there is a CPS, the Services shall be performed in
accordance with the applicable CPS; provided, however, that MetroPCS’ sole and
exclusive remedy for a breach of this warranty shall be: (i) the applicable CPS
Credits, if any; (ii) re-performance of the Services at the level required by
the

-38-



--------------------------------------------------------------------------------



 



      CPS, if applicable; (iii) MetroPCS’ right to terminate the Agreement as
provided in Section 16.4, including any termination damages for default; and
(iv) the other remedies described in Section 17.2.     (d)   The: (i) System
conforms in all material respect to the Specifications and the applicable
Product Documentation (the terms of this subsection (i) shall be in effect from
the date System Acceptance occurs and thereafter as long as MetroPCS is
receiving Outsourcing Services from Amdocs; (ii) System is sufficiently flexible
and scalable to meet MetroPCS’ volume and scalability requirements in a single
production environment, as set forth in the Agreement and/or the Specifications;
(iii) Amdocs Systems (excluding portions thereof that are described in
subsection (b) of the “Amdocs Systems” definition) conform in all material
respects to the applicable Product Documentation (the terms of this subsection
(iii) shall be in effect from the date that the foregoing subsection (i) ceases
to be in effect and thereafter as long as MetroPCS is receiving maintenance
services from Amdocs (as described in Section 16.9(g)) and Amdocs or Amdocs
Personnel during such period are the only Persons maintaining the source code
for such portions of the Amdocs Systems; (iv) portions of the Amdocs Systems
that are described in subsection (b) of the “Amdocs Systems” definition conform
in all material respects to the Specifications (the terms of this subsection
(iv) shall be in effect from the date that the foregoing subsection (i) ceases
to be in effect and thereafter as long as MetroPCS is receiving support services
from Amdocs (as described in Section 16.9(h)) and Amdocs or Amdocs Personnel
during such period are the only Persons maintaining the source code for such
portions of the Amdocs Systems; and (v) Amdocs-Provided Third Party Software
conforms in all material respects to the applicable Product Documentation (the
terms of this subsection (v) shall be in effect from the date that the foregoing
subsection (i) ceases to be in effect and thereafter as long as MetroPCS is
receiving support services from Amdocs (as described in Section 16.9(h)) for the
Amdocs-Provided Third Party Software and Amdocs, Amdocs Personnel and/or the
applicable Third Party owner of the Amdocs-Provided Third Party Software (acting
in its capacity as an Amdocs subcontractor) during such period are the only
Persons maintaining the source code for the Amdocs-Provided Third Party
Software.     (e)   The Amdocs Systems do not and will not, and Amdocs’ delivery
of Services under the Agreement does not and will not, constitute a
misappropriation, conversion or theft of any trade secret or confidential
information of a Third Party.     (f)   The Amdocs Systems do not and will not,
and Amdocs’ delivery of Services under the Agreement does not and will not,
misappropriate or infringe any Intellectual Property Right (except trade secrets
or confidential information) of a Third Party. *** .     (g)   Amdocs shall use
all commercially reasonable efforts, but in any event at least those efforts
required by Industry Standards, to ensure that the System and its

-39-



--------------------------------------------------------------------------------



 



      operating environment do not contain, and Amdocs will not introduce into
the System or its operating environment, or into any system of MetroPCS, its
Affiliates or Authorized Users (excluding customers/System Subscribers and
Authorized Users described in subsection (d) of the “Authorized Users”
definition), any virus, Trojan horse or malware. Except by virtue of Disabling
Codes or Devices introduced into the System via viruses notwithstanding Amdocs
using all commercially reasonable efforts to prevent such viruses from being
introduced into the System, the System and its operating environment do not and
shall not contain any Disabling Code or Device. Amdocs shall not introduce into
the System or its operating environment, or into any system of MetroPCS, its
Affiliates or Authorized Users (excluding customers/System Subscribers and
Authorized Users described in subsection (d) of the “Authorized Users”
definition), any Disabling Code or Device, and any code or key present in the
System that is designed to limit use of the System shall not be activated as
long as MetroPCS has not exceeded the applicable metric-based restrictions set
forth in Schedule 5 (as such Schedule may be updated from time to time).     (h)
  Amdocs has obtained all necessary licenses, permits, and consents necessary to
license and operate the System and provide the Services which if not obtained
would result in a Material Adverse Effect.     (i)   Amdocs Personnel that
perform Services under the Agreement shall have experience, training and
expertise that minimally is consistent with Industry Standards for their
responsibilities.     (j)   The Product Documentation is, and will continue to
be, complete, and does, and will continue to, accurately describe the
Amdocs-proprietary software products included within the Amdocs Systems
(MetroPCS acknowledges that Enhancements will be separately documented by
Amdocs). The Product Documentation will be promptly and accurately updated.

    Amdocs’ warranties under Section 11.2(c), (d), (f) and (g) do not apply in
the event that the software components of the Amdocs Systems or any part thereof
is: (i) a modification of a program or machine undertaken by MetroPCS Personnel
or any Authorized User, unless such modification: (A) is included by Amdocs as
part of the System or Services; (B) is described or contemplated by both Parties
in the System design, or documentation, such as user-configurable options or
features, unless Amdocs has informed MetroPCS in an advance written notice that
particular configurations are not approved; (C) was described in or contemplated
by both Parties in Schedule 6, in the Specifications or in any subsequent
project description; (D) was described or contemplated by both Parties in the
agreed upon scope of work or any subsequent project description; or (E) was
authorized by Amdocs in writing and in advance; or (ii) combined, operated or
used by MetroPCS with apparatus, data or programs neither furnished nor approved
by Amdocs, except where such combination, operation or use is expressly
described or detailed in Schedule 6, in the Specifications or in any subsequent
project description. Notwithstanding anything contained herein to the contrary,
a use, combination or operation detailed, authorized or contemplated in the
architectural and functional design documents agreed to by the Parties in
Schedule 6, in the Specifications

-40-



--------------------------------------------------------------------------------



 



    or otherwise under the Agreement shall be deemed to be an Amdocs-authorized
use, combination or operation.   11.3   MetroPCS Warranties. MetroPCS
represents, warrants and covenants to Amdocs that:

  (a)   MetroPCS will use all commercially reasonable efforts, but in any event
at least those efforts required by Industry Standards, to ensure that it will
not introduce into the System or its operating environment, any Disabling Code
or Device.     (b)   MetroPCS has obtained all necessary licenses, permits, and
other consents necessary to provide its services and perform the tasks
designated as its responsibility under this Agreement or any Order which if not
obtained would result in a Material Adverse Effect.     (c)   *** .     (d)  
*** .

11.4   Delays or Non-Compliance. In the event of a delay in complying or
non-compliance with the warranties set forth in Sections 11.2 or 11.3, the
following additional provisions will apply:

  (a)   As soon as reasonably practicable after discovery of a non-compliance
that adversely affects or may adversely affect the Services provided hereunder,
the Party that is not in compliance (the “Non-Compliant Party”) will take all
measures required to comply with the applicable warranty as expeditiously as
reasonably possible, and at no additional cost to the other Party.     (b)  
Where the non-compliance or delay adversely affects the ability of the other
Party to perform its obligations, such other Party will have additional time to
perform its affected obligations for the same period and extent of the delay or
non-compliance, as applicable, except as otherwise agreed by the Parties in
writing.

11.5   Disclaimer. ANY REPRESENTATIONS, WARRANTIES AND LIMITATIONS EXPRESSLY
STATED IN THE AGREEMENT ARE EXCLUSIVE AND ARE IN LIEU OF ALL OTHER WARRANTIES,
WRITTEN OR ORAL, STATUTORY, EXPRESS, OR IMPLIED INCLUDING, WITHOUT LIMITATION,
IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.
METROPCS EXPRESSLY AGREES THAT AMDOCS DOES NOT REPRESENT OR WARRANT THAT THE
OPERATION OF THE SOFTWARE WILL BE UNINTERRUPTED OR ERROR-FREE, OR THAT FUNCTIONS
CONTAINED IN THE AMDOCS SYSTEMS SHALL OPERATE IN COMBINATIONS OTHER THAN THOSE
FURNISHED OR APPROVED BY AMDOCS OR EXPRESSLY DESCRIBED OR DETAILED IN AN AGREED
UPON SCOPE OF WORK OR PROJECT DESCRIPTION, OR THAT THE AMDOCS SYSTEMS WILL
OPERATE ON COMPUTER HARDWARE OR

-41-



--------------------------------------------------------------------------------



 



    OPERATING SYSTEMS OTHER THAN THE AGREED UPON AND DESIGNATED AMDOCS PLATFORM.

12.   PAYMENT   12.1   Payments by MetroPCS to Amdocs.   12.1.1   On the Signing
Date, Amdocs may invoice MetroPCS for the amount designated in Section 1 of
Schedule 8 as to be paid by MetroPCS within *** of the Signing Date.   12.1.2  
Amdocs may invoice MetroPCS for: (a) at the applicable times specified in
Schedule 8, milestone payments (if any) for milestones achieved by Amdocs as set
forth in the Agreement; (b) once the System begins issuing bills which MetroPCS
uses to bill the System Subscribers, the per-subscriber Monthly Fees for System
Subscribers; and (c) commencing on the dates or events specified in Schedule 8,
any other Monthly Fees, including any Monthly Fees for Data History Subscribers.
  12.1.3   Amdocs may invoice MetroPCS fees for Additional Services in
accordance with the payment terms set forth in the Order for such Additional
Services. *** .   12.1.4   Except to the extent expressly provided otherwise in
Schedule 8 or the applicable Order, expenses that Amdocs incurs in performance
of the Services (including management, travel and lodging, document reproduction
and shipping, equipment and software required to perform the Services, telephone
charges and other similar expenses) are included in the charges for the Services
or, for travel expenses, in the fixed travel expense fee set forth in
Schedule 8. Accordingly, such expenses will not be separately paid or reimbursed
by MetroPCS unless MetroPCS has agreed in advance and in writing to reimburse
Amdocs for any such expenses and, in such cases, Amdocs’ charges for such
expenses shall not exceed the amount authorized by MetroPCS in writing, nor
shall such travel expenses exceed the amounts actually incurred and in no event
exceed the amounts permitted in, or otherwise violate, MetroPCS’ travel policies
as communicated to Amdocs in writing unless otherwise mutually agreed. In no
event shall MetroPCS reimburse Amdocs for entertainment expenses or expenses
incurred without MetroPCS’ express prior written consent. If and to the extent
Amdocs is authorized by the terms of the Agreement or Order to bill MetroPCS for
any pass-through expenses, all such pass-through expenses shall be billed *** ,
unless otherwise mutually agreed, and Amdocs shall include all Third Party
invoices related to such pass-through expenses with the applicable invoice to
MetroPCS.   12.1.5   Unless expressly set forth in the Agreement, including in
this Section 12 or in Schedule 8, or in the applicable Change Request or Order,
as the responsibility of MetroPCS, there shall be no charges, fees, expenses or
other amounts payable to Amdocs in respect of Services. *** .   12.2   Reduction
of Payments by MetroPCS to Amdocs. If MetroPCS terminates or reduces all or any
portion of the Services as permitted under the Agreement then, subject to the
terms of Section 16.6.1, the charges relating to such terminated Services shall,
as of the

-42-



--------------------------------------------------------------------------------



 



    date on which such Services are discontinued, be equitably reduced so that
MetroPCS is not required to pay any amounts for Services that Amdocs is not
providing and MetroPCS is not receiving.   ***     ***     ***     12.4  
Invoicing.   12.4.1   When it has the right to do so under the terms of the
Agreement, Amdocs shall issue Monthly Fees invoices to MetroPCS *** . Subject to
the terms of Section 12.6, MetroPCS will pay Amdocs invoices issued pursuant to
Section 12.1 *** . All fees, charges and expenses under the Agreement are
expressed in U.S. dollars and will be paid by MetroPCS in U.S. Dollars.   12.4.2
  Without limiting the generality of the terms set forth in Section 12, Amdocs
shall use commercially reasonable efforts to issue each invoice hereunder ***.
Amdocs may not bill for any charge or expense *** after such charge or expense
could have been first invoiced by Amdocs.   12.4.3   Each subscriber charge for
Monthly Fees must include the following subscriber-level details (and any
additional data elements reasonably requested by MetroPCS): *** . This detail
will be provided on a monthly basis in an encrypted electronic format
contemporaneously with the Monthly Fees invoice. In addition, reasonable details
that support any charges or credits included on an invoice that are not
specifically related to subscriber count must be provided on or with the
applicable invoice or otherwise promptly following MetroPCS’ request. Without
limiting the generality of the foregoing, all Amdocs invoices for
time-and-materials Services shall include a description of the Services
performed, the date of Service, the Amdocs Personnel who performed the Service,
the number hours worked by date and the applicable hourly rate (see Section 8 of
Schedule 8).   12.5   Late Payments. If MetroPCS fails to make a payment to
Amdocs more than *** following MetroPCS’ receipt of written notice detailing its
failure to make such payment, or Amdocs fails to provide a credit to MetroPCS on
the appropriate invoice (where the “appropriate invoice” is determined as
provided in Section 12.3.2) and MetroPCS pays to Amdocs an amount that includes
the amount that should have been offset by such delayed credit, the Party owing
such payment or credit shall pay the other Party Late Payment Interest on the
unpaid/overpaid amount, unless such unpaid/overpaid amount is disputed in good
faith and until such dispute is resolved in accordance with Section 12.6. Such
Late Payment Interest shall begin to accrue: (a) in the case of a payment by
MetroPCS to Amdocs, *** ; and (b) in the case of a credit by Amdocs to MetroPCS
*** .

-43-



--------------------------------------------------------------------------------



 



12.6   Payment Disputes.   12.6.1   In the event the Party owing a payment or
credit to the other (“Payer”) disputes any portion of an invoice in good faith,
the Parties will use good faith efforts to resolve any such dispute as soon as
practicable in accordance with the following procedures:

  (a)   In the event the Payer is of the opinion that an invoice contains or
omits a disputed amount, the Payer’s Project Manager will, as soon as reasonably
possible following receipt of the invoice, prepare a memorandum explaining the
basis for the dispute, and submit such memorandum, together with any
documentation that substantiates the Payer’s position, to the Project Manager
for the Party claiming a right to a credit or payment (“Payee”).     (b)   The
Parties’ Project Managers will attempt to resolve the dispute within seven
(7) days following the Payee’s receipt of such material.     (c)   If the
Parties’ Project Managers are unable to resolve the dispute, the Project
Managers will jointly brief and provide the Steering Committee with information
and background material necessary to resolve the matter through negotiations.
The Steering Committee will attempt to resolve the dispute within seven (7) days
following their receipt of such material.     (d)   If the Steering Committee is
unable to resolve the dispute within seven (7) days following receipt, the
dispute will be resolved in accordance with the dispute resolution procedures
following escalation to the Steering Committee as specified in Section 20.4.    
(e)   Any undisputed amounts shall be paid/credited in accordance with the
Agreement and/or the applicable Order. Disputed amounts need not be
paid/credited until the dispute has been resolved in accordance with
Section 20.4.2.     (f)   Any disputed amounts ultimately determined to be
payable/credited will accrue interest in accordance with Section 12.5 above.

12.6.2   Notwithstanding anything contained herein to the contrary, Amdocs shall
not cease or suspend provision of any Services in the event of any good faith
payment disputes.   12.7   Price Increase. No fees and/or other charges under
the Agreement shall be increased other than as expressly permitted in
Schedule 5, Schedule 8 or elsewhere in the Agreement.   12.8   Taxes.   12.8.1  
General. Amdocs’ rates, fees and other charges set forth in the Agreement do not
include sales tax, services tax, value added tax, and similar taxes or duties as
well as any city, municipal, state or corporate taxes or any withholding taxes
of governmental bodies in the Territory (“Tax(es)”), whether currently imposed
or to be imposed in future relating

-44-



--------------------------------------------------------------------------------



 



    to the provision of Services in the Territory and MetroPCS shall be liable
for, and shall reimburse Amdocs for, all Taxes, however designated, imposed upon
or arising from Amdocs’ provision of Services in the Territory, excluding taxes
on: (a) Amdocs’ net income, (b) the income of Amdocs Personnel, (c) Amdocs’
gross receipts; and/or (d) any real or personal property. If MetroPCS is
required by Law to withhold tax on any payment to Amdocs, MetroPCS shall not
gross up the amount of such payment to account for the withheld tax and MetroPCS
shall supply: (e) to Amdocs a written explanation in sufficient detail for
Amdocs to understand the justification for such withholding; and (f) such tax
receipts or other documents reasonably satisfactory to Amdocs evidencing
MetroPCS’ corresponding remittance on Amdocs’ behalf to the taxing authority. If
any Tax is found to be applicable to the Services, Amdocs shall invoice MetroPCS
for the appropriate amount of such Tax, and MetroPCS shall pay to Amdocs the
amount of such Tax at the same time and on the same conditions as applied to the
payment due. Taxes reimbursable under this Section 12.8 shall be separately
listed on the invoice. If MetroPCS pays any taxes for which Amdocs is either
reimbursed or receives a credit from the applicable taxing authority, then
Amdocs shall reimburse MetroPCS an amount equal to such credit or reimbursement
*** following receipt of such reimbursement or credit. MetroPCS shall not be
liable for any penalty or interest owed by Amdocs on delinquent tax charges or
payment related to Tax applicable to the Services.   12.8.2   Exemptions. Amdocs
shall not collect otherwise applicable taxes if the purchase is exempt from
Amdocs’ collection of such taxes and a valid tax exemption certificate is
furnished by MetroPCS to Amdocs.   12.8.3   Protested Taxes. *** of receiving
any proposed Tax Assessment by a state or local taxing authority related to the
Services, Amdocs shall: (a) notify MetroPCS in writing of such proposed Tax
Assessment; and (b) provide MetroPCS a copy of such Tax Assessment and all
supporting documentation related to the Services. With respect to any claim
arising out of a form or return signed by a Party to this Agreement, such Party
will have the right to elect to control the response to and settlement of the
claim, but the other Party will have all rights to participate in the responses
and settlements that are appropriate to its potential responsibilities or
liabilities. Amdocs and MetroPCS shall work together to contest any Tax
Assessment, with each Party bearing its own expenses. In the event that any such
contest must be pursued in the name of Amdocs, Amdocs shall work with MetroPCS
to contest in the name of Amdocs, and allow MetroPCS the opportunity to
participate fully in the preparation of such contest at its own expense. In any
contest of a Tax Assessment, the Party bringing the protest shall promptly
furnish the other Party with notice of the pending proceeding, copies of all
filings in any proceeding, protest, contest, or legal challenge, all rulings
issued in connection therewith, all relevant correspondence between such Party
and the state or local taxing authority, the final resolution thereof, and any
action therein that would affect Amdocs’ obligation to collect and remit, and
the Party bringing the contest shall allow the other Party to participate in
such contest with its own counsel at its own expense. In the event that all or
any portion of a Tax Assessment must be paid in order to contest the imposition
of any such Tax Assessment or to avoid the existence of a lien on the assets of
Amdocs during the pendency of such contest, the Party pursuing the contest shall
be financially responsible for such payment and shall be entitled to the benefit
of any refund or recovery. No later than *** to the date by which a response,
contest, protest or other appeal of such Tax

-45-



--------------------------------------------------------------------------------



 



    Assessment must be filed, MetroPCS shall notify Amdocs of its intent to:
(a) respond, protest, contest or appeal the Tax Assessment; or (b) waive its
right of further appeal. With respect to subsection (a), if Amdocs and MetroPCS
contest a Tax Assessment and it becomes a valid final and non-appealable Tax
Assessment, MetroPCS shall pay the assessment (or reimburse Amdocs in the event
Amdocs pays any or all valid final and non-appealable Tax Assessment) *** of
presentation by Amdocs of proof of a valid final and non-appealable Tax
Assessment. With respect to subsection (b), MetroPCS shall pay all valid final
and non-appealable Tax Assessments (or reimburse Amdocs in the event Amdocs pays
any or all valid final and non-appealable Tax Assessments) *** of presentation
by Amdocs of proof of a valid final and non-appealable Tax Assessment. A “valid
final and non-appealable Tax Assessment” shall mean one that is issued by a
state or local taxing authority in accordance with the applicable Law and which
is not subject to any further administrative or judicial review and all times
for appeal, reconsideration, or requests for reassessment have run without an
appeal, reconsideration, or request for reassessment having been taken. In the
event that Amdocs fails to notify MetroPCS *** to the date by which a response,
contest, protest or other appeal of such Tax Assessment must be filed, Amdocs
shall be deemed to have waived its right to seek reimbursement from MetroPCS for
that Tax Assessment.   ***     13.   AUDITS AND RECORDS.       MetroPCS shall
have the right to conduct all audits described in this Section 13 through the
use of independent external auditors (subject to Section 14.3, and provided the
external auditor is not an Amdocs Competitor) (the “Auditors”).   13.1  
Financial Audits.   13.1.1   Amdocs shall retain all records and information
required to verify amounts invoiced under the Agreement for the applicable
calendar year for a period of *** from the end of each calendar year occurring
during the Term and the Termination Assistance Period (excluding the final
calendar year occurring during the Termination Assistance Period, in respect of
which the retention period shall be *** from the end of such calendar year), or
such longer period as may be required by MetroPCS Legal Requirements of which
MetroPCS has notified Amdocs. All MetroPCS Data shall be retained by Amdocs in
accordance with MetroPCS’ document retention policy as the same is communicated
to Amdocs in writing.   13.1.2   Amdocs shall provide to the MetroPCS Auditors
access to the pertinent portions of its records and books of accounts to enable
such Auditors to conduct appropriate validations (“Audits”) of Amdocs’ invoices
to MetroPCS. Such records and reports shall be made available by Amdocs during
normal business hours at a principal United States-based business office of
Amdocs, and MetroPCS’ Auditors, upon prior written notice, may examine and make
extracts of information and copy parts thereof to the extent necessary to
validate the accuracy of Amdocs’ invoices.

-46-



--------------------------------------------------------------------------------



 



13.1.3   Audits shall:

  (a)   occur no more than *** ;     (b)   be conducted during mutually agreed
business hours;     (c)   be conducted upon reasonable prior written notice, but
in no event less than *** prior notice; and     (d)   be designed so as not to
unreasonably interfere with Amdocs’ provision of Services.

13.1.4   If an Audit demonstrates that Amdocs’ invoices for the Services for the
audited period were not correct, Amdocs shall promptly credit MetroPCS for the
amount of any paid overcharges, or MetroPCS shall promptly pay Amdocs for the
amount of any undercharges, as the case may be. In the event that any Audit
reveals an overcharge greater than *** for the audited period, Amdocs shall pay
the reasonable expenses associated with such Audit.   13.2   SAS 70 Type II
Audits. Amdocs shall cooperate with MetroPCS and its independent auditor as
reasonably necessary to facilitate MetroPCS’ ability to comply with its
obligations under the SOX Laws, including by complying with the further terms of
this Section 13.2. Attached hereto as Schedule 22 is a list of MetroPCS’ control
objectives (as the same may be modified as described in this Section 13.2, the
“Control Objectives”) for the initial SAS 70 Type II Audit to be conducted
hereunder. On an annual basis, but not later than ninety (90) days prior to the
next-scheduled start date of Amdocs’ annual SAS 70 Type II Audit, MetroPCS shall
have the right to add to, delete or otherwise change the Control Objectives.
Such additions or changes will be treated as Changes for purposes of the
Agreement.   13.2.1   Amdocs Audits. On an annual basis and at Amdocs’ sole cost
and expense (subject to Section 13.2), Amdocs shall cause a reputable, national
independent auditor reasonably acceptable to MetroPCS to conduct SAS 70 Type II
Audits with respect to Amdocs’ facilities and controls, and to prepare and
deliver to MetroPCS full and complete copies of written reports prepared
following such audits, by November 1st of each year during the Term and the
Termination Assistance Period (covering October 1st of the prior year through
September 30th of the then-current year). In addition, if requested by MetroPCS,
Amdocs shall deliver to MetroPCS a letter from a knowledgeable financial
executive of Amdocs that: (i) contains a written representation that Amdocs’
internal controls as represented in the most recent SAS 70 Type II Audit report
remain in all material respects unchanged through the date of the letter; or
(ii) identifies all material changes in Amdocs’ internal controls as they affect
the Control Objectives since the most recent SAS 70 Type II Audit report. All
SAS 70 Type II Audits conducted by Amdocs pursuant to this Section shall include
a review of all of Amdocs’ internal controls as they relate to the Control
Objectives.

-47-



--------------------------------------------------------------------------------



 



13.2.2   MetroPCS Audits. At MetroPCS’ sole cost and expense and upon reasonable
prior written notice to Amdocs, but no more frequently than *** (unless
additional audits are necessary for MetroPCS to address a SOX Laws requirement),
MetroPCS shall have the right through its Auditors to conduct audits of Amdocs’
internal controls as they affect the Control Objectives. In order to facilitate
such audits, Amdocs shall collect and maintain appropriate books and records
documenting Amdocs’ internal controls (as they affect the Control Objectives)
(for purposes of this Section, collectively, “Records”). Further, with respect
to such audits, MetroPCS’ Auditors shall have the right to: (i) examine and
audit the Records; (ii) question and interview any Amdocs Personnel, in each
case as reasonably necessary or desirable to facilitate MetroPCS’ and its
Affiliates’ ability to comply with the SOX Laws; and (iii) conduct such tests as
are designed to confirm that the internal controls operate as designed and
documented; Amdocs shall: (iv) before making any substantial change to any of
the internal controls of the System or the Services as they affect MetroPCS
and/or the Records, if Amdocs reasonably believes such change will, or is likely
to, affect MetroPCS’ and/or its Affiliates’ compliance under the SOX Laws
(including by way of example and not of limitation, back-up procedures, Disaster
procedures, change control and segregation of duties), notify MetroPCS in
writing of the proposed change, and MetroPCS thereafter shall have a period of
thirty (30) days to notify Amdocs of any objections to the proposed change (in
which case the Parties shall work together cooperatively to resolve such
objections); and (v) annually on the anniversary of the Effective Date and to
the extent a significant change in the control environment occurred, submit to
MetroPCS written documentation describing all internal controls maintained by
Amdocs that impact the Control Objectives.   13.2.3   Results of Inquiries and
Corrective Plan. If any SAS 70 Type II Audit report and/or MetroPCS’ Auditor’s
inquiries pursuant to Section 13.2.2 reveal significant deficiencies in Amdocs’
internal controls as they relate to the Control Objectives so that they fail, in
whole or in part, to constitute effective controls over financial reporting (the
“SOX Deficiencies”), Amdocs shall prepare and deliver to MetroPCS a detailed
plan (the “Corrective Plan”) that includes, among other things, a specific time
frame for correcting such SOX Deficiencies and that otherwise is reasonably
acceptable to MetroPCS. Amdocs shall deliver such Corrective Plan to MetroPCS
and its Auditor *** following: (i) Amdocs’ delivery to MetroPCS of the SAS 70
Type II Audit report containing the SOX Deficiencies, if the SOX Deficiencies
were identified in a SAS 70 Type II Audit report prepared pursuant to Section
13.2.1; and/or (ii) Amdocs’ receipt of written notice from MetroPCS that
contains a description of such SOX Deficiencies, if the SOX Deficiencies were
identified by MetroPCS or its Auditor through the exercise of the rights
described in Section 13.2.2. Amdocs shall bear all costs and expenses associated
with correcting all SOX Deficiencies. MetroPCS shall have the right to confirm
to its reasonable satisfaction, through inquiries with Amdocs representatives or
otherwise, that all SOX Deficiencies have been corrected in accordance with the
applicable Corrective Plan, and Amdocs shall cooperate with MetroPCS in all
reasonable respects in connection therewith.   13.2.4   Confidential
Information. Subject to Section 14 below, MetroPCS shall have the right to use
all Amdocs Confidential Information received by MetroPCS’ Auditors pursuant to

-48-



--------------------------------------------------------------------------------



 



    the terms of this Section 13.2 as necessary to facilitate its ability to
comply with the SOX Laws.   14.   CONFIDENTIALITY; DATA PRIVACY AND SECURITY  
14.1   Termination of NDA. That certain Mutual Non-Disclosure Agreement between
the Parties dated October 25, 2007 (the “NDA”) is hereby terminated as of the
Effective Date. To the extent that information disclosed by one Party to the
other under the NDA prior to the Effective Date constitutes Confidential
Information under this Section 14, the Parties shall comply with this Section 14
regarding such Confidential Information.   14.2   MetroPCS Confidential
Information.   14.2.1   Non-Disclosure and Use Restrictions.

  (a)   As between MetroPCS and Amdocs, all MetroPCS Confidential Information:
(i) shall be deemed the sole property of MetroPCS; (ii) shall be used solely by
Amdocs Personnel for purposes of performing Amdocs’ obligations under the
Agreement; and (iii) except as permitted under Sections 14.2.2, 14.2.3, 14.4 or
elsewhere in the Agreement, shall not be published, transmitted, released or
disclosed by an Amdocs without the prior written consent of MetroPCS, which
consent MetroPCS may withhold in its sole and absolute discretion.     (b)  
Amdocs shall implement and maintain appropriate policies and procedures to
implement the requirements of subsection (a) above, but at a minimum, Amdocs
shall use the same duty of care Amdocs uses to prevent disclosure that Amdocs
uses for Amdocs Confidential Information of similar importance, but no less than
reasonable care.

14.2.2   Disclosure Requests. Except for disclosures specifically permitted by
the terms of the Agreement, any and all requests, from whatever source, for
copies of or access to, or other disclosure of, any MetroPCS Confidential
Information shall be promptly submitted to MetroPCS for disposition.   14.2.3  
Permitted Disclosures. Amdocs may disclose MetroPCS Confidential Information:
(a) as permitted under the terms of the Agreement; (b) to Amdocs’ attorneys,
accountants, financial advisors, banks and other financing sources and other
similar advisors who have a need to know such MetroPCS Confidential Information,
but only to the extent minimally necessary; and (c) to Amdocs Personnel who have
a need to know such MetroPCS Confidential Information in order to perform
Amdocs’ obligations under or in connection with the Agreement, but only to the
extent minimally necessary, provided that in the case of all Amdocs Personnel
who or that constitute Third Parties (including Authorized Subcontractors that
are not Amdocs Affiliates), Amdocs must have a written agreement with such Third
Parties that contains confidentiality obligations that are no less stringent
than the confidentiality obligations set forth herein and that cover the
MetroPCS Confidential Information. Amdocs shall retain liability for all
breaches of the Agreement, including the unauthorized use or disclosure of
MetroPCS Confidential

-49-



--------------------------------------------------------------------------------



 



    Information, by any of the persons or entities to whom or which MetroPCS
Confidential Information was disclosed by Amdocs.   14.3   Amdocs Confidential
Information.   14.3.1   Non-Disclosure and Use Restrictions.

  (a)   As between Amdocs and MetroPCS, all Amdocs Confidential Information:
(i) shall be deemed the sole property of Amdocs; (ii) shall be used solely by
MetroPCS Personnel and Authorized Users: for purposes of performing MetroPCS’
obligations under the Agreement, receiving Services under the Agreement,
exercising rights granted to MetroPCS and/or its Affiliates under the Agreement,
and as otherwise permitted under the Agreement; and (iii) except as permitted
under Sections 14.3.2, 14.3.3, 14.3.4, 14.4 or elsewhere in the Agreement, shall
not be published, transmitted, released or disclosed by MetroPCS without the
prior written consent of Amdocs, which consent will not be unreasonably
withheld, conditioned or delayed.     (b)   MetroPCS shall implement and
maintain appropriate policies and procedures to implement the requirements of
subsection (a) above, but at a minimum, MetroPCS shall use the same duty of care
MetroPCS uses to prevent disclosure that MetroPCS uses for MetroPCS Confidential
Information of similar importance, but no less than reasonable care.

14.3.2   Disclosure Requests. Except for disclosures specifically permitted by
the terms of the Agreement, any and all requests, from whatever source, for
copies of or access to, or other disclosure of, any Amdocs Confidential
Information shall be promptly submitted to Amdocs for disposition.   14.3.3  
Permitted Disclosures. MetroPCS may disclose Amdocs Confidential Information:
(a) as permitted under the terms of the Agreement; (b) to MetroPCS’ attorneys,
accountants, financial advisors, banks and other financing sources and other
similar advisors who have a need to know such Amdocs Confidential Information,
but only to the extent minimally necessary; and (c) to MetroPCS Personnel and
Authorized Users, but only to the extent minimally necessary, provided that in
the case of MetroPCS Personnel and Authorized Users who or that constitute Third
Parties, MetroPCS (or a MetroPCS Affiliate) must have a written agreement with
such Third Parties that contains confidentiality obligations that are no less
stringent than the confidentiality obligations set forth herein and that cover
the Amdocs Confidential Information; and (d) to any potential acquirer of,
and/or joint venturer with, MetroPCS and/or its Affiliates, provided that
MetroPCS (or a MetroPCS Affiliate) must have a written agreement with any such
potential acquirer or joint venturer that contains confidentiality obligations
that are no less stringent than the confidentiality obligations set forth herein
and that cover the Amdocs Confidential Information. If known by a MetroPCS
officer, MetroPCS shall promptly notify Amdocs of any breach of such written
agreement by any MetroPCS Personnel, an Authorized User who or that constitutes
a Third Party or any potential acquirer of, and/or joint venturer with, MetroPCS
and/or its Affiliates, and if MetroPCS (or the applicable MetroPCS Affiliate)
fails to enforce the terms of such written agreement *** following

-50-



--------------------------------------------------------------------------------



 



    Amdocs’ written notice to MetroPCS, Amdocs will have the right to do so in
the name of MetroPCS (or the applicable MetroPCS Affiliate). MetroPCS shall
retain liability for all breaches of the Agreement, including the unauthorized
use or disclosure of Amdocs Confidential Information, by any of the persons or
entities to whom or which Amdocs Confidential Information was disclosed by
MetroPCS.   14.3.4   Disclosures of Source Materials or Financial Materials.
MetroPCS may only disclose Amdocs Confidential Information that constitutes
Source Materials or Financial Materials in accordance with the provisions set
forth in this Section 14.3.4.

  (a)   Source Materials. MetroPCS shall have the right to disclose Source
Materials only to MetroPCS Personnel and Authorized Users in accordance with the
terms set forth in Section 14.3.3(c), provided that, in the case of MetroPCS
Personnel or Authorized Users who or that *** . If known by a MetroPCS officer,
MetroPCS shall promptly notify Amdocs of any breach of such written agreement by
any MetroPCS Personnel or an Authorized User (whether or not an Amdocs
Competitor). MetroPCS shall retain liability for all breaches of the Agreement,
including the unauthorized use or disclosure of Source Materials, by any of the
persons or entities to whom or which Source Materials were disclosed by
MetroPCS.     (b)   Financial Materials. MetroPCS shall have the right to
disclose Financial Materials only: (i) to MetroPCS Personnel, provided that, in
the case of MetroPCS Personnel who or that *** , the written agreement required
under the terms of Section 14.3.3(c) must *** ; (ii) as provided in
Section 14.3.3(b); and (iii) as provided in Section 14.3.3(d). If known by a
MetroPCS officer, MetroPCS shall promptly notify Amdocs of any breach of such
written agreement by any MetroPCS Personnel, an Authorized User who or that
constitutes a Third Party or any potential acquirer of, and/or joint venturer
with, MetroPCS and/or its Affiliates. MetroPCS shall retain liability for all
breaches of the Agreement, including the unauthorized use or disclosure of
Financial Materials, by any of the persons or entities to whom or which
Financial Materials were disclosed by MetroPCS.

14.4   Legally Required Disclosures. Notwithstanding any contrary terms in the
Agreement, the Party receiving the Confidential Information of the other Party
(“Receiving Party”) shall have the right to disclose the Confidential
Information of the other Party (“Disclosing Party”): (a) when MetroPCS is the
Receiving Party, as and to the extent provided for in Section 8.2(c); or (b) to
the extent disclosure is based on the good faith opinion of the Receiving
Party’s legal counsel that disclosure is required by Law (including to the
Securities and Exchange Commission and/or in accordance with the rules and
requirements of any stock exchange), or by subpoena, order of a court or
regulatory or governmental agency or other similar legal process; provided,
however, that the Receiving Party shall give notice of such disclosure to the
Disclosing Party prior to any such disclosure, disclose only those portions
required by Law, and, with respect to subpoenas, court orders or regulatory or
governmental requests, shall use commercially reasonable efforts to obtain a
protective order or otherwise protect the confidentiality of the Disclosing
Party’s Confidential Information. Notwithstanding the foregoing, the

-51-



--------------------------------------------------------------------------------



 



    Disclosing Party reserves the right to obtain a protective order or
otherwise protect the confidentiality of such Confidential Information. For
purposes of this Section, each Party’s Office of General Counsel may act as such
Party’s legal counsel.   14.5   Notification and Mitigation. In the event of any
impermissible disclosure, loss or destruction of Confidential Information, the
Receiving Party shall promptly notify the Disclosing Party and shall use its
best efforts to mitigate any potential harm or further disclosure, loss or
destruction of such Confidential Information.   14.6   Disposition of
Confidential Information. Subject to the further terms of this Section, and
except for the Amdocs Systems, Product Documentation, Specifications owned by
Amdocs and other related information (all of which MetroPCS shall have the right
to retain unless MetroPCS’ license to the Amdocs Systems and Amdocs-Provided
Third Party Software is terminated as provided in Section 8.1(b)), upon the
expiration or termination of the Agreement and the expiration of the Termination
Assistance Period, and at any other time upon the Disclosing Party’s written
request, the Receiving Party promptly shall: (a) return to the Disclosing Party,
or delete or destroy, all Disclosing Party Confidential Information (and all
copies thereof) then in its possession or control, in whatever form, or, in the
case of a written request by the Disclosing Party, the Confidential Information
specified in such request as then in the Receiving Party’s possession or
control, in whatever form; and (b) unless the Disclosing Party otherwise
consents in writing, deliver to the Disclosing Party, or delete or destroy, any
copies, duplicates, summaries, abstracts or other representations of any such
Confidential Information or any part thereof, in whatever form, then in the
possession or control of the Receiving Party. Notwithstanding any of the
foregoing: (c) at times reasonably requested by MetroPCS, Amdocs shall return to
MetroPCS (and shall not delete or destroy): (i) one (1) full and complete copy
of the MetroPCS Data; (ii) any MetroPCS Confidential Information designated by
MetroPCS that is reasonably necessary to enable MetroPCS to operate its business
without assistance from Amdocs; and (iii) any MetroPCS Confidential Information
necessary for MetroPCS to exercise or otherwise enjoy any rights granted
hereunder; (d) either Party may retain copies of the other Party’s Confidential
Information to the extent required by Law and/or to the extent otherwise
permitted under the Agreement; and (e) if any return, deletion or destruction of
Confidential Information will have an adverse effect on Amdocs’ ability to
deliver the Services or MetroPCS’ ability to use the System and/or receive the
Services, then the Parties shall discuss reasonably available alternatives to
such return, deletion or destruction.   14.7   Injunctive Relief. If the
Receiving Party or anyone acting on its behalf or operating under its control,
including its representatives, publishes, transmits, releases, discloses or uses
any Confidential Information of the Disclosing Party in violation of this
Section 14, or if the Disclosing Party anticipates that the Receiving Party may
violate or continue to violate any restriction set forth in this Section 14,
then the Disclosing Party may seek to have the provisions of this Section 14
specifically enforced by any competent court having equity jurisdiction, without
being required to post bond or other security, it being acknowledged and agreed
that any such violation may cause irreparable injury to the Disclosing Party and
that monetary damages may not provide an adequate remedy.

-52-



--------------------------------------------------------------------------------



 



14.8   Data Privacy and Security Terms. In performance of its obligations under
the Agreement, Amdocs shall take all reasonable measures to discover, through
the measures and procedures described in Schedule 19, and to protect against,
attempts to gain unauthorized access to CPNI and other Personal Information.
Without limiting the generality of the foregoing, Amdocs shall comply with the
security and other requirements set forth in Schedule 19.   14.9   Personal
Information Statutes. Amdocs acknowledges that the MetroPCS Data includes CPNI
and information about individuals that identifies the individuals or could
reasonably identify the individuals (such information and CPNI collectively,
“Personal Information”), some of whom are residents of states that have adopted
Data Privacy Laws protecting Personal Information (including, without
limitation, Tex. Bus & Com. Code §48.001 et seq.). Amdocs further acknowledges
that certain Data Privacy Laws impose notice requirements if Personal
Information has been the subject of a breach of the security from which there is
a reasonable probability that unencrypted Personal Information was acquired by
an unauthorized Person (“Security Incident”). Having acknowledged the foregoing,
Amdocs agrees to notify MetroPCS in writing promptly, but in no event *** ,
after Amdocs becomes aware of the occurrence of any Security Incident. If
MetroPCS reasonably believes that Personal Information was acquired by an
unauthorized Person and determines that notice must be provided to comply with a
Data Privacy Law, then, either: (a) *** may prepare and mail such notices ***;
or (b) *** , or if *** and elects not to prepare and mail such notice, or
otherwise, Amdocs shall prepare and mail such notices *** and MetroPCS promptly
following an Amdocs written demand *** . The text of any notice to be sent by
Amdocs shall be subject to the review and approval of MetroPCS, which review and
approval shall not unreasonably be conditioned, withheld or delayed.   15.  
INTELLECTUAL PROPERTY RIGHTS   15.1   Pre-Existing Works. Each Party is and
shall remain the sole and exclusive owner of its Pre-Existing Works.
“Pre-Existing Works” means any and all technology or other works, and
Intellectual Property Rights therein and thereto, either: (a) developed,
licensed or owned by a Party before the Effective Date; or (b) acquired and/or
developed by a Party exclusively outside the scope of the LOA or the Agreement
and without use of any Confidential Information of the other Party. If Amdocs
incorporates any Amdocs Pre-Existing Works into any MetroPCS-Owned Deliverables
(as defined below), Amdocs hereby grants to MetroPCS, a non-exclusive,
perpetual, irrevocable(but terminable in accordance with the provisions of
Section 8.1(b)), worldwide, transferable, sublicensable (through multiple
tiers), fully-paid right and license for MetroPCS and its Affiliates to modify,
copy, distribute, display, disclose, make, use, sell, offer for sale, import,
practice any process or method and fully exploit such Amdocs Pre-Existing Works,
any derivative works thereof and any and all intellectual property rights
therein, solely in connection with the Deliverables and for no other purpose.
For the avoidance of doubt, the foregoing license is only granted with respect
to such Amdocs Pre-Existing Work as incorporated in the applicable
MetroPCS-Owned Deliverable and does not permit MetroPCS to separate or in any
way disassociate the Amdocs Pre-Existing Work from the applicable MetroPCS-Owned
Deliverable or to exercise any of the rights granted herein with respect to the
Amdocs Pre-Existing Work independent of the applicable MetroPCS-Owned
Deliverable.

-53-



--------------------------------------------------------------------------------



 



15.2   Deliverables. Except as provided otherwise in Section 15.1, MetroPCS
shall be the sole and exclusive owner of all Deliverables identified in
Schedule 1 (the “MetroPCS-Owned Deliverables”) and all Intellectual Property
Rights in and to such MetroPCS-Owned Deliverables. Such ownership shall inure to
the benefit of MetroPCS from the date of the conception, creation or fixation of
the applicable MetroPCS-Owned Deliverable in a tangible medium of expression
(whichever occurs first). Each copyrightable aspect of a Deliverable shall be
considered a “work-made-for-hire” within the meaning of the Copyright Act of
1976, as amended. If and to the extent a MetroPCS-Owned Deliverable, or any part
thereof or Intellectual Property Rights therein or thereto (specifically
excluding Amdocs Pre-Existing Works), is not considered to be a
“work-made-for-hire” within the meaning of the Copyright Act of 1976, as
amended, Amdocs hereby irrevocably and unconditionally expressly and
automatically assigns to MetroPCS, without further act required on the part of
either Party, all exclusive right, title and interest in and to such
MetroPCS-Owned Deliverables, any and all portions thereof, and any and all
Intellectual Property Rights therein and thereto (specifically excluding Amdocs
Pre-Existing Works), without further consideration, free from any claim, lien
for balance due, or rights of retention thereto on the part of the Amdocs.
Amdocs acknowledges that the Parties do not intend Amdocs to be a joint author
(within the meaning of the Copyright Act of 1976, as amended) of any
MetroPCS-Owned Deliverables, and that Amdocs shall in no event be deemed the
joint author of any MetroPCS-Owned Deliverables.       Unless the Parties agree
otherwise in writing, all other Deliverables (meaning other than MetroPCS-Owned
Deliverables) shall be owned by Amdocs, and: (a) in respect of software
Deliverables that are owned by Amdocs, MetroPCS shall have a license to such
Deliverables in accordance with the terms set forth in Section 8.1; and (b) in
respect of documentary Deliverables that are owned by Amdocs, MetroPCS shall
have a perpetual, fully paid, non-exclusive, non-transferable (except in
connection with an assignment of the Agreement in accordance with Section 20.6),
royalty-free, non-sublicensable, irrevocable license for MetroPCS and its
Authorized Users to use the Deliverable in the Territory.   15.3   MetroPCS Data
and Software. As between the Parties, MetroPCS shall be the sole and exclusive
owner of all MetroPCS Data and the MetroPCS Owned Software, including any
Enhancements thereof. Amdocs, to the extent required, hereby acknowledges,
assigns automatically and without any requirement for further act by either
Party exclusively to MetroPCS all right, title, and interest therein. For
avoidance of doubt, the MetroPCS Data is deemed to include any modification,
compilation, or derivative work therefrom, excluding any Amdocs Confidential
Information to the extent contained in such modification, compilation, or
derivative work.   15.4   Amdocs Systems and Product Documentation. MetroPCS
acknowledges and agrees that, as between MetroPCS and Amdocs, all right, title,
and interest to, and all Intellectual Property Rights in, the Amdocs Systems and
Product Documentation are and will remain solely the property of Amdocs and/or
Amdocs’ licensors (or Affiliates) from the date of conception, of creation, or
of fixation, in a tangible medium of expression (whichever occurs first).
Licenses granted under this Agreement shall be interpreted to

-54-



--------------------------------------------------------------------------------



 



    include only those license rights expressly granted under this Agreement.
Except for the rights granted under the Agreement, MetroPCS is granted no title
or ownership rights in the above-described items. Amdocs retains all rights in
the Amdocs Systems and Product Documentation that are not expressly granted to
MetroPCS under the Agreement.   15.5   Confidential Information. Each Party
shall be and remain the sole and exclusive owner of all of its Confidential
Information, irrespective of whether provided to the other Party.   15.6  
Reproduction of Notices. Each Party shall reproduce any copyright notice and any
other legend of ownership and/or confidentiality on the original and any copies
made of any Confidential Information of the other Party.   16.   TERM AND
TERMINATION   16.1   Term of Agreement.

  (a)   Unless earlier terminated in accordance with the terms set forth in the
Agreement, the Agreement will have an initial term commencing on the Effective
Date and continuing for a period of six (6) years following the earlier to occur
of: (i) the date on which *** ; or (ii) September 30, 2009 (such date, the
“Initial Term Commencement Date,” and such six (6) year period, the “Initial
Term”). Following the Initial Term, subject to the Agreement termination
provisions set forth in Section 18.2.1, if then applicable, the Agreement shall
automatically renew on the same terms and conditions for up to five (5) one
(1)-year renewal terms (any such renewal term, a “Renewal Term”) at MetroPCS’
sole option unless MetroPCS provides written notice of non-renewal to Amdocs at
least one hundred twenty (120) days prior to the end of the Initial Term or
then-applicable Renewal Term, as the case may be (such Initial Term and any
Renewal Terms, the “Term”). Unless MetroPCS requests otherwise in connection
with Termination Assistance, all Orders issued under the Agreement and intended
to be performed during the Term (e.g., where the Order does not specifically
state otherwise) shall expire (subject to applicable provisions of the
Agreement) upon expiration of the Term.     (b)   If Amdocs *** MetroPCS shall
use commercially reasonable efforts to migrate the MetroPCS subscribers ***
before *** . MetroPCS’ commercially reasonable efforts to cause the *** do not
include *** in a manner that may increase the likelihood of disruption or
degradation of services to MetroPCS subscribers.

16.2   Termination for Insolvency. Subject to Sections 16.8 and 16.9 and Amdocs’
obligations under the terms of Sections 16.10 and 17.3, the Agreement may be
terminated by either Party by delivering to the other Party a Termination Notice
specifying a Termination Date no less than ninety (90) days therefrom if the
other Party becomes insolvent, ceases doing business as a going concern, makes a
general assignment for the benefit of its creditors, receives a qualified
opinion from its independent auditors that is not remedied within ninety
(90) days or admits in writing its general inability to pay debts, or if
proceedings are instituted by or against such other Party in bankruptcy, under
applicable insolvency Laws, or for receivership or dissolution,

-55-



--------------------------------------------------------------------------------



 



    provided that with respect to such proceedings which are not filed by such
other Party are not dismissed within sixty (60) days of their commencement. For
the avoidance of doubt, any termination pursuant to this Section 16.2 shall not
constitute a termination pursuant to any other provision of the Agreement, and
MetroPCS shall not be required to pay Termination Fees to Amdocs in respect of
any such termination.   16.3   Termination for Force Majeure.   16.3.1   If:
(a) a Force Majeure Event substantially prevents, hinders or delays Amdocs’
performance of Services hereunder for a period of *** ; (b) such delay has a
Material Adverse Effect on MetroPCS’ operations; and (c) Amdocs has not
implemented the Disaster Recovery Plan (if the Disaster Recovery Plan is
applicable under the circumstances) or, if implemented, Amdocs has been unable
to eliminate the Material Adverse Effect on MetroPCS’ operations, subject to
Sections 16.8 and 16.9 and Amdocs’ obligations under the terms of Sections 16.10
and 17.3, MetroPCS shall have the right to terminate the Agreement by delivering
to Amdocs a Termination Notice specifying the Termination Date at any time after
the time period in subsection (a) has expired and until the date that is ***
after the date on which the Parties mutually agree in writing that the Force
Majeure Event has ended and Services are being provided in accordance with the
terms of the Agreement (other than as set forth in the Disaster Recovery Plan).
For the avoidance of doubt, any termination pursuant to this Section 16.3.1
shall not constitute a termination pursuant to any other provision of the
Agreement, and MetroPCS shall not be required to pay Termination Fees to Amdocs
in respect of any such termination.   16.3.2   If: (a) a Force Majeure Event
occurs with respect to MetroPCS; (b) such Force Majeure Event substantially
prevents, inhibits and/or frustrates MetroPCS’ ability to receive the Services
from Amdocs under circumstances when Amdocs is otherwise able to provide the
Services to MetroPCS (a “Frustration Event”); (c) MetroPCS is not solely at
fault in failing to prevent or mitigate, or for causing, such Frustration Event,
and such Frustration Event cannot, through MetroPCS’ exercise of commercially
reasonable efforts, be circumvented through the use of workaround plans or other
reasonable means; and (iv) such Frustration Event continues for *** or more,
subject to Sections 16.8 and 16.9 and Amdocs’ obligations under the terms of
Sections 16.10 and 17.3, MetroPCS may terminate the Services affected by the
Frustration Event by delivering to Amdocs a Termination Notice specifying the
Termination Date. For the avoidance of doubt, any termination pursuant to this
Section 16.3.2 shall not constitute a termination pursuant to any other
provision of the Agreement, *** .   16.4   Termination for Default. The Parties
agree that material breaches of the Agreement (“Events of Default”) include,
without limitation, the following:

  (a)   An assignment or attempted assignment of the Agreement in violation of
Section 20.6, which shall constitute an Event of Default by the assigning Party
unless cured within *** following receipt of written notice from the
non-assigning Party requiring it to do so;

-56-



--------------------------------------------------------------------------------



 



  (b)   MetroPCS fails to pay by the applicable due date(s) undisputed amounts
due and owing to Amdocs, provided that the amount thereof exceeds, in the
aggregate, the sum of *** , which failure shall constitute a MetroPCS Event of
Default unless MetroPCS cures such failure *** following receipt of written
notice from Amdocs of its intention to terminate for failure to make such
payment;     (c)   *** ;     (d)   Amdocs fails to timely achieve any Critical
Milestone, which failure shall constitute an Amdocs Event of Default unless
caused by an Excused Delay;     (e)   the circumstances giving rise to an Event
of Default under Section 4.4.3(e) occur, *** and shall constitute an Amdocs
Event of Default;     (f)   During any period in which MetroPCS purchases
Disaster Recovery services from Amdocs, Amdocs fails to implement the Disaster
Recovery Plan upon the occurrence of a Force Majeure Event as required under
Section 19.4 and such failure has a Material Adverse Effect on MetroPCS’
operations, which failure shall constitute an Amdocs Event of Default unless
cured by Amdocs within a time period that is *** ;     (g)   *** ;     (h)   A
Party materially breaches any warranty set forth in the Agreement, which
material breach shall constitute an Event of Default by the breaching Party
unless such material breach is cured within *** following receipt of written
notice from the other Party requiring it to do so;     (i)   Amdocs fails within
the time frame specified in the applicable Corrective Plan to correct any SOX
Deficiencies identified in such Corrective Plan, which failure shall constitute
an Amdocs Event of Default unless cured by Amdocs within *** following its
receipt of written notice from MetroPCS requiring it to do so; or     (j)   a
Party (for purposes of this subsection (j), “Party” means and includes each
Party’s respective Affiliates) breaches a material term of any other material
agreement between the Parties, which breach shall constitute an Event of Default
by the breaching Party if: (i) such breach is not cured within the timeframe for
effectuating a cure of such breach under such material agreement; and (ii) such
material agreement is terminated for default upon the occurrence of such an
uncured breach; and (iii) the non-breaching Party notified the other Party to
the Agreement that failure to cure such breach of such other material agreement
would give rise to an Event of Default under the Agreement;     (k)   (i) Amdocs
fails to deposit the Deposit Materials for the System as required by
Section 8.6.1 and fails to cure such failure within *** following receipt of
written notice from MetroPCS requiring it to do so; or (ii) the Deposit
Materials are either not released from escrow as provided in the Preferred
Escrow Agreement, or the escrow agent fails to fulfill its obligations under the
Preferred Escrow Agreement to release the Deposit Materials to MetroPCS and
thereafter Amdocs fails to

-57-



--------------------------------------------------------------------------------



 



      directly deliver the Deposit Materials to MetroPCS within *** following
its receipt of written notice from MetroPCS requiring it to do so, any of which
events shall constitute an Amdocs Event of Default; or     (l)   A Party
materially breaches any of its other (meaning those not enumerated in
subsections (a) through (k) above) obligations under the Agreement, which
material breach shall constitute an Event of Default by the breaching Party
unless cured within *** following receipt of written notice from the other Party
requiring it to do so. The Parties acknowledge that a material breach may be
comprised of a series of breaches that individually are not material but become
material in the aggregate because of proximity in time, because they result from
a common cause or because of other circumstances.

16.5   Termination for Good Reason. The Parties agree that MetroPCS may
terminate the Agreement without declaring an Event of Default, but rather for
good reason (in each case, a “Good Reason”), upon the occurrence of any of the
following events:

  (a)   ***     (b)   the circumstances giving rise to a Good Reason under
Section 2.7 occur.

    If MetroPCS wants to terminate the Agreement for a Good Reason, such
termination shall be subject to the terms of Sections 16.8 and 16.9 and Amdocs’
obligations under the terms of Sections 16.10 and 17.3, and: (c) MetroPCS shall
deliver a Termination Notice to Amdocs specifying the Termination Date;
(d) Amdocs shall perform its Termination Assistance obligations until they are
fulfilled; and (e) in accordance with the payment terms set forth in
Section 16.9(e), *** . Notwithstanding the foregoing, if MetroPCS provided a
written notice of Good Reason termination and then there is a subsequent Event
of Default during the Termination Assistance Period, *** , Amdocs promptly shall
refund all such payments to MetroPCS). For the avoidance of doubt, any
termination pursuant to this Section 16.5 shall not constitute a termination
pursuant to any other provision of the Agreement *** .   16.6   Termination for
Convenience. MetroPCS may terminate the Agreement for convenience and without
cause at any time by delivering a Termination Notice to Amdocs, the Termination
Date shall be the date that occurs *** following Amdocs’ receipt of such notice,
and such termination shall be subject to the terms of Sections 16.8 and 16.9and
Amdocs’ obligations under the terms of Sections 16.10 and 17.3. If, in
accordance with the terms of this Section 16.6, MetroPCS elects to terminate the
Agreement for its convenience during the Initial Term, in accordance with the
terms set forth in Section 16.9(e), MetroPCS will pay a termination fee equal to
*** (the “Termination Fee”) (such date, the “Termination Conversion Date”). No
such Termination Fee shall be payable by MetroPCS for termination for
convenience after the Initial Term. In addition, in the event MetroPCS elects to
terminate the Agreement pursuant to this Section 16.6 and MetroPCS migrates ***
the System Subscribers off the Amdocs Systems after the Termination Conversion
Date and the remaining number of System Subscribers on the Amdocs Systems is
less than *** , until MetroPCS migrates

-58-



--------------------------------------------------------------------------------



 



    all of the System Subscribers off the Amdocs Systems, the monthly per-System
Subscriber fees payable by MetroPCS during such period will be calculated *** .
For the avoidance of doubt, any termination pursuant to this Section 16.6 shall
not constitute a termination pursuant to any other provision of the Agreement
and MetroPCS shall not be obligated to pay any Termination Fee other than as
provided in this Section 16.6.   16.7   Termination for Amdocs Change in
Control. MetroPCS may terminate the Agreement upon the occurrence of a Change in
Control of Amdocs; provided, however, that: (a) within *** following the
publicly announced effective date of such Change in Control, MetroPCS shall
notify the Amdocs successor of its intent to terminate pursuant to this
Section 16.7 and will allow the successor *** following receipt of such notice
to respond in writing to such concerns and take appropriate steps to address
each of such concerns; and (b) MetroPCS will in good faith review and consider
such written response from, and action steps taken by, the successor. If
MetroPCS nonetheless wants to terminate the Agreement pursuant to this Section
16.7 following a Change in Control of Amdocs: (c) MetroPCS shall deliver a
Termination Notice to Amdocs specifying the Termination Date; (d) *** ; and
(e) such termination shall be subject to subject to the terms of Sections 16.8
and 16.9 and Amdocs’ obligations under the terms of Sections 16.10 and 17.3. ***
. For the avoidance of doubt, any termination pursuant to this Section 16.7
shall not constitute a termination pursuant to any other provision of the
Agreement *** .   16.8   Effect of Termination. For the avoidance of doubt, any
termination under this Section 16 shall be effective with regard to MetroPCS and
any Affiliate of MetroPCS receiving Services under the Agreement. If an event
triggers one (1) or more provisions of Section 16, the Party sending the
Termination Notice may elect to send the Termination Notice under whatever
provision of Section 16 it elects to proceed under, and if the Section elected
later is determined not to be applicable, then the Party may elect upon written
notice to the other Party to proceed under any other provision that applies or
under Section 16.6, subject to any cure period that may be applicable in respect
of such other applicable provision, if any; provided, however, that if the other
Party subsequently engages in acts or omissions that may allow termination under
any other Section of the Agreement, such Party may terminate the Agreement for
such act or omission subject to any applicable cure period.   16.9   Additional
Termination Procedures and Terms. In the event of termination of the Agreement,
the procedures and terms set forth in this Section will apply.

  (a)   Except as provided in Section 16.10, following the Termination Date,
Amdocs will promptly cease performing work and incurring costs in connection
with the Agreement.     (b)   The Parties will comply with their obligations in
respect of Confidential Information under Section 14.6.     (c)   Amdocs shall
deliver to MetroPCS on dates reasonably requested by MetroPCS all dedicated
equipment (and title thereto) and, to the extent permitted by the

-59-



--------------------------------------------------------------------------------



 



      terms of the applicable third party license, dedicated Third Party
software licensed by Amdocs in order to provide the System and/or Services.    
(d)   In accordance with the terms set forth in Section 16.10, MetroPCS will pay
Amdocs for all Services performed by Amdocs during the Termination Assistance
Period on a monthly basis.     (e)   Each Party’s liability and remedies will be
subject to any limitations specified in the Agreement.     (f)   If MetroPCS is
obligated under the terms of the Agreement to pay a Termination Fee to Amdocs,
once the amount of the Termination Fee is fixed and determinable in accordance
with the terms set forth in Section 16.6, MetroPCS shall pay such Termination
Fee to Amdocs within *** following the Termination Date.     (g)   For a minimum
period of *** following expiration of the Termination Assistance Period
(provided that the Amdocs Systems are within *** , at the rates set forth in
Section 10 of Schedule 8, Amdocs shall make available for purchase by MetroPCS
on an annually renewable basis maintenance services for the portions of the
Amdocs Systems described in subsection (a) of the “Amdocs Systems” definition.
Such maintenance services shall be subject to the applicable terms and
conditions of the Agreement and the scope and nature of the maintenance services
to be provided by Amdocs shall include those maintenance services then generally
offered by Amdocs to its other customers of its Preferred Support maintenance
services package, a current description of which is attached as Schedule 18.
MetroPCS, at its own cost and expense, shall be responsible for continuing to
upgrade to recent versions of the Amdocs Systems (as described above in this
Section) to ensure the continued availability of maintenance services following
expiration of the Termination Assistance Period.     (h)   Following expiration
of the Termination Assistance Period, at rates then agreed to by the Parties for
the scope of services requested by MetroPCS, Amdocs shall make available for
purchase by MetroPCS on an annually renewable basis support services for the
portions of the Amdocs Systems described in subsection (b) of the “Amdocs
Systems” definition. Following expiration of the Termination Assistance Period,
at rates then agreed to by the Parties for the scope of services requested by
MetroPCS, Amdocs shall make commercially reasonable efforts to make available
for purchase by MetroPCS support services for the Amdocs-Provided Third Party
Software. Irrespective of whether MetroPCS elects to purchase support services
from Amdocs, on or before the Termination Date, Amdocs shall deliver to MetroPCS
all documented source code and all applicable documentation for the Enhancements
(including Enhancements to the Amdocs Systems and Enhancements to the
Amdocs-Provided Third Party Software).

16.10   Termination Assistance. In connection with the expiration or any
termination of the Agreement (in whole or in part), for the period of time
requested by MetroPCS (provided that such period may not extend beyond ***
following the Termination Date) (the “Termination Assistance Period”), Amdocs
will timely provide any termination

-60-



--------------------------------------------------------------------------------



 



    assistance services requested by MetroPCS in connection with the orderly
transition of the terminated Services to MetroPCS or its designated replacement
provider (the “Termination Assistance”), and such Termination Assistance shall
be provided on the same terms as the terms of the Agreement (excluding the terms
of Section 2.4). Termination Assistance shall include, without limitation, (but
only to the extent requested by MetroPCS): (a) Amdocs’ continued provision of
Services to MetroPCS; (b) until such time as the number of System Subscribers
falls below *** , timely providing to MetroPCS in accordance with the terms set
forth in Section 8.5.2 all Releases occurring during any portion of the
Termination Assistance Period (thereafter, Releases will be provided subject to
MetroPCS’ purchase of maintenance services as described in Section 16.9(g));
(c) promptly providing any transition-related services requested by MetroPCS;
(d) at a time designated by MetroPCS, delivering a copy of all MetroPCS Data to
MetroPCS in the industry-standard format requested by MetroPCS; and (e) such
other assistance and Services as MetroPCS shall request. MetroPCS will be
obligated to pay for the Termination Assistance provided by Amdocs at the
then-applicable rates under the Agreement or applicable Order(s), unless the
Agreement was terminated (in whole or in part): (f) (i) as a result of an Amdocs
Event of Default; (ii) by MetroPCS under Section 16.2 following an event
described therein affecting Amdocs; or (iii) by MetroPCS under Section 17.9(b),
in any of which cases *** ; or (g) by MetroPCS under Section 4.4.3(e),
Section 16.3.1, Section 16.3.2 or Section 17.9(a), in which case ***         .
Notwithstanding anything contained herein to the contrary, under no
circumstances may Amdocs prohibit or prevent MetroPCS from copying, downloading
or transferring the MetroPCS Data to MetroPCS, its Affiliates, Designated
Entities, Authorized Users and/or a Third Party.   16.11   Survival. Any terms
of the Agreement or any Order that expressly or by their nature would reasonably
continue beyond the termination, expiration or other ending of the Agreement or
any Order shall survive the termination, expiration or other ending of the
Agreement or any Order including, without limitation, any terms of the Agreement
that are applicable to ongoing maintenance services and support services
provided under the terms of Sections 16.9(g) and/or 16.9(h) and the terms set
forth in the following Sections and Schedules of the Agreement: Sections 1,
2.3.4(c), 6.2.1(c), 6.6, 8.1, 8.2, 8.3, 8.4, 8.6, 8.8, 11.2(d), 11.2(e),
11.2(f), 11.5, 12.4, 12.5, 12.6, 12.7, 12.8, 13.1, 13.2 (through conclusion of
the Termination Assistance Period and for a period of one (1) year thereafter),
14, 15, 16.8 through 16.11, 17.1, 17.2, 17.4, 17.5, 17.6, 17.10, 18, 19.1, 19.3,
20.2, 20.3, 20.4, 20.6 through 20.13, 20.16, 20.18, and Section(s) 1, 10 and 11
of Schedule 8. In addition, with respect to Sections 4.6, 4.8, 8.5.2, 11.2(a),
11.2(g), 11.2(h), 11.2(j) and 17.3 (excluding subsection (b) thereof), to the
extent and for as long as MetroPCS purchases maintenance services and/or support
services from Amdocs as provided in Sections 16.9(g) and (h), the provisions of
such Sections applicable to the particular maintenance and/or support services
purchased by MetroPCS shall survive the termination, expiration or other ending
of the Agreement or any Order; provided, however, that Section 17.3(c) during
such survival period shall be deemed amended as follows: “(c) Amdocs has
properly terminated maintenance services and/or support services, as the case
may be, pursuant to Section 16.4(b), and MetroPCS does not provide Amdocs with
reasonable assurance that Amdocs will receive payment for all

-61-



--------------------------------------------------------------------------------



 



    future maintenance services and/or support services, as the case may be, on
or before the applicable payment date set forth in Section 12”.   17.   REMEDIES
AND LIABILITY   17.1   Rights and Remedies of Amdocs Upon Default of MetroPCS.
Upon the occurrence of an Event of Default by or with respect to MetroPCS and
subject to Section 16.8, without limiting the terms of Section 17.4, Amdocs
shall be entitled to the following remedies:

  (a)   subject to the terms of Sections 16.9, 16.10 and 17.3, terminate the
Agreement; and/or     (b)   subject to the further terms of this Section 17,
seek to recover damages from MetroPCS; and/or     (c)   if applicable, obtain
the additional rights and remedies set forth in Section 20.4.4.

    Upon the occurrence of a MetroPCS Event of Default with respect to which
Amdocs exercises a termination remedy as described in Section 17.1(a), subject
to the terms of Sections 16.9, 16.10 and 17.3, Amdocs shall effectuate such
termination by delivering to MetroPCS a Termination Notice specifying the
Termination Date, but such Termination Date shall be no earlier than *** from
the date of such notice. Following the Termination Date, Amdocs shall deliver
Termination Assistance to MetroPCS unless MetroPCS shall, at least *** prior to
the Termination Date, notify Amdocs that it need not provide Termination
Assistance, in which event the Agreement will terminate on the Termination Date.
  17.2   Rights and Remedies of MetroPCS Upon Default of Amdocs. Upon the
occurrence of an Event of Default by or with respect to Amdocs and subject to
Section 16.8, without limiting the terms of Section 17.4, MetroPCS shall be
entitled to:

  (a)   subject to MetroPCS’ rights as set forth below in this Section,
terminate the Agreement; provided that, if a Section 16.4(d) Event of Default
occurs in respect of a Critical Milestone included in an Order, MetroPCS shall
have the right to terminate the applicable Order; and/or     (b)   subject to
the further terms of this Section 17, seek to recover damages from Amdocs;
and/or     (c)   if the Event of Default constitutes a Release Condition (as
defined in the Preferred Escrow Agreement), receive the Deposit Materials (as
defined in the Preferred Escrow Agreement) from escrow pursuant to the terms of
the Preferred Escrow Agreement;     (d)   the Termination Assistance Services;  
  (f)   Amdocs’ performance of its obligations under Section 16.9; and/or

-62-



--------------------------------------------------------------------------------



 



  (g)   if applicable, the additional rights and remedies set forth in
Section 20.4.4.

    Upon the occurrence of an Amdocs Event of Default with respect to which
MetroPCS exercises a termination remedy as described in Section 17.2(a),
MetroPCS shall effectuate such termination by delivering to Amdocs a Termination
Notice that specifies the Termination Date; provided, however, that Amdocs shall
remain obligated to perform its Termination Assistance obligations set forth in
Section 16.10 until they are fulfilled. For the avoidance of doubt, any
termination pursuant to this Section 17.2 shall not constitute a termination
under any other provision of the Agreement, and MetroPCS shall not be required
to pay Termination Fees to Amdocs with respect to any such termination.   17.3  
No Interruption of Services. Notwithstanding anything that may be contained in
the Agreement to the contrary, and regardless of whether or not the Parties have
availed themselves of the dispute resolution procedures described in
Section 20.4, in no event nor for any reason whatsoever shall Amdocs deny,
withdraw, interrupt or restrict provision or receipt of the Services (including
any Termination Assistance), disable any equipment or software used to provide
Services, or perform, or omit to perform, any other action under the Agreement
that has the effect of preventing, impeding or reducing in any material way the
provision of Services, or preventing, impeding or reducing in any material way
the ability of MetroPCS, its Affiliates, Designated Entities and/or Authorized
Users to conduct their business activities, unless: (a) authority to do so is
conferred by a court of competent jurisdiction after due notice having been
provided to MetroPCS; (b) the Agreement has expired or been terminated and
Amdocs has rendered the Termination Assistance required by the Agreement; or
(c) Amdocs has properly terminated the Agreement pursuant to Section 16.4(b) and
MetroPCS does not: (i) provide Amdocs with reasonable assurance that Amdocs will
receive payment for all future Outsourcing Services on or before the applicable
payment date set forth in Section 12; and (ii) agree to pay monthly in advance
all reasonably estimated Termination Assistance fees for the then-upcoming month
(excluding fees for the Outsourcing Services).   17.4   Non-Exclusive Remedies.
Subject to the terms and restrictions set forth in Section 17.3 and 17.6, the
remedies provided in Sections 17.1 and 17.2 of the Agreement or elsewhere in the
Agreement are neither exclusive nor mutually exclusive, and the Parties shall be
entitled to any and all such remedies, and any and all other remedies that may
be available to the Parties at Law or in equity, by statute or otherwise,
individually or in any combination thereof.   17.5   Disclaimer of Non-Direct
Damages. EXCEPT AS PROVIDED IN SECTION 17.7 AND AS MAY BE EXCLUDED UNDER SECTION
17.8, REGARDLESS OF THE LEGAL OR EQUITABLE BASIS OF ANY CLAIM, NEITHER PARTY
SHALL BE LIABLE FOR ANY CONSEQUENTIAL, SPECIAL, INDIRECT, INCIDENTAL, EXEMPLARY
OR PUNITIVE DAMAGES INCLUDING WITHOUT LIMITATION, ANY DAMAGES RESULTING FROM
INACCURATE OR LOSS OF PROFITS, REVENUE OR DATA ARISING OUT OF OR IN ANY WAY
RELATED TO THE AGREEMENT (INCLUDING ANY ORDER HEREUNDER OR OTHER

-63-



--------------------------------------------------------------------------------



 



    COLLATERAL AGREEMENT), EVEN IF ADVISED OF THE POSSIBILITY OF SUCH DAMAGES
AND REGARDLESS OF THE FORM IN WHICH ANY ACTION IS BROUGHT (E.G., CONTRACT, TORT,
NEGLIGENCE, OR OTHERWISE).   17.6   Damages Cap. EXCEPT AS PROVIDED IN SECTION
17.7 AND AS MAY BE EXCLUDED UNDER SECTION 17.8, EACH PARTY’S AGGREGATE
CUMULATIVE MONETARY LIABILITY FOR ALL CLAIMS ARISING UNDER OR RELATING TO THE
AGREEMENT (INCLUDING ANY ORDER HEREUNDER OR OTHER COLLATERAL AGREEMENT)
NOTWITHSTANDING THE FORM (E.G., CONTRACT, TORT, NEGLIGENCE, OR OTHERWISE) IN
WHICH ANY SUCH CLAIM IS MADE, SHALL BE LIMITED AND SHALL NOT EXCEED: *** .  
17.7   Exclusions. The liability limitations set forth in Sections 17.5 and 17.6
shall not apply to: *** .   17.8   Items not Considered Damages. Notwithstanding
anything that may be contained herein to the contrary, the following shall not
be considered liabilities, amounts or damages that count toward satisfaction of
the MetroPCS Cap or the Amdocs Cap, as the case may be, nor shall they be
considered damages that are subject to the liability exclusions set forth in
Section 17.5:

  (a)   *** ;     (b)   amounts paid by MetroPCS but subsequently recovered from
Amdocs due to incorrect charges for Services not having been provided;     (c)  
*** ;     (d)   any court costs and/or expenses and attorneys’ fees, costs
and/or expenses awarded to a Party (including fees, costs and/or expenses
awarded under Section 17.10);     (e)   to the extent a Party elects to cure any
failure by it to comply with its obligations under the Agreement, all costs and
expenses associated with such cure.

17.9   Liability Cap. MetroPCS shall have the right to terminate the Agreement
by delivering a Termination Notice to Amdocs specifying the Termination Date if,
at any time: (a)(i) the total aggregate liability of Amdocs for claims asserted
by MetroPCS under or in connection with the Agreement exceeds *** of the Amdocs
Cap; and (ii) Amdocs elects not to waive such cap and/or increase the available
cap to an amount at least equal to the original cap *** following its receipt of
a written request from MetroPCS that it do so; or (b) the total aggregate
liability of Amdocs equals or exceeds the Amdocs Cap. Notwithstanding any such
termination, Amdocs shall remain obligated to perform its Termination Assistance
obligations until such obligations have been fulfilled. For the avoidance of
doubt, any termination pursuant to this Section 17.9 shall not constitute a
termination under any other provision of the Agreement, and MetroPCS shall not
be required to pay Termination Fees to Amdocs in respect of any such
termination.

-64-



--------------------------------------------------------------------------------



 



17.10   Attorneys’ Fees. If a Party brings an action, proceeding or claim
against the other Party arising out of or relating to: (a) enforcement of a
Party’s indemnification obligations; (b) enforcement of a Party’s obligations in
respect of Confidential Information; or (c) a claim for equitable relief (e.g.,
specific performance or an injunction), the trier of fact may, in the exercise
of its discretion, award the Party it finds to be the prevailing Party in such
action, proceeding or claim that portion or all of its fees, costs and expenses
(including court costs and reasonable fees for attorneys and expert witnesses)
that it deems to be appropriate under the facts and circumstances. The term
“prevailing Party” for purposes of this Section 17.10 shall include a defendant
or plaintiff, as applicable, who has by motion, judgment, verdict or dismissal
by a court, successfully: (d) defended against any claim that has been asserted
against it, in the case of a defendant; and/or (e) asserted any claim against a
defendant, in the case of a plaintiff. Fees, costs and/or expenses awarded to a
Party under this Section 17.10 shall not be payable until such time as the Party
obliged to pay such fees, costs and/or expenses has exhausted all available
rights of appeal and such order shall have become final.   18.   INDEMNIFICATION
AND INSURANCE   18.1   General Indemnity. Each Party (“Indemnitor”) shall
defend, indemnify and hold harmless the other Party and its Affiliates, and each
of their respective directors, officers, employees, attorneys, agents,
representatives, successors and assigns (“Indemnitee”) from and against any
notice, claim, fine, penalty, loss, cost, damage, expense or liability
(including costs of defense, attorneys’ fees and appellate costs) (collectively
and individually, “Liabilities”) that arises out of or relates to: ***

  (d)   Amdocs shall defend, indemnify and hold harmless the MetroPCS
Indemnitees from and against any Liabilities that arise out of or relate to: ***
; and     (e)   *** .

18.2   Infringement Indemnity.   18.2.1   By Amdocs. If, by reason of the grant
of any rights by Amdocs hereunder, or the exercise of any rights granted by
Amdocs hereunder, or the provision of the System, or the performance of any
Services by or on behalf of Amdocs, a notice, charge, demand, complaint, claim,
action, proceeding or suit is asserted against any MetroPCS Indemnitee by a
Third Party alleging: ***         .       If an injunction or order is obtained
against Amdocs for use of the System or Services, including any Third Party
software which Amdocs supplies in the provision of the System or Services, at
its sole cost and expense, Amdocs shall at Amdocs’ option (after consulting with
MetroPCS) *** .       Amdocs shall have no obligation to indemnify MetroPCS
arising out of any claim or action to the extent that it is based upon:
(h) modification of a program or machine undertaken by MetroPCS or its
Personnel, unless such modification: (i) is included by Amdocs as part of the
System or Services; (ii) is described or contemplated by both Parties in the
System design or documentation, such as user configurable options or

-65-



--------------------------------------------------------------------------------



 



    features, unless Amdocs has informed MetroPCS in writing that particular
configurations are not approved; (iii) was described in or contemplated by both
Parties as part of the System or Services; (iv) was described or contemplated by
both Parties in the agreed upon scope of work or any subsequent project
description; or (v) was authorized by Amdocs in writing in advance; (i) is
combined, operated or used by MetroPCS with apparatus, data or programs neither
furnished nor approved by Amdocs except where such combination, operation or use
is expressly described or detailed in the agreed upon scope of work or project
description; (j) the use by MetroPCS of any software provided by any Third Party
other than in accordance with relevant software licenses whether or not such
license agreements are provided to Amdocs; (k) Third Party equipment and
Amdocs-Used Third Party Software, other than to the extent that such indemnity
arises out of a combination of such Third Party equipment and Amdocs-Used Third
Party Software into or with the System, provided that Amdocs assigns to MetroPCS
or prosecutes on behalf of MetroPCS all indemnity and defense obligations that
such Third Party equipment or Amdocs-Used Third Party Software manufacturer
provides to Amdocs; and (l) the use, in accordance with the applicable license
agreement, of MetroPCS Third Party Software or MetroPCS Owned Software and
supplied by MetroPCS to Amdocs. Notwithstanding anything contained herein to the
contrary, a use, operation, or combination detailed, authorized or contemplated
in the architectural and functional design documents agreed to by the Parties
under the Agreement shall be deemed to be an Amdocs authorized use, operation,
or combination.   18.2.2   By MetroPCS. MetroPCS shall indemnify, defend and
hold Amdocs and its Affiliates, and each of their respective directors,
officers, employees, attorneys, agents, representatives, successors and assigns
harmless from and against any claims, suits or liabilities that any intellectual
property utilized by Amdocs in the provision of the System or the Services under
the Agreement that is either owned and provided by MetroPCS or that constitutes
MetroPCS Owned Software or MetroPCS Third Party Software: *** . MetroPCS shall
have no obligation to indemnify the Amdocs Indemnitees arising out of any claim
or action relating to its intellectual property or any claim or action related
to the Freedom Wireless Patents to the extent that it is based upon:
(c) modification of a MetroPCS program or machine by Amdocs, unless such
modification has been approved by MetroPCS in writing and in advance including
as detailed in the agreed upon scope of work or any subsequent project
description or Change Request; (d) Amdocs’ combination, operation or use with
apparatus, data or programs neither furnished nor approved by MetroPCS unless
such combination: (i) is described in the System design or documentation;
(ii) was detailed in the agreed upon scope of work or any subsequent project
description or Change Request; (e) the use by Amdocs of any software provided by
any Third Party other than in accordance with relevant software licenses whether
or not such license agreements are provided to MetroPCS; (f) Third Party
equipment and software, other than to the extent that such indemnity arises out
of a combination of such Third Party equipment and software into or with the
System, provided that MetroPCS assigns to Amdocs or prosecutes on behalf of
Amdocs all indemnity and defense obligations that such Third Party equipment or
software manufacturer provides to MetroPCS; and/or (g) the use, in accordance
with the applicable license agreement, of Amdocs Third Party Software or Amdocs
Systems and supplied by Amdocs to MetroPCS.

-66-



--------------------------------------------------------------------------------



 



18.2.3   Willful Infringement. Notwithstanding anything to the contrary, neither
Party shall require the other Party to intentionally infringe the Intellectual
Property Rights of any Third Party; provided, however, that a Party which
becomes aware that the other Party’s request may cause such Party to
intentionally infringe the Intellectual Property Rights of a Third Party shall
promptly notify the other Party of such belief in writing and shall cooperate
with the other Party to modify the request so as to make it non-infringing.  
18.2.4   Future Activities. In the event that: *** then *** provide written
notice to the other Party of such intent. If the other Party reasonably believes
that such modifications could give rise to a claim of infringement of a Third
Party’s Intellectual Property Rights, that Party shall notify the other Party of
such reasonable belief. Prior to implementing such modification, the Parties
will work together to develop a solution which the Parties agree is
non-infringing. In the event that the Parties cannot agree upon such a
non-infringing solution and a Party nonetheless elects to *** , that Party shall
be obligated to *** .   18.2.5   Third Party Products. Amdocs shall exercise
commercially reasonable efforts to enter into agreements with suppliers of
Amdocs Equipment and suppliers of Amdocs Third Party Software that include
intellectual property infringement defense and indemnification provisions that
minimally are as protective of the MetroPCS Indemnitees as the terms of
Section 18.2.1 and that include the MetroPCS Indemnitees within the scope of the
persons and entities entitled to receive defense and indemnification and to be
held harmless thereunder. Upon request, Amdocs shall provide to MetroPCS a copy
of the relevant portions of the agreement between Amdocs and a supplier of
Amdocs Equipment and/or a supplier of Amdocs Third Party Software if MetroPCS
reasonably believes that it may be entitled to tender defense of a claim and/or
seek indemnification in respect of a claim asserted by a Third Party.   18.3  
Indemnification Procedures. Any claims for indemnification hereunder shall be
subject to the following procedures:

  (a)   The Indemnitee shall promptly notify the Indemnitor in writing of a
claim in respect of which it seeks indemnification under Section 18.1 or 18.2;
provided, however, that the failure to provide prompt notice shall not reduce
the Indemnitor’s obligations under such Sections. Within ten (10) days following
its receipt of such claim notice, the Indemnitor shall notify the Indemnitee as
to whether: (i) it will or will not indemnify the Indemnitee (the “Election
Notice”); or (ii) additional information is reasonably necessary to enable the
Indemnitor to determine whether it will indemnify the Indemnitee, in which case
the Indemnitee shall cooperatively provide to the Indemnitor any information
known by the Indemnitee that is reasonably requested by the Indemnitor. Under
all circumstances, if it intends to indemnify the Indemnitee, the Indemnitor
must provide an Election Notice to the Indemnitee within thirty (30) days
following its receipt of the Indemnitee’s claim notice.

  (b)   The Indemnitee shall not be required to admit any liability whatsoever.
    (c)   If, in its Election Notice, the Indemnitor agrees to indemnify the
Indemnitee, then the Indemnitor shall take control of the defense and
investigation of the claim (the

-67-



--------------------------------------------------------------------------------



 



      “Defense”) at its own expense and shall have the right to use attorneys of
its choice. The Indemnitor shall not be liable to the Indemnitee for any
additional costs related to the Defense that are incurred after the Indemnitee
has received the Election Notice (i.e., attorneys’ fees incurred by the
Indemnitee), except as provided in Section 18.3(e), and except for such Defense
costs and other costs incurred by the Indemnitee to comply with requests for
cooperation and discovery by the Indemnitor that are incurred at the
Indemnitor’s request.     (d)   If the Indemnitor has agreed to defend the
Indemnitee, the Indemnitee shall cooperate in all reasonable respects with the
Indemnitor and its attorneys in the Defense of such claim, and may reasonably
participate at its own expense, through its attorneys or otherwise, in such
Defense, provided that such participation does not interfere with the
Indemnitor’s Defense. If it is later determined by a court of competent
jurisdiction, without right of further appeal, that such claim was not eligible
for indemnification by the Indemnitor, *** , the Indemnitee shall reimburse the
Indemnitor in full for all losses (including, without limitation, settlements,
judgments, costs and expenses, including reasonable attorneys’ fees) incurred by
the Indemnitor in connection with such claim.     (e)   If, in its Election
Notice, the Indemnitor declines to indemnify the Indemnitee, then: (i) the
Indemnitee shall assume such defense, provided that the Indemnitor may assume
such defense at a later time upon reasonable prior notice to the Indemnitee, but
only if the Indemnitor reimburses the Indemnitee at the time of such assumption
for all costs, expenses and losses (including, without limitation, settlements,
judgments, costs and expenses, including any attorneys’ fees) incurred by the
Indemnitee up to and including the date of such assumption; and (ii) if it is
later determined by a court of competent jurisdiction, without right of further
appeal, that such claim was eligible for indemnification by the Indemnitor, ***
, the Indemnitor shall reimburse the Indemnitee in full for all losses
(including, without limitation, settlements, judgments, costs and expenses,
including reasonable attorneys’ fees, and interest thereon) incurred by the
Indemnitee in connection with such claim.     (f)   The Indemnitor shall be
subrogated to the rights and defenses of the Indemnitee to the extent of, and
with respect to, the Indemnitor’s obligation to indemnify the Indemnitee under
this Section 18.3.     (g)   All settlements of claims subject to
indemnification under this Section which the Indemnitor has agreed to defend,
indemnify and hold the Indemnitee harmless from, shall:

  (i)   if requiring any admission of guilt by the Indemnitee, be entered into
only with the consent of the Indemnitee, which consent shall not be unreasonably
withheld, conditioned or delayed; and     (ii)   include an appropriate
confidentiality agreement prohibiting disclosure of the terms of such
settlement.

-68-



--------------------------------------------------------------------------------



 



18.4   Insurance.   18.4.1   Coverages. For the entire Term and the Termination
Assistance Period and for other periods as may be required herein, at its sole
cost and expense, Amdocs shall maintain in effect insurance coverages required
by Law and, without limiting the generality of the foregoing, the insurance
coverages identified in Schedule 20, with limits not less than those specified
in Schedule 20. The fact that Amdocs has obtained the insurance required in this
Section 18.4 shall in no manner lessen or otherwise affect Amdocs’ other
obligations or liabilities set forth in the Agreement including, without
limitation, its indemnification obligations under Sections 18.1, 18.2 and 18.3.
If Amdocs retains any Authorized Subcontractors, Amdocs shall require all such
Authorized Subcontractors to carry appropriate coverages for the type of work to
be performed by such Authorized Subcontractors.   18.4.2   Evidence of
Insurance. From time to time at MetroPCS’ reasonable request, Amdocs shall
deliver to MetroPCS a then-current certificate of insurance that evidences
Amdocs’ ongoing compliance with the requirements set forth in this Section 18.4
and identifies MetroPCS, its Affiliates and Designated Entities, and their
respective directors, officers, agents and employees, as: (a) additional
insureds to Amdocs’ general liability (under CG2010 (11/85) or equivalent),
property, auto liability and umbrella (excess) policies; and (b) loss payees to
Amdocs’ employee dishonesty and computer fraud policies. Each certificate of
insurance and certification shall identify each required coverage as either
claims-made or occurrence based coverage. Amdocs’ failure to provide, or
MetroPCS’ failure to demand, such certification and/or certificates of insurance
shall not constitute a waiver by MetroPCS of the insurance requirements set
forth herein. In addition, if MetroPCS in good faith believes that it (or its
Affiliates or Designated Entities, or any of its or their respective directors,
officers, agents or employees) may be entitled to assert a claim under any
Amdocs policy of insurance in respect of which it is named as an additional
insured, within fourteen (14) days following receipt of MetroPCS’ written
request, Amdocs shall deliver to MetroPCS a copy of the relevant policy(s), with
financial information (such as premium and deductible amounts) redacted.  
18.4.3   Claims-Made Coverage. If any coverage required under the Agreement is
written on a claims-made basis, the certificate of insurance shall clearly so
state. In addition to the coverage requirements specified above, in respect of
claims-made policies, Amdocs will ensure that: (a) the policy’s retroactive date
coincides with or precedes Amdocs’ commencement of the performance of Services
(including subsequent policies purchased as renewals or replacements); and
(b) the policy continues for the entire Term and for a period of two (2) years
following the conclusion of the Termination Assistance Period.   18.4.4   Notice
of Cancellation or Change of Coverage. All certificates of insurance provided by
Amdocs must evidence that the insurance provider will give MetroPCS *** written
notice in advance of any cancellation, lapse or reduction in respect of such
insurance, but failure to give such notice shall impose no obligation or
liability of any kind upon the insurer affording coverage, its agents or
representatives.

-69-



--------------------------------------------------------------------------------



 



18.4.5   Qualifying Insurers. All policies of insurance required hereby shall be
issued by providers of insurance licensed to conduct business in the geographic
areas in or from which Services are to be provided and having an AM Best rating
of *** and a Financial Size Category of *** .   19.   FORCE MAJEURE EVENTS  
19.1   General. Subject to Section 19.5, no Party shall be liable for *** in the
performance of its obligations under the Agreement (including, but not limited
to, breach) if and to the extent such default or delay is caused, directly or
indirectly, by fire, flood, epidemic, power failure, earthquake, elements of
nature or acts of God, act of governmental body or military authority, wars,
riots, civil disorders, blockades, embargoes, terrorist activities, civil
insurrection, rebellions or revolutions, or any other similar cause that is
both: (a) not foreseen or foreseeable; and (b) beyond the reasonable control of
such Party, but only to the extent a Party’s performance is actually delayed or
prevented and only during such time that it is so delayed or prevented (each, a
“Force Majeure Event”), except to the extent that the non-performing Party is
solely at fault in failing to prevent or mitigate, or causing such default or
delay, and provided that such default or delay cannot, through the
non-performing Party’s exercise of commercially reasonable efforts, be
circumvented by the non-performing Party through the use of alternate sources,
workaround plans or other means.   19.2   Duration and Notification. In the
event of a Force Majeure Event, the non-performing Party shall be excused from
further performance or observance of the obligation(s) so affected for as long
as such circumstances prevail (and a reasonable period of time for overcoming
the effects thereof has passed) and such Party continues to use commercially
reasonable efforts to re-commence performance or observance whenever and to
whatever extent possible without delay. Any Party so prevented, hindered or
delayed in its performance shall, promptly, but in any event within *** of the
occurrence of the Force Majeure Event, notify the Party to whom performance is
due by telephone (to be confirmed in writing within *** of the inception of the
Force Majeure Event) and describe at a reasonable level of detail the
circumstances of such Force Majeure Event, the steps being taken to address such
Force Majeure Event, any known possible alternatives or workarounds which may be
available to the other Party the expected duration of such Force Majeure Event
and any other relevant information.   19.3   Substitute Services. If any event
described in Section 19.1 has substantially prevented, hindered or delayed, or
is reasonably expected to substantially prevent, hinder or delay, Amdocs’
performance of material Services for longer than the recovery period specified
in the applicable Disaster Recovery Plan or, if there is no such specified
recovery period, *** , then unless otherwise directed by MetroPCS, Amdocs shall
use commercially reasonable efforts to provide such Services from an alternate
Amdocs facility in accordance with any requirements of Law, treating MetroPCS at
least as favorably as other similarly situated customers and, failing that, to
procure substitute services for such Services from an alternate source at
Amdocs’ expense. If Amdocs is unable to procure such substitute services on an
expedited basis or MetroPCS otherwise elects to contract directly for such
substitute services: (a) notwithstanding Section 2.4, at Amdocs’

-70-



--------------------------------------------------------------------------------



 



    expense, MetroPCS may procure such Services from an alternate source until
the date on which Amdocs is able to itself resume performance of the Services in
accordance with the terms of the Agreement or procure and provide to MetroPCS
substitute services that are reasonably acceptable to MetroPCS, and for a period
of *** after such date; and (b) if applicable in accordance with the terms
specified therein, the terms of Section 16.3.1 shall apply. Notwithstanding any
contrary terms in the foregoing, if Amdocs is unable within *** to itself resume
performance of the Services in accordance with the terms of the Agreement or
procure and provide to MetroPCS substitute services that are reasonably
acceptable to MetroPCS, then: (c) MetroPCS shall have the right to terminate the
Agreement pursuant to Section 16.3.1; and (d) irrespective of whether MetroPCS
exercises its right to terminate the Agreement under Section 16.3.1, the
obligations undertaken by Amdocs under the terms of the foregoing subsection (a)
shall remain in effect for an additional *** period plus any additional period
of time thereafter desired by MetroPCS, provided that *** .   19.4   Disaster
Recovery. Upon the occurrence of a Force Majeure Event that constitutes a
Disaster, Amdocs promptly shall implement the Disaster Recovery Plan. The
occurrence of a Force Majeure Event shall not relieve Amdocs of its obligation
to implement the Disaster Recovery Plan, except to the extent the implementation
of such Disaster Recovery Plan is itself subject to a Force Majeure Event.
During any period that MetroPCS does not elect to purchase Disaster Recovery
services from Amdocs, Amdocs responsibility hereunder shall be limited to
notifying MetroPCS’ or its designated Disaster Recovery services vendor and
implementing those portions of the Disaster Recovery Plan expressly designated
as the responsibility of Amdocs as Outsourcing provider (as opposed to Disaster
Recovery Services provider).   19.5   Payment. If Amdocs fails to provide the
Services in accordance with the Agreement due to the occurrence of a Force
Majeure
Event, *** .   19.6   Allocation of Resources. Without limiting Amdocs’
obligations under the Agreement, whenever a Force Majeure Event causes Amdocs to
allocate limited resources between or among Amdocs’ customers, MetroPCS and its
Affiliates shall receive at least the same treatment as all other Amdocs
wireless customers. In no event shall Amdocs re-deploy or re-assign any Key
Personnel to another customer or account in the event of the occurrence of a
Force Majeure Event.   20.   GENERAL TERMS AND CONDITIONS   20.1   Compliance
with Laws.   20.1.1   Amdocs will comply with the Amdocs Legal Requirements, and
MetroPCS will comply with the MetroPCS Legal Requirements. Except as provided in
Section 2.7, a Party’s compliance with such Legal Requirements will be
undertaken at no additional cost or expense to the other Party.   20.1.2  
Subject to the terms of Section 20.1.3, the Parties will consult and cooperate
with each other in order to enable compliance with each Party’s Legal
Requirements, as such Legal

-71-



--------------------------------------------------------------------------------



 



    Requirements may change over time during the Term. Such cooperation will
include, without limitation, a Party (without a duty of inquiry) notifying the
other Party in writing promptly if it has cause to believe the other Party is
not in full compliance with its Legal Requirements, and jointly developing a
plan for achieving such compliance.   20.1.3   MetroPCS will be responsible for
defining its requirements for its operations in accordance with MetroPCS Legal
Requirements, interpreting the MetroPCS Legal Requirements, and monitoring
compliance with such MetroPCS Legal Requirements. Amdocs will be responsible for
defining its requirements for its operations in accordance with Amdocs Legal
Requirements, interpreting the Amdocs Legal Requirements, and monitoring
compliance with such Amdocs Legal Requirements. Each Party will support the
other with such definitions and monitoring as specified in Section 20.1.2.
Adjustments or Changes requested by MetroPCS based on changes in the Law, and
which are not included in the Services or already provided by Amdocs as part of
new Releases, will be considered a Change and subject to the Change Management
Procedures. Adjustments or changes requested by Amdocs based on changes in the
Law will be considered a Change and subject to the Change Management Procedures,
but except as provided in Section 2.7, such Changes, if based on Amdocs Legal
Requirements, shall be undertaken at no additional cost or expense to MetroPCS.
  20.2   No Waiver. No waiver of rights arising under the Agreement or Orders
shall be effective unless in writing and signed by the Party against whom such
waiver is sought to be enforced. No failure or delay by either Party in
exercising any right, power or remedy under the Agreement shall operate as a
waiver of any such right, power or remedy and/or prejudice its rights to bring
any action in respect thereof or constitute waiver of any prior, concurrent, or
subsequent right, remedy, or duty within the Agreement.   20.3   Severability.
If any provision of the Agreement or any Order is held invalid, illegal or
unenforceable, the remaining provisions of the Agreement or Order shall not in
any way be affected or impaired, and the invalid, illegal or unenforceable
provision will be deemed to be deleted, and the rights and obligations of Amdocs
and MetroPCS will be interpreted accordingly. The Parties shall cooperate in
good faith to restate or replace the invalid, illegal or unenforceable provision
with a valid, legal and enforceable one that achieves the same ends (to the
maximum legal extent) as the provision determined to be invalid or
unenforceable.   20.4   Governing Law.   20.4.1   The Laws of the State of New
York will govern the construction and enforcement of all of the rights, duties,
and obligations arising under, or relating in any manner to, the subject matter
of the Agreement, notwithstanding any conflicts of Law principles that would
apply the Laws of another jurisdiction. ANY ACTION, SUIT OR PROCEEDING BROUGHT
BY A PARTY THAT IN ANY WAY ARISES OUT OF OR RELATES TO THE AGREEMENT SHALL BE
BROUGHT SOLELY AND EXCLUSIVELY IN THE UNITED STATES, AND EACH PARTY IRREVOCABLY
ACCEPTS AND SUBMITS TO THE SOLE AND EXCLUSIVE PERSONAL JURISDICTION OF THE
UNITED STATES COURTS IN

-72-



--------------------------------------------------------------------------------



 



    PERSONUM, GENERALLY AND UNCONDITIONALLY WITH RESPECT TO ANY ACTION, SUIT OR
PROCEEDING BROUGHT BY OR AGAINST IT BY THE OTHER PARTY. NEITHER PARTY SHALL
BRING ANY ACTION, SUIT OR PROCEEDING IN ANY WAY ARISING OUT OF OR RELATING TO
THE AGREEMENT IN ANY OTHER COURT OR IN ANY OTHER JURISDICTION AND SHALL NOT
ASSERT ANY CLAIM, WHETHER AS AN ORIGINAL ACTION OR AS A COUNTERCLAIM OR
OTHERWISE, AGAINST THE OTHER IN ANY OTHER COURT OR JURISDICTION. Each Party
irrevocably waives and agrees not to assert, by way of motion, as a defense or
otherwise, any objection that it may now or hereafter have to the venue of any
of the aforesaid actions, suits or proceedings in the courts referred to above,
and further waives and agrees not to plead or claim in any such court that any
such action or proceeding brought in any such court has been brought in an
inconvenient forum, that the venue of the suit, action or proceeding is
improper, or that the Agreement or the subject matter hereof or thereof may not
be enforced in or by such court. As the only exception to any of the above, if a
Party is entitled to seek injunctive or other equitable relief which is not
available in the venue specified in this Section, this Section shall not be
deemed to be a bar to the Party seeking such relief if such relief is wholly
non-monetary injunctive or other equitable relief.   20.4.2   MetroPCS and
Amdocs will use their best efforts to resolve any controversy or claim arising
out of or relating to the Agreement or an Order through good faith negotiations,
including the following escalation procedure and time limits, unless otherwise
agreed in writing by the Parties:       ***       If any escalation level does
not resolve any matter to the Parties’ mutual satisfaction, the persons at such
level will jointly brief and provide the next level with all information and
background material necessary to resolve the matter through negotiations. Except
for claims or the type described in Section 20.4.4 and claims in respect of
which the applicable limitations period will imminently expire, which claims
will not be subject to the procedures set forth in this Section 20.4.2, the
Parties shall not make any claims for remedies based on an alleged breach of a
Party’s obligations, assert any right to terminate or provide a Termination
Notice in connection with an alleged breach of a Party’s obligations, or
commence any other dispute resolution process, without first attempting to
resolve the matter through the foregoing escalation procedure. Any applicable
cure period under the Agreement shall run co-terminously with the duration of
dispute resolution efforts undertaken under this Section.   20.4.3   Nothing in
the Agreement affects any statutory rights that cannot be waived or limited by
contract under applicable Law.   20.4.4   Notwithstanding anything contained in
the Agreement to the contrary, the Parties shall be entitled to seek injunctive
or other equitable relief whenever the facts or circumstances would permit a
Party to seek equitable relief in a court of competent jurisdiction, including
under the circumstances set forth in Section 14.7.

-73-



--------------------------------------------------------------------------------



 



20.4.5   Notwithstanding anything contained in the Agreement to the contrary,
controversies, claims or disputes, including any necessary fact or legal
determination, that involves determining whether a Release Condition (as such
term is defined in the Preferred Escrow Agreement) has occurred, will be
resolved in accordance with the procedures set forth in the Preferred Escrow
Agreement; provided, however, that MetroPCS and Amdocs agree that no finding of
fact or law except that a Release Condition has or has not occurred shall be
binding on a Party.   20.5   Independent Contractors. Amdocs, in furnishing
services to MetroPCS hereunder, is acting as an independent contractor. No
employer-employee relationship exists between a Party and the Personnel of the
other Party. Amdocs is not an agent of MetroPCS and has no right, power or
authority, expressly or impliedly, to represent or bind MetroPCS as to any
matters, except as expressly authorized in the Agreement. MetroPCS is not an
agent of Amdocs and has no right, power or authority, expressly or impliedly, to
represent or bind Amdocs as to any matters, except as expressly authorized in
the Agreement.   20.6   Assignment and Subcontracts.   20.6.1   Any assignment,
subcontract or other transfer of a Party’s rights or obligations under the
Agreement or any Order hereunder, in whole or in part, by operation of Law or
otherwise, requires the prior written consent of the other Party.
Notwithstanding the foregoing, either Party may, upon prior written notice to
the other, assign the Agreement and all Orders to: (a) any successor entity in
connection with a Change in Control (but, in the case of MetroPCS, an assignment
to such a successor entity that is an Amdocs Competitor will require Amdocs’
prior written consent, and in the case of Amdocs, an assignment to such a
successor entity that is a MetroPCS Competitor will require MetroPCS’ prior
written consent); or (b) an Affiliate, but only if the Affiliate is not a
MetroPCS Competitor (in the case of proposed assignments by Amdocs) or an Amdocs
Competitor (in the case of proposed assignments by MetroPCS). Prior to any such
assignment, the assignee will be required to provide the other Party with a
written undertaking to comply with all the assignor’s obligations under the
Agreement and all applicable Orders. Any attempted assignment that does not
comply with the terms of this Section shall be null and void ab initio.   20.6.2
  Without the prior written consent of MetroPCS, and subject to the requirements
set forth in Section 6.4, Amdocs may not subcontract, transfer or assign any of
its obligations under the Agreement including, without limitation, the provision
of licenses, Services or Amdocs Third Party Software or products, to any Amdocs
Affiliates in respect of which Amdocs, directly or indirectly, holds *** , or
which holds, directly or indirectly, *** of Amdocs and/or to any Third Party
(where such consent is given by MetroPCS in writing, the applicable Affiliate or
Third Party shall constitute an “Authorized Subcontractor”). Any such consent
will be contingent upon the execution by such Authorized Subcontractor of an
agreement with Amdocs containing, at a minimum, terms that are at least as
protective of MetroPCS as those set forth in Sections 13, 14, 15, 18, 20.1, and
20.3. Subject to the requirements and limitations set forth in Section 6.4, and
provided that: (a) no MetroPCS Confidential Information is disclosed to

-74-



--------------------------------------------------------------------------------



 



    Amdocs Personnel employed in countries outside the Territory *** (and such
other countries as MetroPCS may confirm in writing as acceptable for purposes of
this Section 20.6.2) (all such countries, the “Approved Countries”); and (b) all
MetroPCS Confidential Information remains at all times within the Approved
Countries, with written notice to MetroPCS, Amdocs may subcontract, transfer or
assign any of its obligations under the Agreement including, without limitation,
the provision of licenses, Services or Amdocs Third Party Software or products,
to any Amdocs Affiliate in respect of which Amdocs, directly or indirectly holds
*** , or which holds, directly or indirectly, *** of Amdocs, and any such Amdocs
Affiliate to which obligations have been subcontracted, transferred or assigned
shall constitute an Authorized Subcontractor for purposes of the Agreement.  
20.6.3   With respect to any Authorized Subcontractor:

  (a)   Amdocs shall be responsible for the performance (or non-performance, as
the case may be) of any part of the Agreement and any Order hereunder which is
subcontracted, transferred or delegated to an Authorized Subcontractor;     (b)
  Amdocs’ obligations under the Agreement and any Order hereunder shall remain
in full force and effect, despite the involvement of Authorized Subcontractors
in performance of the Agreement; and     (c)   the applicable terms of the
Agreement (including, without limitation, those referred to in Section 16.11)
shall also apply to the Authorized Subcontractors.

20.7   Headings not Controlling. The headings of the Sections of the Agreement
are inserted for convenience only and are not intended to affect the meaning or
interpretation of the Agreement.   20.8   Notices.   20.8.1   Any notification,
demand or communication which under the terms of the Agreement or otherwise must
or may be given or made by a Party shall be in writing, addressed or transmitted
to the other Party at the address and, if applicable, fax number, specified in
this Section 20.8 and shall: (a) be given in person; or (b) made by any delivery
(courier) service requiring signature on receipt; or (c) be given by fax.  
20.8.2   Amdocs and MetroPCS may also communicate with each other, for their
day-to-day project activities and management to be performed under the
Agreement, by electronic means, including via e-mail. An identification code
(called a user ID) contained in an electronic document will be deemed sufficient
to verify the sender’s identity and the document’s authenticity.   20.8.3  
Unless specified otherwise in the Agreement, notices shall be deemed given:

  (a)   when delivered within the same country, upon the earlier of: (i) the day
of receipt, if delivered in person or electronically (if a read receipt is
permitted by the

-75-



--------------------------------------------------------------------------------



 



      recipient); or (ii) the next business day after being given to an
overnight courier with a reliable system for tracking delivery or after the
transmission by fax and receipt by the sender of a confirmation of transmission
showing successful completion of the transmission.     (b)   when delivered in a
different country, upon the earlier of: (i) if in person, electronically or by
fax, the same as described in a subsection (a) above; or (ii) if by express
courier, the time frame for delivery generally stated by the courier service,
but no greater than seven (7) days. Amdocs and MetroPCS shall provide notices
under the Agreement to the following addresses and persons:

         
 
  If to Amdocs, Inc.:   If to MetroPCS:
 
       
 
  Amdocs, Inc.   MetroPCS Wireless, Inc.
 
  ***   ***
 
       
 
  If to ASSL:   With a copy to:
 
       
 
  Amdocs Software Systems Limited   MetroPCS Wireless, Inc.
 
  ***   ***
 
       
 
  With copies to:    
 
       
 
  Amdocs, Inc.    
 
  ***    

20.8.4   Either Party may change its address, facsimile numbers and e-mail
addresses for notification purposes by giving the other Party prior written
notice of the new information and its effective date.   20.9   Successors and
Assigns. To the extent assignment is permitted under Section 20.6, the Agreement
shall be binding upon and inure to the benefit of the Parties hereof and to
their permitted successors and assigns.   20.10   Publicity.   20.10.1   Except
as set forth in this Section 20.10, each Party must obtain the other Party’s
prior written consent before publicly using or disclosing any advertising,
written sales promotion materials, press releases, or other publicity matters
relating to the Agreement, which consent shall not be unreasonably withheld.  
20.10.2   Notwithstanding anything to the contrary in Section 20.10.1, each of
the Parties may include the names of the Parties, the existence of the
Agreement, and a factual description of the Services performed under the
Agreement:

   (a)   on internal employee bulletin boards;      (b)   in internal business
planning documents;

-76-



--------------------------------------------------------------------------------



 



   (c)   in public filings required by applicable Laws; and      (d)   whenever
necessary to comply with generally accepted accounting principles, stock
exchange rules or applicable Laws.

20.10.3   The Parties agree that, upon the execution of the Agreement and any
renewal thereof, MetroPCS and Amdocs will issue a joint press release regarding
the scope of the Agreement, provided that the content of the press release and
the timing of its distribution are mutually agreed to by both Parties and the
press release has received the prior written approval and consent of MetroPCS
and Amdocs. Subject to the foregoing, the Parties agree to cooperate regarding
the issuance of one or more additional press releases relating to the Agreement.
  20.11   Export. The Parties expressly acknowledge their obligation to comply
with all applicable Legal Requirements regarding export from the United States
of computer equipment, software, technical data or derivatives thereof, as such
requirements may be modified from time-to-time. Each Party will reasonably
cooperate with the other and will provide to the other promptly upon request any
end-user certificates, affidavits regarding re-export or other certificates or
documents as are reasonably requested to obtain approvals, consents, licenses
and/or permits required for any payment or any export or import of products or
services under the Agreement.   20.12   Third Party Beneficiaries. The Agreement
is entered into solely between, and may be enforced only by, MetroPCS and
Amdocs. The Agreement shall not be deemed to create any benefits, rights,
claims, obligations, or causes of action in, to, or on behalf of any Third
Parties including, without limitation, Affiliates, Authorized Subcontractors,
Third Parties, either Party’s Personnel, suppliers and customers of a Party, or
to create any obligations of a Party to any such Third Parties other than to
MetroPCS and Amdocs under the Agreement, except as set forth in Sections 18.1,
18.2, 18.3, and 18.4 or as otherwise expressly provided in the Agreement.  
20.13   Covenant of Good Faith. Each Party agrees that, in its respective
dealings with the other Party under or in connection with the Agreement, it
shall act in good faith.   20.14   Similar Agreements. Provided Amdocs complies
with its obligations under the Agreement, Amdocs may enter into similar
agreements with others and develop and provide equipment, software, or services
that are similar to or competitive with the equipment, software, and Services
provided under the Agreement. Provided MetroPCS complies with its obligations
under the Agreement (including under Sections 2.4 and 14.3), MetroPCS may enter
into agreements with Third Parties for such Third Parties to provide services
that are not *** .   20.15   Acknowledgment. The Parties each acknowledge that
the terms and conditions of the Agreement have been the subject of active and
complete negotiations, and that such terms and conditions should not be
construed in favor of or against any Party by reason

-77-



--------------------------------------------------------------------------------



 



    of the extent to which any Party or its professional advisors participated
in the preparation of the Agreement.   20.16   Order of Precedence. In the event
of conflict in substance, impact or otherwise between the terms of the Agreement
and any Schedule, Order, Attachment, Exhibit or other document attached to
and/or incorporated by reference herein or therein:

  (a)   to the extent the conflicting terms can reasonably be interpreted so
that such terms are consistent with each other, such consistent interpretation
shall prevail; and     (b)   to the extent subsection (a) does not apply, the
following order of precedence will prevail:

  (i)   the Agreement (including its Schedules, Exhibits and/or Attachments)
will prevail over a conflicting term in an Order (including its Schedules,
Exhibits and/or Attachments), except where an Order expressly states that such
conflicting term will take precedence;     (ii)   the terms set forth in the
body of the Agreement will prevail over a conflicting term in the Schedules,
Exhibits and/or Attachments to the Agreement;     (iii)   the terms set forth in
the body of an Order will prevail over a conflicting term in the Schedules,
Exhibits and/or Attachments to such Order; and     (iv)   the terms set forth in
the Agreement (including its Schedules, Exhibits and/or Attachments) or in an
Order (including its Schedules, Exhibits and/or Attachments) will prevail over a
conflicting term in the System Procedures Manual.

    The Parties shall work together cooperatively and in good faith to resolve
any interpretation conflicts that may arise.   20.17   Execution of Agreement.
The Agreement may be executed in duplicate counterparts and both together will
constitute one and the same document. Counterparts may be executed in either
original or electronically transmitted form (e.g., faxes or emailed PDF form),
and the Parties hereby adopt as original any signatures received via
electronically transmitted form.   20.18   Entire Agreement and Changes;
Termination of the Letter of Authorization.   20.18.1   This Agreement and
Orders hereunder shall together constitute the entire agreement between MetroPCS
and Amdocs with respect to the subject matter hereof and shall supersede all
prior oral and written quotations, communications, representations, agreements
and understandings of the Parties with respect to the subject matter thereof.
Neither the Agreement nor any Order may be modified except by a written
instrument signed by a duly authorized representative of each Party. Orders and
other documents or

-78-



--------------------------------------------------------------------------------



 



    instruments required to be signed by Amdocs shall designate the particular
Amdocs entity (ASSL or Amdocs, Inc.) that is executing such Order, document or
instrument. ASSL and Amdocs, Inc. shall each be responsible for its own
performance under the Agreement and solely responsible for any breach or other
claim arising from its acts or omissions in connection with this Agreement,
provided, however, that at MetroPCS’ election, termination of the Agreement as
against either ASSL or Amdocs, Inc. will be effective against both ASSL and
Amdocs, Inc. Nothing in this Agreement shall be construed as: (a) conveying
liability on ASSL or Amdocs, Inc. for the acts or omissions of the other or
(b) ASSL or Amdocs, Inc. guaranteeing the performance of one another. Any terms
that may appear on Amdocs’ invoices or any of MetroPCS’ documents that add to,
vary from, or conflict with, the provisions of the Agreement or the applicable
Order shall be void.   20.18.2   The Parties agree that, as of the Signing Date,
the LOA is terminated and of no further force or effect. All fees, charges and
expenses arising out of such LOA are included within the fees, charges and
expenses set forth in Schedule 8.

~Signature Page Follows~

-79-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, MetroPCS and Amdocs have caused the Agreement to be signed
by their duly authorized representatives as of the Signing Date.

                      MetroPCS Wireless, Inc.       Amdocs Software Systems
Limited    
 
                   
By:
  /s/ Roger D. Linquist       By:   /s/ Neville Walker    
 
                   
 
  (Signature)           (Signature)    
 
                   
Name:
  Roger D. Linquist       Name:   Neville Walker    
 
                   
 
  (Typed or Printed)           (Typed or Printed)    
 
                   
Title:
  President and Chief Executive Officer       Title:   Deputy General Manager  
 
 
                   
 
  (Typed or Printed)           (Typed or Printed)    
 
                   
Date:
  9-15-08       Date:   September 16, 2008    
 
                   
 
                                Amdocs, Inc.    
 
                   
 
          By:   /s/ Thomas C. Drury    
 
                   
 
              (Signature)    
 
                   
 
          Name:   Thomas C. Drury    
 
                   
 
              (Typed or Printed)    
 
                   
 
          Title:   President    
 
                   
 
              (Typed or Printed)    
 
                   
 
          Date:   9-16-08    
 
                   

-80-



--------------------------------------------------------------------------------



 



SCHEDULE 1
METROPCS-OWNED DELIVERABLES
     The following are MetroPCS-Owned Deliverables:
***

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
AMDOCS SYSTEMS
ASAP — Amdocs Service Activation
Amdocs Store Ordering and Activation Platform (ASAP) is a system used for
managing orders of cellular equipment as well as services.
CIM — Customer Interaction Manager
Amdocs Customer Interaction Manager (CIM) is a web-based, call center agent
desktop for high-volume, multi-functional, multimedia contact centers, designed
to enable integrated customer management strategy.
AMSS — Amdocs Self Service
Amdocs Self Service (AMSS) software offers a set of self service applications
that enable self service for MetroPCS’ subscribers. It allows the subscriber to
view account details and make payments.
APILink — Amdocs APIs
APILink is a set of Java-based APIs, enabling different Amdocs applications as
well as Third Party applications to integrate with the System and utilize the
rich capabilities it provides.
ARM — Amdocs Resource Manager
The Amdocs Resource Management (ARM) module manages the lifecycle of resources.
This includes receiving the resources from communication authority, allocating
them to dealers, maintaining their status (active, reserved, cancelled, etc.),
including managing numbers.
AAM — Amdocs Activation Manager
Amdocs Activation Manager (AAM) software streamlines the activation and
provisioning of mobile voice and data services. It automates the activation of
services and individual Subscribers and supports multi-vendor, multi-class and
multi-technology networks and application servers, as well as a vast range of IT
elements.
SCP
The Amdocs SCP is highly available software that can provide ISUP messaging for
establishing a control relationship with the monitoring MSC. It has full support
for outbound/inbound calling, including mid-call teardown, an interface with
Amdocs charging and open Internet protocol interface to other IPs, or
Interactive Voice Response (IVR).
AR — Amdocs Account Receivable
The Amdocs Accounts Receivable (AR) module manages the account MRC balance by
handling all the financial activities of the MetroPCS subscriber. Its GL
sub-module reports all those financial activities to the MetroPCS financial
application.

 



--------------------------------------------------------------------------------



 



ARC — Amdocs Roaming Controller
Amdocs Roaming Controller (ARC) software is the unique Amdocs solution for
real-time prepaid roaming support. It intercepts messages between VLR and SHLR
and integrates with SCP and OLC to authorize those calls.
AIP — Amdocs Inventory Platform
The Amdocs Inventory Platform (AIP) is a full scale, standard inventory control
system. AIP tracks the inventory of serial items and accessories in the
locations where inventory is held (stores and warehouses).
PC — Product Catalog
Product Catalog (PC) software handles all product and service offerings in an
easy-to-access format in a single database, supports flexible definition and
bundling of price plans and services.
OLC — Online Charging
Online Charging (OLC) software is responsible for the real-time processing of
request messages and event records, originating from various network elements.
Multiple processing modes are supported, including request-response,
transaction-based and file-based modes.
ABM — Amdocs Balance Management
Amdocs Balance Management is (ABM) software a value-added component, which
maintains the real-time account balance and reserved amounts, supports various
balance policies and generates balance threshold-based actions.
RPL — Amdocs Replenishment Management
Amdocs Replenishment Management (RPL) software is a value-added component that
manages the recharging of prepaid balances through multiple payment methods
(vouchers, cash, debit, and credit) and recharge channels (CSRs, IVRs, Web,
handset, etc.).
MAF — Amdocs Message Acquisition and Formatting
Amdocs Message Acquisition and Formatting (MAF) software performs the mediation
function and receives various data files and reformats them. MAF reformats
incoming messages into a format acceptable to the target system. These functions
are carried out with the aid of business rules defined by MetroPCS.
APRM — Amdocs Partner Manager
Amdocs Partner Manager (APRM) software is a multi-lingual stand-alone product
for handling any type of business-to-business settlement.
ADD — Amdocs Document Designer
The Amdocs Document Designer (ADD) software receives the anniversary handling
information and generates a statement. The statement can handle various formats
and languages, and send output for different media, such as paper and
electronic.

 



--------------------------------------------------------------------------------



 



Amdocs Support
Amdocs Support software is a comprehensive workflow-driven support application
designed for a first and second-tier support role. It allows the CSRs to log and
route cases, set priorities, verify contracts, review case histories.

 



--------------------------------------------------------------------------------



 



SCHEDULE 3
FILE FORMAT FOR VERISIGN SYSTEM DATA EXTRACTION
[SEE ATTACHED]
***

 



--------------------------------------------------------------------------------



 



SCHEDULE 4

AMDOCS THIRD PARTY SOFTWARE
Amdocs-Provided Third Party Software:
***
Amdocs-Used Third Party Software:
UNIX SOFTWARE
Software List

              Functionality   Name   Vendor   Version
Customer DB + Provisioning
           
***
  ***   ***   ***
Amdocs Charging DB
           
***
  ***   ***   ***
API_TRB + RPL
           
***
  ***   ***   ***
Amdocs Charging FR
           
***
  ***   ***   ***
Amdocs Charging RB
           
***
  ***   ***   ***
AVM
           
***
  ***   ***   ***
Billing and PRM
           
***
  ***   ***   ***
Auxiliary
           
***
  ***   ***   ***
Transmission/OAM
           
***
  ***   ***   ***
OVO / AMC
           
***
  ***   ***   ***
Tuxedo + Web
           
***
  ***   ***   ***
CRM Backend and Poller
           
***
  ***   ***   ***
ASAP and PRM app
           
***
  ***   ***   ***
WEB FE App
           
***
  ***   ***   ***

 



--------------------------------------------------------------------------------



 



              Functionality   Name   Vendor   Version
CRM App
           
***
  ***   ***   ***
APIs
           
***
  ***   ***   ***
ASAP Web
           
***
  ***   ***   ***
WEB FE Web
           
***
  ***   ***   ***
CRM Web
           
***
  ***   ***   ***
Authentication
           
***
  ***   ***   ***
Mail
           
***
  ***   ***   ***
Print
           
***
  ***   ***   ***
Mediation (XACCT) DB/CEM/CUI
           
***
  ***   ***   ***
Mediation (XACCT) Gatherer
           
***
  ***   ***   ***

 



--------------------------------------------------------------------------------



 



NT SOFTWARE
Software List

              Functionality   Name   Vendor   Version
Citrix
           
***
  ***   ***   ***
Active Directory Domain Controllers
           
***
  ***   ***   ***

 



--------------------------------------------------------------------------------



 



SCHEDULE 5
ENVELOPE AND STORAGE PARAMETERS
[SEE ATTACHED]

 



--------------------------------------------------------------------------------



 



SCHEDULE 5
ENVELOPE AND STORAGE PARAMETERS
Envelope Parameters
Background
The Envelope Parameters specified in the table immediately below represent the
mutually agreed sizing and capacity assumptions relating to the Outsourcing
Services. As part of its Outsourcing Services-related responsibilities, Amdocs
and MetroPCS continuously shall monitor the Envelope Parameters and, in mutual
consultation, proactively engage in capacity planning aimed at avoiding having
any of the Envelope Parameters exceed their respective metric for longer than
the applicable Tolerance Period. In connection with Amdocs’ capacity planning
activities, to the extent it reasonably is able to do so, MetroPCS shall provide
Amdocs with advance notice of any known event which will make the Envelope
Parameters exceed their respective metric for longer than the applicable
Tolerance Period. *** .
Table Definitions

     
CPSs Impacted (From Schedule 11)
  This column indicates that there may be a CPS impact if the applicable
Envelope Parameter metric is exceeded beyond its metric value which may result
in Amdocs seeking an “exclusion” of the listed CPS(s) pursuant to Section V of
Schedule 11 *** .  
Hardware, Software, Storage and Staffing columns
  A checkmark in the “Hardware,” “Software,” “Storage” or “Staffing” columns
represents the areas of cost that might be impacted if the applicable Envelope
Parameter metric is exceeded beyond its Tolerance Period.  
Concurrent Users
  The number of MetroPCS connections (human or automated) to the applicable
system (e.g., web server, Citrix, API, DB, etc.) simultaneously requesting such
system to execute a transaction.  
Tolerance Period
  The Tolerance Period column represents the number of *** in a *** period by
which an Envelope Parameter metric is allowed to exceed its metric before Amdocs
may *** . The Tolerance Period must be exceeded *** . *** .  
Monthly Fee & Growth Interval
  An estimate of the approximate cost *** to increase the applicable Envelope
Parameter metric by the applicable metric increase amount (i.e., growth
interval).

-1-



--------------------------------------------------------------------------------



 



General
The Envelope Parameters may need to be altered, added or removed throughout the
Term of the Agreement as products and/or functionality changes. All such
alterations, additions and/or removals shall be implemented through mutual
written agreement as provided in the Agreement.

-2-



--------------------------------------------------------------------------------



 



                                                  CPSs                          
              Impacted                   Tolerance           Monthly Fee
Envelope       (From                   Period   Comments and   Description of
Envelope   & Growth Parameter   Metric   Schedule 11)   Hardware   Software  
Storage   Staffing   (days)   Notes   Parameter   Interval
Production
                                       
***
  ***   ***                   ***   ***   ***   ***

-3-



--------------------------------------------------------------------------------



 



Storage Parameters
The storage parameters specified in the attached table represent the mutually
agreed storage sizing assumptions relating to the Services. *** .
Note: ***

                              Available   Online       Unit of         Storage
Parameter   Online   History   Offline   measurement   Comments   Description of
Parameter
***
  ***   ***   ***   ***   ***   ***

-4-



--------------------------------------------------------------------------------



 



SCHEDULE 6
IMPLEMENTATION AND MIGRATION SERVICES
[SEE ATTACHED]

 



--------------------------------------------------------------------------------



 



SCHEDULE 6
IMPLEMENTATION AND MIGRATION SERVICES
The purpose of this Schedule 6 is to provide a general description of the
Implementation and Migration Services and approach for commercial availability
and migration of MetroPCS’ existing subscriber base from MetroPCS’ current
billing and operational support system to the System. This Schedule addresses
(at a high-level) the preparation and implementation of the System, migration of
subscribers from MetroPCS’ current billing and operational support system to the
System, and consolidation of operations.
The Parties acknowledge and agree that this Schedule 6 is intended to generally
describe the principal Implementation and Migration Services and that all the
Implementation and Migration Services are not set forth in this Schedule. Any
Services that are not described in this Schedule 6 or elsewhere in the Agreement
that are an inherent part of the Services described in this Schedule or are
reasonably required for the proper implementation of the System or migration of
MetroPCS’ existing subscriber base from MetroPCS’ current billing and operations
support system to the System that are not set forth in the Agreement as the
responsibility of MetroPCS or a Third Party shall be deemed to be included
within the scope of the Implementation and Migration Services to be provided by
Amdocs ***.
Included in this document are general descriptions of the following:
Chapter 1 of this Schedule defines the scope of the implementation of the System
and migration of MetroPCS’ existing subscriber base from MetroPCS’ current
billing and operations support system to the System.
Chapter 2 of this Schedule defines the project approach which will be finalized
and mutually agreed upon as a result of the *** , to include the following
categories:
1. ***
2. ***
3. ***
Chapter 1. Scope & Definitions
1.1 Scope
The Implementation and Migration Services involves *** .
All aspects related to the scope and business processes supported by the System
are discussed in Schedule 15.
1.2 Definitions
The following definitions shall apply to this Schedule.
“CTL” means the management process of ordering and implementing all Third Party
hardware and software.
“IA” means impact assessment. *** .

-1-



--------------------------------------------------------------------------------



 



“ITV ” means the independent testing validation team *** .
“BV” means billing validation, *** .
“PLAB” means performance environment *** .
“PP Mapping” means the process of mapping all MetroPCS price plans from the
legacy system to the price plans of the System.
“SQA” means software quality assurance or testing.
“RT Maintenance” means maintenance performed in the reference tables used by the
System.
“UAT” means user acceptance testing.
“UF” means the universal format of the extracted data from the legacy system ***
.
Chapter 2. Implementation and Migration Services Approach
2.1. System Implementation
Amdocs will provide *** .
The System will be commercially available to MetroPCS for *** on or before the
date specified in Schedule 14 of the Agreement.
2.2. MetroPCS System Migration
The System migration will provide for MetroPCS subscriber conversions *** .
Amdocs has provided a “Universal Format” file definition to MetroPCS as set
forth in Schedule 3. As set forth in Schedule 8, MetroPCS or Amdocs will be
responsible *** . Amdocs will be responsible for *** .
2.3. Timeline
See Schedule 14 for the applicable timeline.
2.3.1. Acceptance
System Acceptance shall be determined as set forth in Agreement.

-2-



--------------------------------------------------------------------------------



 



2.4. Standard Life Cycle Methodology
***
2.5. Migration and Data Conversion
***
2.5.1. Data Mapping
***
2.5.2. Universal File Format
***
2.5.3. Customer Conversion Testing
***
2.5.4. Migration and Conversion Timing
***
2.7. Business Parameter, Security and Operational Table Population
***
2.8. CPS Assumptions
***
Annex. Implementation Schedule
The master implementation and migration schedule is maintained by *** .

-3-



--------------------------------------------------------------------------------



 



SCHEDULE 7
METROPCS’ CURRENT LEGACY SYSTEMS
None as of the Signing Date.

 



--------------------------------------------------------------------------------



 



SCHEDULE 8
FEES
[SEE ATTACHED]

 



--------------------------------------------------------------------------------



 



SCHEDULE 8
FEES
1. Implementation Fees
As provided in Section 12.1.1 of the Agreement, Amdocs shall issue an invoice to
MetroPCS for, *** for the implementation of the System as provided for in the
Agreement.
For additional subscribers added to the System as a result of mergers,
acquisitions or other business combinations, for the right to add such
subscribers to the System as provided for in the Agreement, MetroPCS will pay
Amdocs an initial fee of *** . Amdocs shall have the right to invoice MetroPCS
for the initial fee for such subscribers *** . If any such subscribers are added
to the System following termination of the Outsourcing Services *** , then
Amdocs shall have the right to invoice MetroPCS for *** . Notwithstanding
anything contained herein to the contrary, *** .
On *** , Amdocs may invoice MetroPCS for *** .
2. Monthly Fees
In accordance with the terms set forth in Section 12.1.2(b) of the Agreement,
Amdocs shall have the right to invoice for, and MetroPCS will pay to Amdocs, a
Monthly Fee for each System Subscriber in accordance with the table set forth
below:

      Number of   Monthly Fee per System Subscribers   System Subscriber
***
  ***

*** .
For purposes of calculating any fees or charges under the Agreement, “System
Subscribers” shall be calculated by *** .
The records of each Data History Subscriber will be maintained on the System and
available to MetroPCS and the Data History Subscriber *** . For each Data
History Subscriber whose account data is maintained on the System at MetroPCS’
request for more than *** , MetroPCS shall pay *** . ***         .
If MetroPCS requests a Change that modifies the length of its billing cycles to
System Subscribers, the Parties shall negotiate in good faith *** in accordance
with the Change Management Procedures.
3. Credits
     (a) Credits Related to ***
(i) *** .
(ii) *** .

-1-



--------------------------------------------------------------------------------



 



(iii) *** .
     (b) Credits Related to ***
(i) *** :
   (A) *** ; and
   (B) *** .
or
(ii) *** .
     (c) Credits During ***
(i) *** .
(ii) *** .
4. Data Extract Costs
If, on or before the date on which a data extract for the migration *** to the
System is required under the Project Plan, Amdocs: (A) *** ; or (B) *** . To the
extent MetroPCS requires Additional Services related to providing to Amdocs the
data extract as set forth in subsection (B) above, the Parties shall mutually
agree to an Order for such Additional Services.
5. Development Fund
Beginning as of the Initial Term Commencement Date, Amdocs will allocate an
amount equal to *** to a development fund for use by MetroPCS (the “Development
Fund”). The Development Fund may be applied by MetroPCS, *** . *** . Any unused
amounts remaining in the Development Fund upon the termination or expiration of
the Agreement *** . On a monthly basis, Amdocs will provide a written report to
MetroPCS detailing amounts in the Development Fund *** . The report shall
include, at a minimum, *** .
6. DR Services
MetroPCS has elected to purchase from Amdocs its Gold Plus (Gold+) solution for
Disaster Recovery services (“Gold Plus DR”) (as described in Schedule 13-B to
the Agreement). For the Initial Term, the cost of the Gold Plus DR is *** .
Following the Initial Term *** .
7. Travel and Living Expenses
In order to reimburse Amdocs for all travel and associated living expenses for
Amdocs personnel who are providing Services under the scope of the Agreement,
MetroPCS will pay Amdocs as follows:
     (a) *** .

-2-



--------------------------------------------------------------------------------



 



     (b) *** .
8. Additional Services
     (a) For Additional Services requested by MetroPCS, the Amdocs blended
hourly rates that will be charged for such Services are as follows:

      Activity   Hourly Rate
Development
  ***
PMO/Systems Integration
  ***

     (b) *** .
     (c) *** .
     (d) *** .
9. Termination Fees
Termination Fees, if any, payable by MetroPCS are set forth Section 16 of the
Agreement.
10. Maintenance Services
In accordance with the terms set forth in Section 16.9(g) of the Agreement,
MetroPCS shall have the right to order preferred support maintenance services
from Amdocs at an annual maintenance fee *** , equal to the greater of: (a) ***
; or (b) *** .
11. Support Services
In accordance with the terms set forth in Section 16.9(h) of the Agreement,
MetroPCS shall have the right to order support services from or through Amdocs
for the Amdocs-Provided Third Party Software and the portions of the Amdocs
Systems described in subsection (b) of the “Amdocs Systems” definition. The
scope of such support services, and the fees for such support services, will be
subject to mutual agreement of the Parties in an Order.
12. Excluded Services
The following items are not Included Services:
     (a) *** .
     (b) *** .
     (c) *** .
     (d) *** .
     (e) *** .

-3-



--------------------------------------------------------------------------------



 



     (f) *** .
Among others, the following items are available from Amdocs at an additional
charge to be agreed upon by the Parties:
     (a) *** .
     (b) *** .
     (c) *** .
     (d) *** .
     (e) *** .
     (f) *** .
13. General Terms and Assumptions
     (a) *** .
     (b) *** .

-4-



--------------------------------------------------------------------------------



 



SCHEDULE 9
PRODUCT DOCUMENTATION

              Document Name   Version   Document Type   Date
Modified
***
  ***   ***   ***

      Document Title   Delivery Date
***
  ***

 



--------------------------------------------------------------------------------



 



SCHEDULE 10
ROLES AND RESPONSIBILITIES DOCUMENT
[SEE ATTACHED]

 



--------------------------------------------------------------------------------



 



SCHEDULE 10
ROLES AND RESPONSIBILITIES DOCUMENT
The Roles and Responsibilities Document sets forth certain roles and
responsibilities of the Parties which apply to activities associated with the
operation of the System from an operational perspective, including, without
limitation, certain on-going operation and maintenance activities related to the
System with respect to each market, once converted to the System.
The level of each Party’s responsibility with respect to each of the obligations
set forth in this Schedule is specified by the insertion of the letter ***
adjacent to such obligation and beneath such Party’s name.
The letter “ *** “ indicates *** .
The letter “ *** “ indicates *** .
The letter “ *** “ indicates *** .
The absence of any letter indicates *** .

-1-



--------------------------------------------------------------------------------



 



ROLES AND RESPONSIBILITIES

                  1   RELEASES   MetroPCS   Amdocs   Notes
***
  ***   ***   ***   ***

***

-2-



--------------------------------------------------------------------------------



 



ROLES AND RESPONSIBILITIES

                  2   SYSTEM PERFORMANCE   MetroPCS   Amdocs   Notes
***
  ***   ***   ***   ***

***

-3-



--------------------------------------------------------------------------------



 



ROLES AND RESPONSIBILITIES

                      ISSUE MANAGEMENT AND SOFTWARE             3   MAINTENANCE
  MetroPCS   Amdocs   Notes
***
  ***   ***   ***   ***

***

-4-



--------------------------------------------------------------------------------



 



ROLES AND RESPONSIBILITIES

                  4   TRAINING   MetroPCS   Amdocs   Notes
***
  ***   ***   ***   ***

***

-5-



--------------------------------------------------------------------------------



 



ROLES AND RESPONSIBILITIES

                  5   BUSINESS TABLE MAINTENANCE   MetroPCS   Amdocs   Notes
***
  ***   ***   ***   ***

***

-6-



--------------------------------------------------------------------------------



 



ROLES AND RESPONSIBILITIES

                  6   OPERATIONS   MetroPCS   Amdocs   Notes
***
  ***   ***   ***   ***

***

-7-



--------------------------------------------------------------------------------



 



ROLES AND RESPONSIBILITIES

                  7   MISCELLANEOUS   MetroPCS   Amdocs   Notes
***
  ***   ***   ***   ***

                  8   PMO   MetroPCS   Amdocs   Notes
***
  ***   ***   ***   ***

***

-8-



--------------------------------------------------------------------------------



 



SCHEDULE 11
CRITICAL PERFORMANCE SPECIFICATIONS
[SEE ATTACHED]





--------------------------------------------------------------------------------



 



Schedule 11
Creditable Performance Specifications

I.   Scope

Amdocs shall provide the Services in accordance with the CPSs commencing on the
first day of the Deployment Use Period.
In accordance with the further terms of this Schedule, Amdocs shall measure and
report its performance against the CPSs set forth below (each of which is more
fully defined in the attached Appendix I). Each CPS is ranked “High”, “Medium”
or “Low” based on the level of criticality to MetroPCS (the “Criticality
Levels”).

              Creditable Performance   Criticality Number   Specification  
Level
***
  ***   ***

II.   Grace Periods

Subject to the further terms of this Section, Amdocs’ obligation to perform the
Services in accordance with applicable CPSs will be suspended (any such
applicable CPS is sometimes referred to hereinafter as a “Suspended CPS”) during
certain specified time periods (each a “Grace Period”) upon the occurrence of
*** . During the applicable Grace Period: *** . Set forth below is a table
summarizing the CPS Suspension Events and the related Suspended CPS(s) and Grace
Periods:

                  CPS Suspension         No.   Event   Grace Period   Suspended
CPS(s)
1
  ***   ***   ***
2
  ***   ***   ***
3
  ***   ***   ***
4
  ***   ***   ***
5
  ***   ***   ***
6
  ***   ***   ***
7
  ***   ***   ***

***
The Parties shall prorate *** .

III.   CPS Credits   A.   General. Each CPS and KPI shall be measured using a
*** . All amounts set forth in the table below represent *** .

                  Criticality   Color   CPS Credit as Percentage of ***
 
      ***   ***   ***
***
  ***   ***   ***   ***

For the avoidance of doubt, *** .
SCHEDULE 11
Page 1 of 5

 



--------------------------------------------------------------------------------



 



***

 



--------------------------------------------------------------------------------



 



B.   Monthly At-Risk Amount. Notwithstanding the calculation of the CPS Credits
under this Schedule, the aggregate CPS Credits in any single month credited to
MetroPCS by Amdocs shall not exceed *** for the applicable month (the “Monthly
At-Risk Amount”).   C.   Earnback Rights. CPS Credits owed by Amdocs to MetroPCS
as set forth in subsection (A) above may be “earned back” *** .       ***.

SCHEDULE 11
Page 2 of 5

 



--------------------------------------------------------------------------------



 



***
 



--------------------------------------------------------------------------------



 



  IV.   Monthly CPS Report   A.   General. On a monthly basis, Amdocs shall
provide a written report to MetroPCS that includes the following information and
any other information reasonably requested by MetroPCS (the “Monthly CPS
Report”): *** . Amdocs shall meet with MetroPCS at least monthly, or more
frequently if requested by MetroPCS, to review Amdocs’ actual performance
against the CPSs, *** .   B.   Root Cause Analysis. *** , Amdocs shall perform a
root-cause analysis to identify the cause of *** .   V.   Creditable Performance
Specification Review and Change Process

*** , the Parties shall negotiate in good faith to: *** .
*** shall have the right to change and/or add CBFs to individual CPSs. Such
changes and/or additions, if any, shall be effective *** .
*** .

VI.   Definitions

      Term   Definition
API
  Application programming interface. A set of functions and values used by one
program to communicate with another program or with an operating system.
 
   
Associated Measure
  The performance criteria component of a CPS. The Associated Measures for each
CPS are set forth in the Associated Measurement Chart set forth in Section VII.
 
   
Critical Business Function(s) or CBF
  A critical business function of the System as set forth and/or described in
Appendix I.
 
   
Critical Times
  *** .
 
   
Customer Help Desk
  Ticketing process used to log, track and close internal MetroPCS issues, *** .
 
   
GE
  Greater than or equal to.
 
   
GT
  Greater than.
 
   
LE
  Less than or equal to.
 
   
LT
  Less than.
 
   
Major Customization Release
  A customization of the Amdocs System pursuant to an Order which requires
Amdocs to provide *** .
 
   
Minor Customization Release
  A customization of the Amdocs System pursuant to an Order which requires
Amdocs to provide *** .
 
   
Measurement Period
  Period of time over which Amdocs’ performance against a CPS or KPI is
measured, scored and reported. These time periods are defined as part of the
CPS, and are generally *** .
 
   
Network Demarcation Point
  *** .
 
   
New Network Element
  Any new telephony network device added to the System (e.g., HLR, MSC, CDMA)
 
   
Outage Time
  See Appendix II.
 
   
Outage
  *** .
 
   
Priority Incident Level
  The priority designation assigned to an incident to reflect the business
impact of that particular incident. Priority Incident Levels are assigned *** in
accordance with the criteria set forth below and may be re-classified to a
different Priority Incident Level *** within the criteria set forth below.
 
   
 
  Priority 1 Incident (P 1): *** .
 
   
 
  Priority 2 Incident (P 2): *** .
 
   
 
  Priority 3 Incident (P 3): *** .

VII.   Individual CPS Monthly Scoring Matrix

*** .
Associated Measures Chart
*** .

                  CPS Individual CPS   Associated Measure   Percentage
***
  ***   ***
 
  ***   ***

Individual CPS BGYR Chart
***
Sample Calculation
Step 1: Calculate *** .
     *** .
Step 2: Calculate *** .
     *** .
Step 3: Calculate *** .
     *** .
SCHEDULE 11
Page 3 of 5

 



--------------------------------------------------------------------------------



 



Special Exception: *** .
Computing the CPS Score *** .
Rounding Sample
***
***
*** .

VIII.   Customer Satisfaction

On an *** basis Amdocs shall administer satisfaction surveys to MetroPCS
Personnel designated by MetroPCS. Amdocs shall deliver a report to MetroPCS
detailing the results of the satisfaction survey and *** .
SCHEDULE 11
Page 4 of 5

 



--------------------------------------------------------------------------------



 



Appendix I
Creditable Performance Specifications
***
SCHEDULE 11
Page 5 of 61

 



--------------------------------------------------------------------------------



 



SCHEDULE 12
OUTSOURCING SERVICES
[SEE ATTACHED]





--------------------------------------------------------------------------------



 



SCHEDULE 12
OUTSOURCING SERVICES

1.   INTRODUCTION       The Outsourcing Services are comprised of the following
principal Services categories:

  a)   Service Delivery Management     b)   Data Center and IT Operations     c)
  Billing Operations     d)   Application Support

    The Parties’ various roles and responsibilities for activities related to
each of these categories are specified in the Schedule 10.       CPSs for the
Service are set forth in Schedule 11.       Outsourcing Services are expected to
be *** (except as otherwise agreed by the Parties from time to time in advance).
Notwithstanding the foregoing, MetroPCS acknowledges that Amdocs will maintain
and update the Amdocs System ““during the “Maintenance Windows” set forth in
Section 1.2 of Appendix II to Schedule 11. If MetroPCS has specific needs to
keep the System available during such Maintenance Windows, Amdocs will try to
accommodate these requests in good faith and at Amdocs’ reasonable discretion.
Amdocs will advise MetroPCS of Amdocs’ maintenance needs during the weekend
portion of the Maintenance Window in order to support MetroPCS’ business
scheduling needs (i.e., staffing).       Descriptions of these principal
Outsourcing Services are provided in this Schedule. The full and complete
details of the Parties’ roles and responsibilities with respect to the
descriptions herein are as set in Schedule 10.       The Parties agree that this
Schedule 12 is intended to generally describe the principal Outsourcing Services
listed above and that all the Outsourcing Services are not set forth in this
Schedule. *** .   2.   SERVICE DELIVERY MANAGEMENT       Service delivery
management (“Service Delivery Management”) represents the day-to-day interface
between MetroPCS and Amdocs. Service Delivery Management covers managerial and
ongoing communications between the Parties and includes Service performance
issue resolution and working jointly with MetroPCS to plan and coordinate future
Changes. Amdocs believes that the key to successful Service Delivery Management
is *** .

-1-



--------------------------------------------------------------------------------



 



    Amdocs will establish a service and program management team that will be
responsible for managing the entire range of activities related to the
Outsourcing Services, from Implementation and Migration Services through
on-going Outsourcing Services (including all Additional Services a part
thereof). Along with dedicated Amdocs Personnel to support MetroPCS, Amdocs will
have Amdocs Personnel resources available and supporting MetroPCS who are highly
knowledgeable (through training and knowledge transfer by MetroPCS) of MetroPCS’
key business practices and procedures who will be able to lead and assist the
service and program management team in providing the Outsourcing Services.
Appropriate level management of both Amdocs and MetroPCS will meet at a minimum
on a monthly (or more frequent as requested by MetroPCS) basis on-site (at
either Amdocs or MetroPCS Facilities, alternating as mutually agreed upon by the
Parties) to review the performance of Service Delivery Management and
Outsourcing Services for the past, current, and coming month, working to
identify areas of improvement necessary and develop action plans to address
those areas to be measured reviewed in the next meeting. The governance
mechanism components of Amdocs’ Service Delivery Management are as follows:  
2.1   Account Management       The Amdocs “Client Business Executive” is
responsible for the entire relationship between MetroPCS and Amdocs. He or she
will be chosen from Amdocs’ highly experienced management team and will be
dedicated to the MetroPCS account.   2.2   Service Management       In the
service management structure, Amdocs includes the following group of Services to
be delivered as an integral part of the Outsourcing Services, which allows
Amdocs to supply and track the required CPSs.       2.2.1 Service Manager      
Amdocs will appoint a dedicated “Service Manager” who will be the primary point
of contact between Amdocs and MetroPCS for Outsourcing Services. This manager
will be MetroPCS’ contact point for daily operations, issues and escalation, and
will supervise activities needed to ensure that the production environment is
stable and performing as expected. The Service Manager is responsible for
maintaining communication with MetroPCS regarding production operation related
approvals.       2.2.2 Production Manager       Amdocs will appoint a
“Production Manager” who will be responsible for all daily operations and
providing centralized management of production operations.

-2-



--------------------------------------------------------------------------------



 



    2.2.3 Help Desk for Tier 2 Support       The Amdocs help desk (the “Help
Desk”) will provide tier 2 technical support for the System and its operation.
The Help Desk is established as the primary interface and communication point
for MetroPCS to communicate issues with the System, and the Help Desk personnel
will address any System related question, problem, or request initiated from
MetroPCS’ help desk, including the following:

  a)   Troubleshoot *** issues and provide solutions;     b)   Refer problems
reported by MetroPCS related to *** to the MetroPCS’ tier 1 help desk or
appropriate Amdocs Personnel, as the case may be;     c)   Distinguish between
*** and refer them to the appropriate group within Amdocs;     d)   Create,
track, manage, and report on questions, problems and issues through final
resolution through the use of *** ;     e)   *** ; and     f)   Provide problem
status updates, resolution progress, and trend reporting.

    2.2.4 CPS Management       Amdocs’ CPS management team (the “CPS Management
Team”) will have responsibility for the daily tracking and reporting of the
end-to-end compliance of Outsourcing Services with the CPSs set forth in the
Schedule 11. Working across functional boundaries, this team will assure that
all elements of the Outsourcing Services are provided in accordance with the
agreed upon provisions of Schedule 11. The CPS Management Team will provide a
single point of accountability and responsibility relating to CPSs.       2.2.5
Change Management       Amdocs, provides Services with respect to the “Change
Management Procedure” as described in Schedule 17 of the Agreement in order to
manage all Changes related to the Services and System in production and
non-production environments. This function ensures that each Change will be
carefully controlled. Details of the Change Management Procedures respective to
the Parties’ obligations are reflected in Schedule 17 (Change Management
Procedures).       Each Change will be examined, documented, its risk and impact
assessed, and scheduled by Amdocs in advance with MetroPCS (with the exception
of ***). Each Change will be implemented only after being tested and receiving
sign-off

-3-



--------------------------------------------------------------------------------



 



    approval in accordance with the Change Management Procedures (with the
exception of ***), Amdocs will coordinate and manage the Change process with all
professional teams according to the respective defined timeline and
implementation plan and Change Management Procedures. MetroPCS will be kept
apprised of the status of any Changes by Amdocs.       Additionally, MetroPCS
will use its commercially reasonable efforts to apprise Amdocs of any material
changes related to the systems and services that feed into and affect the
System. Material changes to: *** that relate to the use of the System shall be
documented and scheduled with Amdocs in advance and will be tested wherever
commercially reasonable.   3.   DATA CENTER AND IT OPERATIONS       Amdocs’
Services for the data center and IT operations will involve the planning,
scheduling, and maintenance of activities required to ensure the smooth and
efficient operation of the Systems and respective processes. The Services
provided for the operation of the Amdocs data center (the “Amdocs Data Center”)
are described in this Section 3.   3.1   Facilities and Asset Management      
Amdocs’ Facilities and asset management activities include the full management
and maintenance of the outsourcing facilities (i.e., the Amdocs Facilities,
including air-conditioning, electricity, computers and peripherals). This
Service will include drawing up and monitoring relevant support and service
contracts for the various facilities, as well as performing scheduled preventive
maintenance activities, and detecting and correcting malfunctions within the
facilities.   3.2   Equipment Setup and Maintenance       The Amdocs activities
for equipment setup and maintenance will encompass the initial setup, ongoing
management, preventative maintenance, and strategic planning of the hardware and
Amdocs Third Party Software. Additionally, Amdocs will order, install, upgrade,
maintain and service the hardware and System software utilized by Amdocs as part
of the Outsourcing Services.       Amdocs will operate the Systems (production
and non-production environments) from the Amdocs Facilities, except in the case
of a Disaster where non production Outsourcing Services may be operated from a
mutually agreeable site. Amdocs will be responsible for the purchasing, setup,
installation and maintenance of all equipment, Amdocs Systems, hardware and
Amdocs Third Party Software and tools needed for the System implementation and
any future installations that may be needed as part of the System, scalability
and a future Releases. For any

-4-



--------------------------------------------------------------------------------



 



    Additional Services which Amdocs and MetroPCS have signed an Order, MetroPCS
will be responsible for the costs set forth in such Order. Unless otherwise set
forth in the Order, Amdocs shall remain the owner of such hardware and/or
software and is responsible for all maintenance and support going forward.      
***.       In addition, Amdocs will be responsible for Amdocs Equipment and
Amdocs Third Party Software maintenance contracts and management of Amdocs’
subcontractors/vendors. Amdocs will establish service level agreements and
quality assurance procedures with these vendors as well, to ensure the service
levels provided allow Amdocs to comply with the standards set forth in
Schedule 11.   3.3   Operations Monitoring       Amdocs Personnel operating the
System are located on-site at Amdocs’ managed services center and will perform
monitoring functions *** . This will include monitoring of the System,
including, without limitation, all hardware, software and the Amdocs data center
environment. Amdocs Personnel operating the System will also perform basic
Amdocs data center maintenance activities; execute and monitor batch cycles; and
provide first-level support for system, networking, and basic application
problems.       Primary activities of the Amdocs Personnel operating and
monitoring the System include:

  o   First-level monitoring of the System     o   Data backup and restoration,
to include:             ***     o   First-level processing and serving as the
focal point for application processing, including:             ***.

3.4   Amdocs Systems Administration       Amdocs systems administration
responsibilities will consist of management of hardware and software utilized by
Amdocs as part of the Outsourcing Services, including day-to-day monitoring of
the System; and planning and execution of System maintenance, backup, off-site
backup storage, recovery, performance tuning, high availability failover and
capacity planning.

-5-



--------------------------------------------------------------------------------



 



3.4.1   Database Administration       Amdocs will provide management and
administration of the database at the physical and structural level. Such
activities will consist of planning and execution of backup and recovery
strategies, monitoring of database performance, identification of performance
bottlenecks, and administration of security policies at the database level.  
3.5   Networking and Security       Amdocs will manage the Amdocs data center’s
LAN and access to internet services; the communications facilities between the
Amdocs data center and the Disaster Recovery site. This Service will be
comprised of detailed analysis of network use and management capacity, and
provision of additional network links and components. This Service will include
the implementation and maintenance of Amdocs internal security policies, and
detailed investigation of all network alerts raised by the Amdocs operations
team.       Amdocs will assume full responsibility for the administration and
maintenance of the local area network (“LAN”) within the Amdocs data centers.
Amdocs will be responsible for all wide area network (“WAN”) connectivity from
its operations centers to its development and other operations centers.      
MetroPCS will provide and manage the network elements from MetroPCS Facilities
to the production and non-production Disaster Recovery sites.       Amdocs will
maintain security components needed to secure the System production and
non-production environments for MetroPCS *** , in accordance with the procedures
set forth in Amdocs’ SAS 70 Type II Audit reports. Amdocs will supply all
security management related to facilities, systems, applications, and data.

  o   Facilities Security — Amdocs Facilities providing Outsourcing Services are
secured with security systems, including access systems, and movement detectors.
Only authorized personnel who have been granted access will be allowed to access
the Amdocs Facilities and the Amdocs data center itself. Amdocs will maintain
the Amdocs Facilities security *** .     o   System Security and Access —
MetroPCS will manage the MetroPCS Personnel profiles and be responsible for the
daily maintenance of these tables. Amdocs will implement this policy for Amdocs
Personnel as well.     o   Data Security — Amdocs will ensure, as part of its
System maintenance obligations, that the access of the MetroPCS Data by
authorized Personnel only. The proper profiles will be determined and only

-6-



--------------------------------------------------------------------------------



 



      authorized Personnel from MetroPCS and/or Amdocs will be allowed to access
MetroPCS Data, in accordance with MetroPCS’ security policies as set forth in
Schedule 19.

3.6   Capacity Management       Amdocs will provide capacity management,
consisting of follow-up and monitoring of the performance of the current
technical architecture and the design for growth on the basis of MetroPCS’
business needs, as required. Amdocs will upgrade capacity as needed to support
MetroPCS’ business needs as a result of the growth of MetroPCS, as set forth in
Schedule 5 and Schedule 8.   3.7   Disaster Recovery Planning       Amdocs will
provide Services for Disaster recovery planning in the areas of the equipment,
processes, and mechanisms needed to ensure business continuity and to restore
saved data and the Amdocs Solution in the event of a disaster. Details of such
Services are included in the Disaster Recovery Plan document (Schedule 13-B).  
4.   BILLING OPERATIONS       Amdocs’ Services for billing operations will
consist of the various IT billing operations required to produce monthly
subscriber bills, as detailed below.       The Amdocs “Billing Operations Team”
will provide Outsourcing Services for billing operations *** where required.  
4.1   Switch Polling, Event Processing and Error Handling       Within the scope
of the Outsourcing Services, Amdocs shall:

  a)   Monitor the event-processing activities from the agreed to delivery point
to the rating mechanism for smooth transfer and adequate processing.     b)  
Handle System and process errors detected during the processing of call records.
    c)   Ensure that all records have been processed correctly; and providing
ongoing Services (such as tracking).     d)   Providing technical support for
event processing, related error investigation, issue resolution, planning, and
execution.

    Amdocs will provide full event process monitoring including files monitoring
and error handling. Amdocs will produce the reports and perform trend analysis
associated with the usage analysis.

-7-



--------------------------------------------------------------------------------



 



    The Amdocs event processing team will work closely with MetroPCS’ business
team to confirm procedures for record error handling and resolution and to
review audit reports. Amdocs will be responsible for error investigation and
correction using *** , and MetroPCS will provide reasonable assistance as
necessary, including with regard to errors which require business consideration
and coordination with MetroPCS’ service network team.   4.2   Operations
Scheduling       Amdocs will provide Services for the creation of daily, weekly,
and special schedules for the billing operations, according to the agreed
planned business scheduling requirements (i.e., billing cycle schedules) and the
System maintenance activities. Creation of the schedules will be comprised of
the following:

  a)   Setting up job dependencies in accordance with MetroPCS requirements;    
b)   Scheduling daily, weekly, and monthly jobs to be executed in sequence;    
c)   Monitoring the scheduling process; and     d)   Handling job products.

4.3   Coordination Of Billing Quality Assurance (“QA”) Activities       Amdocs
Services for billing quality assurance will consist of invoice and financial
reviews, and coordination of cycle statistics and trending. On the basis of
criteria defined by MetroPCS, invoices will be generated for a subset of the
bill cycle population during the billing run. Reports that provide an overall
financial picture of the entire bill cycle base will be generated.   4.4  
Interface Handling       Working closely with data center operations and Third
Parties, Amdocs’ interface handling team will provide tracking and have
responsibility for actual transition of interface files from the Systems
environment to and from Amdocs’ designated delivery points. The status of the
files and information accessibility will be monitored continually by Amdocs.  
4.5   Accounts Receivable (“A/R”)       Amdocs’ Services for A/R will consist of
handling the System reports and tracking the related operation activities, such
as interface audits, special reports definition, and letter production. A key
function of this Service is the forwarding of financial reports to MetroPCS’
finance team for analysis of revenue generated, as reported by the System and
help with any issue resolution.

-8-



--------------------------------------------------------------------------------



 



4.6   Revenue Assurance Support       Amdocs will provide revenue assurance
support Services in order to seek to ensure the integrity of the revenue stream.
Revenue assurance is concerned with all auditing functions, starting with event
processing, through bill day audits, and up to payment receipts. Amdocs’ billing
operations team will provide the Parties’ revenue assurance team with the
reports required to reconcile revenue production as set forth and/or described
in Schedule 15.   4.7   Table Maintenance Support       The Outsourcing Services
include performing and supporting MetroPCS in the maintenance of reference
tables, business parameters, and price plans based on MetroPCS’ business needs.
Amdocs will perform the table inserts in a test environment, where appropriate,
and together with MetroPCS will validate tests of new reference parameters and
price plans, where appropriate. All Changes warrant testing in a manner agreed
by the Parties; provided that no Changes will be made without MetroPCS final
written approval. Amdocs will provide the coordination, test billings,
production assessment, and distribution of tables to the production environment.
Procedures for updating the tables will be jointly established with MetroPCSin
order to meet requirements for table updates and distribution. Approval for
distribution to production will be made by MetroPCS.   4.8   Bill Printing
Support       MetroPCS maintains primary responsibility for the print vendor
contract and will manage the print and mailing communications with the print
vendor. Therefore Amdocs will be responsible for the delivery of the flat files
to the print vendor and provide regular output management reports and file
reconciliations. MetroPCS will be responsible for managing all communication and
coordination aspects of the fulfillment process with their chosen vendor.
Notwithstanding the foregoing, MetroPCS shall have the right, at its election,
in accordance with the Change Management Procedures, to request that Amdocs
manage the print and mailing process should Amdocs offer such Services at rates
agreeable to MetroPCS.   4.9   Operational Support and Inquiries       All Help
Desk tickets relative to billing operations will not be handled by the Help
Desk, but will be routed automatically to, responded to and resolved by the
Amdocs “Billing Operations Team”.   5.   APPLICATION SUPPORT

-9-



--------------------------------------------------------------------------------



 



    Amdocs’ ongoing support Services (“OGS”) included in the Outsourcing
Services encompasses the activities required to maintain, update and service the
System. In addition, the application support function tracks Changes to the
System in accordance with the process set forth in Service Delivery Management
above. Every Change is recorded in a central database to ensure that
cross-system impact is assessed and the Change is properly implemented. The
records will be sufficient to provide quarterly and annual reports of all
Changes implemented since the prior report date. The Amdocs OGS will be provided
to MetroPCS during normal business operations hours, as well as support in
accordance with agreed upon assignments schedules and respective timelines and
acceptance, and as necessary to provide the support governed by CPSs.   5.1  
Production Application Support       Production application support includes
Services for production support for the System for operations and application
issues. Services will include application tuning, problem determination and
correction and operational assistance.       Amdocs will provide OGS for all
modules and applications of the System. The Amdocs OGS team will support and
troubleshoot batch cycle and online system daily operations and System
functionality issues. The Amdocs OGS team will, among other things:

  a)   Address errors by performing diagnoses, locating the sources of problems,
determining the responsible Party for resolving the errors, and directing the
recommended remedies to the appropriate group;     b)   For programming errors,
perform the necessary corrections (including installing the corrections and
performing all related data clean-up activity);     c)   Resolve of database
integrity issues;     d)   Report to help resolve production or billing issues,
plan and support for production rollout for new versions of the System;     e)  
Ensure Change Management Procedures are followed for any type of Releases;    
f)   Perform emergency software-related anomaly fixes in production; and     g)
  Support the business user community in finding efficient work-arounds for
problems that require more time to correct).

5.2   System Enhancements Support

-10-



--------------------------------------------------------------------------------



 



    Amdocs will provide OGS for new Releases in order to facilitate the smooth
introduction and integration of such Releases of the Systems into production
environment.   5.3   Change Request Handling       The Amdocs OGS related to
application Change Requests will consist of receiving and analyzing Change
Requests from MetroPCS and providing written proposals for the solutions, along
with business impact and work estimates, and a recommendation for the proposed
Release.       Amdocs will provide for initial and detail estimates of Change
Requests from MetroPCS as provided for in the Agreement.   5.4   Product
Releases       Amdocs will coordinate Release deployment for the System with
MetroPCS. Deployment (integration and implementation) and operation of the
Releases are provided to MetroPCS as part of the OGS. Amdocs will make
reasonable efforts to minimize the time needed, and will work closely with
MetroPCS on defining the implementation plan.       5.4.1 Product Release Test.
For any Release that requires UAT or another test type by MetroPCS, there will
be mutually agreed and defined test criteria to support the test type and
provide for test acceptance of the Release.   5.5   Training — Technical and
Train-the-Trainer       Amdocs will provide OGS for the designated MetroPCS
training environment located at the Amdocs data center, and for MetroPCS user
training, such training to include the following:

  o   Technical management of the training environment;     o   Providing
technical support and consultation for training planning, strategy, and
methodology;     o   Providing technical support and consultation for training
data creation and gathering;     o   Provide, *** , train the trainer training
for the System for up to *** MetroPCS Personnel. MetroPCS will try to provide
the same Personnel to Amdocs for training purposes;     o   Provide updated
train the trainer materials for all Major Releases;     o   Prepare training
environment for training;

-11-



--------------------------------------------------------------------------------



 



  o   Execute required jobs and processes to support training or the training
environment; and     o   Delivering all Releases into the training environment
upon MetroPCS request.

    Other training Services, not included above or as designated in the
Agreement, are available through the Change Management Procedures as provided in
the Agreement.   5.6   Infrastructure Support       The Amdocs OGS team will
perform the following infrastructure support activities:

  a)   Execute changes to operational tables to define new job dependencies;    
b)   Release new job parameter files into operational environments;     c)  
Support configuration control activities in the following ways:

  1)   Maintain Source Materials through appropriate check-in and check-out
procedures;     2)   Maintain and build data layers, software libraries, and
executables;     3)   Maintain modification history in the configuration control
database for future use (such as when the next Release of the System is
implemented); and     4)   Maintain and build the test and training
environments.

-12-



--------------------------------------------------------------------------------



 



SCHEDULE 13-A
SYSTEM PROCEDURES MANUAL
[Parties to attach]

 



--------------------------------------------------------------------------------



 



SCHEDULE 13-B
DISASTER RECOVERY PLAN
[SEE ATTACHED]

 



--------------------------------------------------------------------------------



 



SCHEDULE 13-B
DISASTER RECOVERY PLAN
1. Introduction
This Schedule outlines the recovery steps and activities to be performed by
Amdocs when a Disaster (as defined in the Agreement) occurs *** . Amdocs will
perform similar Disaster recovery activities if the primary Amdocs data center
from which Amdocs is providing the Outsourcing Services is changed. The recovery
process will begin *** ; this will enable continuity of Amdocs ability to
provide the Outsourcing Services using an alternate Amdocs Site, ***
(“Alternative Site”).
This Schedule covers the complete range of activities to be executed from the
start of the Disaster to the stage where the Alternative Site and environment is
activated, operating and providing the Outsourcing Services (i.e., the alternate
environment serves as the production environment for the Outsourcing Services).
***         .
2. Procedure Maintenance Method
2.1. General
This Schedule shall *** .
A hard copy of the DRP kit must be stored in the following Amdocs Sites:
***
Additional hard copies must be held by the following Personnel:
***
2.2. Procedure Changing Process
Management of the activities set forth in this Schedule is the obligation of the
*** . Within Amdocs, the following people must approve Changes made to this
document:
***
OR
***
Whenever there are Changes (including revisions) to this Schedule, *** is
responsible for deploying copies of the updated version to the appropriate

-1-



--------------------------------------------------------------------------------



 



areas and personnel as described in Section 2.1. All Changes to this Schedule
shall be made pursuant to the Change Management Procedures. After the updated
version has been distributed, *** must verify the following:

§   All required Personnel have received the new version.     §   Hard copies
have been stored in the required places.     §   All previous hard copies have
been destroyed.     §   Document review *** .

2.3. Version Control Statement
Amdocs shall ensure that the then-current version of this Schedule is available
from the document repository. The version of this Schedule in the document
repository shall be used in the event of a Disaster and for all DRP testing.
2.4. Training
This Schedule is an integral part of any training/coaching plan for the
following Personnel, which training/coaching shall occur *** :
***
2.5. Periodic Review of Documentation
The contents of this Schedule must be fully reviewed and verified on a ***
basis. The *** is responsible for initiating and managing the review process.
The following Personnel must participate in these reviews:
***
3. Overview
3.1. Disaster Scenario
The MetroPCS DRP solution covers all Disaster scenarios
3.2. Basic Assumptions
The following basic assumptions apply:
***
3.3. DRP Solution and Priority

              System   1st Recovery   2nd Recovery   ***   ***   ***

-2-



--------------------------------------------------------------------------------



 



The “1st Recovery” column sets forth the portions of the System that will be at
*** , as applicable, within *** of the occurrence of the Disaster.
The “2nd Recovery” column sets forth the portions of the System that were ***
and indicates that all such portions of the System will be at *** .
The entire System (including any portions of the System that are not listed in
the table above) shall be recovered to *** within *** of the occurrence of the
Disaster.
*** .
The DRP configuration on the floor *** will meet “DRP Solution” as indicated in
this Section 3.3.
*** .
3.4. Solution Architecture
  3.4.1. Guidelines
The following guidelines apply:
     ***
  3.4.2. Alternative Site
Alternative Site Location
In the event of a Disaster at the primary MetroPCS production data center *** ,
computer-processing capabilities will be moved to the following Amdocs
Alternative Site:
***
This Alternative Site is an active data center, meeting industry standards,
normally housing other *** .
The underlying purpose of the DRP is to restore Amdocs ability to provide the
Outsourcing Services to MetroPCS *** . The strategy to accomplish this purpose
requires the utilization of a second Amdocs Site to accommodate the recovery
effort. The Alternative Site contains *** .
Note: Amdocs will consistently evaluate additional recovery locations, should
the above location change, MetroPCS will be made aware of the changes well in
advance to ensure proper planning and this Schedule will be modified pursuant to
the Change Management Procedures.
Alternative Working Area in ***
In the event of a Disaster at *** , the recovery teams will be moved to the
following Amdocs Site:
***

-3-



--------------------------------------------------------------------------------



 



These Amdocs Sites will be active working spaces, meeting industry standards,
normally housing other *** .
  3.4.3. Off-Site Storage
*** .
  3.4.4. Backup Tape Testing
Regular testing of the system backup tapes is performed by *** .
4. Disaster Event Occurrence
4.1. Immediate Notification Contacts
Once a Disaster occurs, Amdocs and MetroPCS *** . The following sections
identify the key contacts and DRP management Personnel for Amdocs and MetroPCS.
***
4.2. Disaster Declaration Criteria
A Disaster will have occurred and will be declared by the Personnel indicated in
Section 4.3, upon *** .
***
4.3. Disaster Declaration Authorizations
Amdocs
***
MetroPCS
***
4.4. Emergency Operations Concept
In the event of a Disaster, the recovery activities will be done from *** :
***
  4.4.1. Emergency Operations Center (EOC)
For situations in which the primary Amdocs data center at *** is or may become
inaccessible, an emergency operations center (“EOC”) will be formed. ***

-4-



--------------------------------------------------------------------------------



 



   4.4.2. Emergency Operations Center (EOC) Location
Primary EOC Location ( *** )
***
Secondary EOC Location ( *** )
***
Another EOC room *** .
   4.4.3. EOC (War Room) and Work Area
The following requirements apply to the operation of the EOC (War Room) and work
area:
*** .
4.5. Recovery Log Maintenance
*** .
5. Recovery Process Stages
The MetroPCS DRP solution is based on *** :
*** .
The recovery process will be performed as follows:
*** .
6. Recovery Cycles
*** .
6.1. Process Scheme
*** .
6.2. Recovery Cycle Process flow
*** .
***

-5-



--------------------------------------------------------------------------------



 



7. Roles and Responsibility
The following section has roles and responsibilities defined for major task
between Amdocs and MetroPCS.
7.1. Roles and Responsibility
The level of each Party’s responsibility with respect to each of the obligations
set forth in this Section is specified by the insertion of the letter “ *** “
adjacent to such obligation and beneath such Party’s name.
The letter “ *** “ indicates that a Party *** .
The letter “ *** “ indicates that a Party *** .
The letter “ *** “ indicates that a Party *** .
***

              #   Disaster Recovery   MetroPCS   Amdocs ***  
***
  ***   ***

-6-



--------------------------------------------------------------------------------



 



8. DR Plan
     The following Disaster recovery plan will be used as the basis of the plan
for Disaster recovery testing and the Disaster recovery.

          #   TASK   Duration ***  
***
  ***

-7-



--------------------------------------------------------------------------------



 



SCHEDULE 14
PROJECT PLAN
[SEE ATTACHED]
***

 



--------------------------------------------------------------------------------



 



SCHEDULE 15
SPECIFICATIONS
[SEE ATTACHED]
***





--------------------------------------------------------------------------------



 



SCHEDULE 16
STEERING COMMITTEE AND ***
[SEE ATTACHED]





--------------------------------------------------------------------------------



 



SCHEDULE 16
STEERING COMMITTEE ***
STEERING COMMITTEE
MetroPCS Representatives

      Role/Job Title   Name (as of the Signing Date)
***
  ***

Amdocs Representatives

      Role/Job Title   Name (as of the Signing Date)
***
  ***

***
***
SCHEDULE 16

Page 1 of 2



--------------------------------------------------------------------------------



 



SCHEDULE 17
CHANGE MANAGEMENT PROCEDURES
[SEE ATTACHED]





--------------------------------------------------------------------------------



 



SCHEDULE 17
CHANGE MANAGEMENT PROCEDURES
The Change Management Procedures set forth in this Schedule 17, supplement the
terms set forth in Section 10 of the Agreement and, together with the terms set
forth in that Section, set forth the only authorized mechanism to request and
approve Changes. The persons authorized to request and/or approve Changes for
and on behalf of each Party are identified in Attachment 1 to this Schedule 17.
1. Contractual Changes. Except to the extent the Agreement expressly permits a
Change to be made by a Party without the consent of the other Party, neither
Party will make any Change to the *** (each, a “Contractual Change”) without
complying with the Change Management Procedures set forth herein.
With respect to requests for Contractual Changes initiated by MetroPCS, the
following process will be followed:
1.1 MetroPCS-Initiated Contractual Change Requests.

  (a)   To request a Contractual Change, MetroPCS’ authorized person will
prepare and submit a Change Order Request and Authorization form, a sample copy
of which is attached hereto as Attachment 2 (the “CORA”), to Amdocs’ authorized
person, *** . Once MetroPCS completes the CORA and submits it to Amdocs, it
shall constitute a “Contractual Change Request”. If a Contractual Change Request
is directed to *** .     (b)   Upon receipt of a Contractual Change Request, the
Amdocs *** will determine the impact of the Contractual Change, utilizing the
appropriate Amdocs Personnel. The *** . Amdocs’ response to the Contractual
Change Request (the “Contractual Change Response”) will be provided to MetroPCS
*** . If necessary, MetroPCS’ authorized person and the Amdocs Project Manager
will *** . If *** the Contractual Change Response, *** will *** . Such
Contractual Change Response, after execution *** , shall be deemed a
“Contractual Change Order”. If *** does not execute a Contractual Change
Response, the Parties will continue to comply with their obligations set forth
in the Agreement.     (c)   The Contractual Change Order *** as set forth
therein. Execution of a Contractual Change Order by one of MetroPCS’ authorized
persons and *** .     (d)   Upon receipt of the Contractual Change Order, the
*** will notify the appropriate Amdocs Personnel to *** .

1.2 Amdocs-Initiated Contractual Change Requests.

  (a)   To request a Contractual Change, Amdocs’s authorized person will prepare
and submit a CORA to MetroPCS for review and approval. Once Amdocs completes and
submits the CORA to MetroPCS, it shall constitute a Contractual Change

-1-



--------------------------------------------------------------------------------



 



      Request.     (b)   Upon receipt of the Contractual Change Request,
MetroPCS will evaluate it *** . Once *** it shall constitute a Contractual
Change Order. Execution of a Contractual Change Request by *** . MetroPCS will
*** . Upon receipt of the Contractual Change Order, the *** will notify the
appropriate Amdocs Personnel *** .     (c)   If MetroPCS rejects any Amdocs
Contractual Change Request, the Parties may *** .

1.3   Customer Change Order Tracking. Amdocs will be responsible for tracking
all Contractual Change Requests throughout the entire process from the
initiation of the Contractual Change Request until the Contractual Change Order,
if agreed, is completed.

2. Technical Changes. Except to the extent the Agreement expressly permits a
Change to be made by a Party without the consent of the other Party, neither
Party will *** (each, a “Technical Change”) without complying with the Change
Management Procedures set forth in the attached Attachment 3.
3. Additional Services. To the extent Additional Services constitute a
Contractual Change, the Parties must comply with Section 1 of this Schedule. To
the extent Additional Services constitute a Technical Change, the Parties must
comply with Section 2 of this Schedule. To the extent Additional Services
constitute both a Contractual Change and a Technical Change, the Parties must
comply with Sections 1 and 2 of this Schedule.

-2-



--------------------------------------------------------------------------------



 



ATTACHMENT 1
PERSONS AUTHORIZED TO REQUEST AND ACCEPT CHANGE REQUESTS
For MetroPCS:
***
For Amdocs:
***

-3-



--------------------------------------------------------------------------------



 



(FORM) [d65024d6502411.gif]

-4-



--------------------------------------------------------------------------------



 



ATTACHMENT 3
CHANGE MANAGEMENT PROCEDURES FOR TECHNICAL CHANGES
***

-5-



--------------------------------------------------------------------------------



 



SCHEDULE 18
AMDOCS MAINTENANCE
[SEE ATTACHED]





--------------------------------------------------------------------------------



 



SCHEDULE 18
AMDOCS MAINTENANCE
[SEE ATTACHED]
SCHEDULE 18
Page 1

 



--------------------------------------------------------------------------------



 



(PICTURE) [d65024d6504401.gif]

 



--------------------------------------------------------------------------------



 



SCOPE OF THIS DOCUMENT
This document provides an overview of the Amdocs Maintenance and Product Support
packages. It applies to Amdocs’ proprietary generic software product(s) licensed
to the customer under the Software License and Maintenance Agreement between
Amdocs and the customer and all references to Amdocs’ products in this document
refer to such licensed software. Please refer to the Amdocs Software License and
Maintenance Agreement for details on maintenance terms and conditions.
This document will be revised periodically to reflect changes in the products
being supported as well as the processes, procedures, and technologies being
used to deliver that support. The latest version of this document is posted on
the Amdocs Product Support web site (www.amdocs.com/support) or when in doubt
email Amdocs Product Support at care@amdocs.com to make sure that you have the
latest version of this document.
VERSION 308
© 2008 Amdocs. All Rights Reserved. Proprietary and Confidential Information.

 



--------------------------------------------------------------------------------



 



CONTENTS

         
1. MAXIMIZE AND PROTECT YOUR AMDOCS INVESTMENT
    2  
 
       
2. AMDOCS PRODUCT SUPPORT PACKAGES AT-A-GLANCE
    5  
 
       
3. AMDOCS PREFERRED SUPPORT
    7  
 
       
3.1. SEAMLESS CASE HANDLING
    8  
 
       
3.1.1. Centralized Front Desk
    8  
 
       
3.1.2. 24x7 Case Handling
    8  
 
       
3.1.3. Support for Bundled 3rd Party Products
    8  
 
       
3.1.4. Case Flow Methodology: Flow-through Resolution
    9  
 
       
3.2. OPEN COMMUNICATION CHANNELS
    10  
 
       
3.2.1. Contact Us, Anytime, Anyway You Choose
    10  
 
       
3.2.2. Periodic Communications
    10  
 
       
3.2.3. Amdocs Product Support Portal
    10  
 
       
3.3. INTERACTIVE, CUSTOMER-SPECIFIC PRIORITIZATION AND RESOURCE ALLOCATION
    11  
 
       
3.3.1. Priority Management
    11  
 
       
3.3.2. Support Account Manager
    11  
 
       
3.4. MAINTENANCE RELEASES AND TOOLS
    12  
 
       
3.4.1. Monitoring and Control
    12  
 
       
3.4.2. Proactive Maintenance Releases
    12  
 
       
3.4.3. Online Download Center
    12  
 
       
3.5. WORKFORCE EMPOWERMENT
    13  
 
       
3.5.1. Online Knowledge Base
    13  
 
       
3.5.2. Online Product Training
    13  
 
       
3.5.3 Online Documentation
    13  
 
       
3.5.4. Technical Queries
    13  
 
       
3.6. PRODUCT EVOLUTION
    14  
 
       
3.6.1. Entitlement to New Releases
    14  
 
       
3.6.2. Business Innovation Workshops
    14  
 
       
4. AMDOCS PREMIUM SUPPORT
    15  
 
       
4.1. BUSINESS-ORIENTED SLA
    16  
 
       
4.2. COMMITTED RESTORATION AND RESOLUTION TIME
    16  
 
       
4.3. DEDICATED SUPPORT ACCOUNT MANAGER
    16  
 
       
5. AMDOCS ACTIVE SUPPORT
    17  
 
       
5.1. PERFORMANCE OPTIMIZATION
    18  
 
       
5.1.1. System Health Check
    18  
 
       
5.1.2. Performance Monitoring
    18  
 
       
5.1.3. Business Processes & Operations Optimization
    18  
 
       
5.2. LEARNING SERVICES
    19  
 
       
5.3. ONSITE PRODUCT SUPPORT EXPERT
    19  
 
       
6. AMDOCS PRODUCT RELEASE SUPPORT POLICY
    21  
 
       
7. TERMS OF SERVICE
    22  
 
       
8. SEVERITY LEVEL DEFINITIONS
    24  

 



--------------------------------------------------------------------------------



 



1. MAXIMIZE AND PROTECT YOUR AMDOCS INVESTMENT
AMDOCS PRODUCT SUPPORT MAXIMIZES AND PROTECTS YOUR INVESTMENT IN AMDOCS
PRODUCTS. BUILT ON AMDOCS’ PROVEN TRACK RECORD WITH BUSINESS-CRITICAL
APPLICATIONS, AMDOCS PRODUCT SUPPORT PACKAGES CAN MAXIMIZE YOUR BUSINESS
PERFORMANCE, STRENGTHEN YOUR COMPETITIVE POSITION AND ENSURE ONGOING, CONSISTENT
OPERATIONS OVER THE LONG TERM.
Amdocs is dedicated to helping service providers deliver an intentional customer
experience™. We strive to provide the best support and maintenance so that you
can confidently deliver a superior experience to your customers. All backed by
Amdocs’ deep industry insight, successful implementations and experience in
product development.
The global Amdocs Product Support organization operates based on well-defined
best practices and certified methodologies. We continuously improve performance
and are measured regularly according to stringent performance indicators and
quality targets.
The Amdocs Product Support team leverages Amdocs’ strengths as both a product
development and system integration company, and employs experts in both areas.
The result: a unique understanding of what it takes to support, maintain and
resolve problems with Amdocs products throughout their lifetime.
PAGE 2

 



--------------------------------------------------------------------------------



 



MAXIMIZE AND PROTECT YOUR AMDOCS INVESTMENT
COMMITTED, CUSTOMER-CENTRIC SUPPORT AT THE HIGHEST STANDARD
We personalize our product support in order to meet your specific needs. As
elaborated below, we deliver around-the-clock technical support, with access to
our experts for the most effective experience at the highest level of
commitment.
We strive to accurately and effectively prioritize problems and allocate expert
resources, in accordance with your needs. Our in-house case resolution process
and engagement model aim to ensure that Amdocs Product Support takes immediate
ownership of your case. It also enables you to expedite case handling during
critical periods, such as upgrades and migrations. You can opt for a customized
service-level agreement that provides a fixed timeframe for problem resolution
to further secure your customer experience.
PREVENTIVE APPROACH FOR CONTINUOUS OPERATION AND PEACE OF MIND
Amdocs’ commitment to consistent system performance is backed by our unmatched
industry experience and built-in measures to proactively adjust, update and
monitor core Amdocs applications. Periodic maintenance releases continuously
improve the underlying operation of your Amdocs products and prevent faults.
With support options ranging from online support services to one-on-one
interaction, we provide secure, responsive and reliable maintenance and support
anytime, anywhere.
FUTURE-PROOF YOUR COMPETITIVE ADVANTAGE
Your significant investment in Amdocs products will drive your business strategy
today and into the future. That is why Amdocs Product Support packages are
designed to ensure the future of your business.
You are entitled to new releases of your purchased products. Upgrading your
software future-proofs your strategic capital investment, and ensures that you
benefit from all the latest features, technologies and efficiencies. However, if
the needs of your business make it best to stay on an existing release, our
value-added services and our long term release support policy ensure that you
take full advantage of the award-winning functionality of your installed Amdocs
release. With Amdocs Product Support’s long term product release support policy,
you have total control over your upgrade path and timing. You can be confident
that your investment is well-protected and that your competitive advantage is
secured.
COMMITTED. PREVENTIVE. FUTURE-PROOF
PAGE 3

 



--------------------------------------------------------------------------------



 



AMDOCS PREFERRED SUPPORT
AMDOCS PREMIUM SUPPORT
AMDOCS ACTIVE SUPPORT
PAGE 4

 



--------------------------------------------------------------------------------



 



AMDOCS PRODUCT SUPPORT PACKAGES AT-A-GLANCE
2. AMDOCS PRODUCT SUPPORT PACKAGES AT-A-GLANCE
AMDOCS PRODUCT SUPPORT PACKAGES ARE FLEXIBLE AND CAN BE ADAPTED TO MEET YOUR
SPECIFIC NEEDS. AMDOCS PREFERRED SUPPORT IS THE ESSENTIAL FOUNDATION SUPPORT
PACKAGE, WHICH CAN BE FURTHER ENHANCED AND TAILORED WITH THE OPTIONAL AMDOCS
PREMIUM SUPPORT AND AMDOCS ACTIVE SUPPORT.
AMDOCS PREFERRED SUPPORT
Feature-rich support and maintenance package which includes an extensive range
of essential support services to meet the requirements of business-critical
applications.
AMDOCS PREMIUM SUPPORT
An optional, supplementary package to Amdocs Preferred Support for committed,
customized service-level agreement (SLA) resolution time.
AMDOCS ACTIVE SUPPORT
An optional, supplementary package to Amdocs Preferred Support for proactive
prevention of faults and performance optimization.
(GRAPHIC) [d65024d6504402.gif]
PAGE 5

 



--------------------------------------------------------------------------------



 



ESSENTIAL, COMPREHENSIVE,
FEATURE-RICH SUPPORT AND
MAINTENANCE PACKAGE FOR
BUSINESS-CRITICAL APPLICATIONS
PAGE 6

 



--------------------------------------------------------------------------------



 



AMDOCS PREFERRED SUPPORT
3. AMDOCS PREFERRED SUPPORT
AMDOCS PREFERRED SUPPORT IS DESIGNED SPECIFICALLY TO MEET THE NEEDS OF
BUSINESS-CRITICAL APPLICATIONS. AMDOCS PREFERRED SUPPORT BOASTS MANY RICH
FEATURES TO ENSURE YOU RECEIVE THE RIGHT SUPPORT AT THE RIGHT TIME, SUCH AS
AROUND-THE-CLOCK ACCESS, 24x7 BUSINESS-CRITICAL CASE HANDLING, PRIORITY
MANAGEMENT, MAINTENANCE AND PRODUCT EVOLUTION RELEASES AS WELL AS A LONG TERM
SUPPORT POLICY.
(GRAPHIC) [d65024d6504403.gif]
PAGE 7

 



--------------------------------------------------------------------------------



 



COMMITTED, CUSTOMER-CENTRIC SUPPORT AT THE HIGHEST STANDARD
3.1. SEAMLESS CASE HANDING
Amdocs Product Support is designed to offer a hassle-free case handling
experience. Business-critical situations1 in production are handled 24x7, and
the entire process is transparent so that you always know exactly how the
end-to-end case flow is progressing. When necessary, the Amdocs Product Support
organization will cooperate closely with Amdocs Delivery support teams and with
System Integrator teams to ensure information sharing between the teams.
3.1.1. CENTRALIZED FRONT DESK
Amdocs Preferred Support entitles customers to around-the-clock access
regardless of time-zone and time of day, via a centralized Front Desk that
provides worldwide coverage for Amdocs products. Our Front Desk accepts cases,
performs an initial assessment, routes them to the appropriate product expert
teams, and remains active throughout the entire process to validate that cases
are being resolved properly. As part of our overall efforts to ensure rapid time
to resolution, the Front Desk target times for case acceptance, initial
assessment and routing, are:

      SEVERITY2   FRONT DESK TARGET
 
   
Severity 1
  Up to 30 minutes
 
   
Severity 2
  Up to 1 hour
 
   
Severity 3, 4
  Up to 3 hours

3.1.2. 24X7 CASE HANDLING
Amdocs Product Support works around-the-clock in business-critical situations in
production until resolution is provided. Moreover, our expert teams are measured
regularly according to stringent internal performance indicators and quality
targets to continuously improve their performance and expedite case handling.
3.1.3. SUPPORT FOR BUNDLED 3RD PARTY PRODUCTS
Amdocs products are bundled with, or are integrated with, various third-party
products. When a problem is encountered with an Amdocs product, we provide an
initial analysis to determine where the fault lies. If a problem is related to a
third-party product, Amdocs Product Support will, if possible and covered under
Amdocs’ agreements with the third-party vendor, forward the problem to the
relevant third-party vendor for further handling.
 

1   As defined in the Terms of Service on chapter 7   2   See Severity Level
Definitions on chapter 8.

PAGE 8

 



--------------------------------------------------------------------------------



 



AMDOCS PREFERRED SUPPORT

3.1.4.   CASE FLOW METHODOLOGY:
FLOW-THROUGH RESOLUTION

Amdocs Product Support operates based on a well-defined, transparent case flow
methodology. From initiation through resolution, this methodology ensures that
we take immediate ownership of your cases and efficiently advance them across
different levels of support and domains. Case tracking is intuitive and easy;
you can always know the exact status of your case. Our built-in priority
management and escalation processes ensure that high priority issues are handled
appropriately.
(GRAPHIC) [d65024d6504404.gif]
PAGE 9

 



--------------------------------------------------------------------------------



 



3.2. OPEN COMMUNICATION CHANNELS
Amdocs Product Support’s communication channels, as well as our web-based
portal, are designed to make the case handling experience, from initialization
through resolution, as clear, efficient and user-friendly as possible.
3.2.1. CONTACT US, ANYTIME, ANYWAY YOU CHOOSE
Amdocs Product Support offers various communication channels for you to contact
us anytime, anyway you choose. Our Support Portal is the most efficient and
preferred channel, while for critical production issues, phone contact is
recommended as an additional measure (available 24x7).
3.2.2. PERIODIC COMMUNICATIONS
Amdocs Product Support Provides our customers with ongoing communications about
maintenance and new releases, changes, issues and capabilities. These
communications may include emails, updated news on the Amdocs Product Support
Portal and the Amdocs Annual Support Newsletter, which provides an overall
picture of Amdocs Product Support’s activities and plans for the upcoming year.
3.2.3. AMDOCS PRODUCT SUPPORT PORTAL
The Amdocs Product Support Portal is our web-based support system designed to
give you a single point of entry for Amdocs Product Support issues. It is
secure, easy to work with, makes the required information available for you and
serves as an open, bi-directional communication channel with our product
experts.
The portal is powered by Amdocs’ own Customer Management products. It features a
flexible case management mechanism to speed up response time and problem
resolution, as well as powerful workflow functionality with closed-loop
accountability guaranteed.
The Amdocs Product Support Portal features these beneficial services:

>   Online case logging, tracking and updating (Named Users3)   >  
Self-configured, online reports on all open and recently-closed cases, according
to different variables and levels of detail   >   Downloadable maintenance
releases   >   Searchable knowledge base   >   Online product training and
documentation   >   Online updates on the latest news from Amdocs Product
Support   >   Online tutorial on how to work efficiently with Amdocs Product
Support

 

3   Named Users are qualified users (up to 6 at no additional fee) who are
authorized to open or update cases with Amdocs Product Support. Named Users
should be suitably trained on Amdocs Software products and in differentiating
between core product and customization layer (LEL) issues prior to opening
cases.

          COMMUNICATION CHANNEL   CONTACT DETAILS    
 
       
AMDOCS PRODUCT SUPPORT PORTAL
  WWW.AMDOCS.COM/SUPPORT    
 
       
TELEPHONE
  NORTH AMERICA   +1 314 212 7171
 
  EUROPE, MIDDLE EAST AND AFRICA   +44 20 7343 7171
 
  ISRAEL   +972 9 77 63333
 
  ASIA PACIFIC   +61 3 9835 3699
 
  CRM JAPAN   +81 3 3514 1830
 
       
E-MAIL
  CARE@AMDOCS.COM    

PAGE 10

 



--------------------------------------------------------------------------------



 



AMDOCS PREFERRED SUPPORT

3.3.   INTERACTIVE, CUSTOMER-SPECIFIC PRIORITIZATION AND RESOURCE ALLOCATION

Each support issue has a different level of urgency, and the required level of
attention each customer needs changes over time. Amdocs Product Support stays
streamlined and agile, and works with our customers to optimally focus and
allocate resources.
3.3.1. PRIORITY MANAGEMENT
We strive to accurately and effectively prioritize problems and allocate expert
resources, in accordance with your needs. This translates into efficiently
determining case severity and customer-specific issues, such as
business-critical periods and peak times.
Customers determine the severity level of their cases, which is verified and
agreed upon with Amdocs Product Support, according to the Severity Level
Definitions found on Chapter 8 of this document.
Customers may submit a request for higher priority to expedite case handling
during specific business-critical periods, such as system upgrades,
implementations of new interface software and peak service times. Each request
is considered relative to the current priority mix of Amdocs Product Support
customers. The Amdocs Preferred package also provides the option to secure
higher priority for a specific period of time, for an additional fee4.
Customers may also initiate escalation of a case if they experience or foresee
difficulties, delays or other problems with the resolution of their case. This
process will ensure that the relevant managers and resource owners within Amdocs
are aware of your potential problems and may obtain additional resources to
assist in the problem resolution.
3.3.2. SUPPORT ACCOUNT MANAGER
Amdocs Product Support may assign a Support Account Manager (SAM) to work as
your advocate, maximize communication, optimize the technical escalation process
when required and constantly ensure the quality of your support services. The
SAM will keep you informed on the latest updates and maintenance releases.
The SAM offers a unique combination of industry and Amdocs product expertise so
that customers benefit from a holistic view of all support issues. The SAM is
your best single point of contact and advocate within the Amdocs Product Support
organization. The SAM holds regular ongoing sessions with Amdocs Delivery teams
and SIs to review case status and verify priorities.
 

4   Not available for all products

PAGE 11

 



--------------------------------------------------------------------------------



 



PREVENTIVE APPROACH FOR CONTINUOUS OPERATION AND PEACE OF MIND
3.4. MAINTENANCE RELEASES AND TOOLS
Amdocs’ commitment to consistent system performance is backed by our unmatched
industry experience and built-in measures to proactively adjust, update and
monitor core amdocs applications and keep your systems running reliably and at
peak performance.
3.4.1. MONITORING AND CONTROL
Monitoring your production systems on an ongoing basis will increase your
operational efficiency and ensure that problems are identified and handled
before they become critical. The Amdocs Monitoring and Control tool is available
to be integrated with Amdocs products5, and provides a central point of
monitoring and control for your production applications and processes6. It is
secure, allows access only to authorized users and can be customized to fit
specific implementations.
3.4.2. PROACTIVE MAINTENANCE RELEASES
Amdocs Product Support proactively works to continuously improve the underlying
operation of your Amdocs products and prevent faults. Our products include all,
or some, of the following types of maintenance releases:

>   Patch Bundles       Proactive, periodic releases that aggregate all fixes
driven by worldwide installations.   >   Hot Fixes       For exceptional cases.
To immediately resolve critical problems for specific customers.   >   Service
Packs       Released regularly. Composed of a group of Patch Bundles and
possibly third-party software upgrades and product enhancements.   >  
Customer-initiated Enhancement Requests       Requests for additional features
or functionality that are aligned with the Amdocs product roadmap, and are
qualified to be included in a future release.

3.4.3. ONLINE DOWNLOAD CENTER
The Amdocs Product Support Download Center offers a convenient, secure and easy
way to obtain maintenance releases and documentation. This centralized portal
for searching and downloading Amdocs software and documentation is designed
specifically to help customers keep software up to date and simplify the update
process.
 

5   Not including OSS     6   Requires implementation effort

PAGE 12

 



--------------------------------------------------------------------------------



 



AMDOCS PREFERRED SUPPORT
3.5. WORKFORCE EMPOWERMENT
Keeping your workforce knowledgeable and up-to-date on installed Amdocs products
helps your business continuously benefit from product features, saves costs and
increases efficiency. Amdocs offers a wealth of vital information for your
workforce, such as documentation, online training and technical queries. These
materials can also be used for training and reducing ramp up time.
3.5.1 ONLINE KNOWLEDGE BASE
The Amdocs Product Support Online Knowledge Base is the best place to start —
whether you are troubleshooting a problem, have a technical question or want to
prevent a problem from occurring. Using an already published solution can save
you time and money.
The Amdocs Product Support Knowledge Base is made up of solutions gathered from
information shared about known problems and resolutions, references to the
appropriate maintenance release, “how to” information and more. Customers can
search and view the Online Knowledge Base via the Amdocs Product Support Portal.
In fact, this is the same Knowledge Base that our product support experts use to
analyze new cases opened by customers, System Integrators or the Amdocs Delivery
organization.
3.5.2. ONLINE PRODUCT TRAINING
Amdocs Preferred Support customers can access Online Product Training through
the Amdocs Product Support Portal. The training sessions include products
overview, “tips and tricks” and best practices. These online training sessions
are a combination of live and recorded sessions that can be used to maximize
your investment in Amdocs products and for training new staff.
3.5.3. ONLINE DOCUMENTATION
Amdocs provides a full range of product documentation for different users in
order to allow your staff to familiarize themselves with products, both for
routine use and for troubleshooting. This downloadable documentation is
available online from the Amdocs Product Support Portal and may include User
Guides, Implementation Kits, Programmer Kits, Operator Kits, Installation Kits,
Release Notes and more.
3.5.4. TECHNICAL QUERIES
Our customers and System Integrators may occasionally make Technical Queries
directly to Amdocs experts on issues related to better maintaining your product.
This is a complementary service to Amdocs Consultancy, Training and Professional
Services and is available only for queries on troubleshooting unexpected
behavior for documented features, further elaboration on documented features, or
“where can I find?” questions.

PAGE 13



--------------------------------------------------------------------------------



 



FUTURE-PROOF YOUR COMPETITIVE ADVANTAGE
3.6. PRODUCT EVOLUTION
You have made a significant investment in your Amdocs products. And for good
reason: they drive your business today and will help you grow tomorrow. That’s
why the Amdocs Preferred Support package is designed to extend the value of
Amdocs’ applications over the long term.
3.6.1. ENTITLEMENT TO NEW RELEASES
Amdocs Preferred Support entitles customers to innovative, visionary product
releases of their purchased Amdocs products. These releases leverage new
technologies, such as SOA, cross-product business processes, and may add new
functionalities and new efficiencies to reduce total cost of ownership. Each new
product release establishes a baseline for future maintenance releases, and
normally includes a utility to upgrade from the previous release. Professional
Services (that may be ordered separately) may be required in order to perform an
end-to-end upgrade.
3.6.2. BUSINESS INNOVATION WORKSHOPS
From time to time, Amdocs offers onsite Business Innovation Workshops to share
our expertise and knowledge on market trends and products with our customers.

     
>
  Product Evolution Workshop    
 
  The Product Evolution Workshop presents Amdocs’ product and portfolio
roadmaps, and how it is relevant to the customer’s vision and business strategy.
   
>
  Innovative Use Workshop    
 
  This onsite interactive workshop demonstrates how Amdocs’ products enable
customer marketing strategies, promote innovation and enable customers to
further differentiate themselves from competitors and achieve their business
goals.    
>
  Business Process Education Workshop    
 
  The Business Process Education workshop introduces a holistic approach for
process-driven transformation and implementation, focusing on business process
management (BPM) concepts, best practices and out-of-the-box processes.    
>
  Vision & Transformation: Thought Leadership Workshop This onsite workshop
presents Amdocs’ vision of the service provider industry and its evolution. It
covers both practical and logical architectures that outline the operational
ideal that must be embraced to successfully evolve from voice, video and data
utilities to purveyors of the digital lifestyle.

PAGE 14



--------------------------------------------------------------------------------



 



AMDOCS PREMIUM SUPPORT
4. AMDOCS PREMIUM SUPPORT
AMDOCS PREMIUM SUPPORT IS A TAILOR-MADE PACKAGE, DESIGNED TO FURTHER SECURE YOUR
CUSTOMER EXPERIENCE THROUGH A CUSTOMIZED SERVICE-LEVEL AGREEMENT (SLA) THAT
GUARANTEES A COMMITTED TIMEFRAME FOR PROBLEM RESOLUTION AND DEDICATED SUPPORT
MANAGEMENT.
AMDOCS PREMIUM SUPPORT IS AN OPTIONAL, SUPPLEMENTARY PACKAGE TO AMDOCS PREFERRED
SUPPORT AND INCLUDES A COMMITMENT TO A RESTORATION AND RESOLUTION TIME THAT
MEETS YOUR MOST CRITICAL OPERATIONAL REQUIREMENTS.
(GRAPHIC) [d65024d6504407.gif]

PAGE 15



--------------------------------------------------------------------------------



 



4.1. BUSINESS-ORIENTED SLA
Combining your understanding of your specific business needs with Amdocs’
in-depth understanding of the business environment, industry and our products,
we work together with our Amdocs Premium Support customers to define a
Service-Level Agreement (SLA) which is truly business-oriented and economically
viable.
4.2. COMMITTED RESTORATION AND RESOLUTION TIME
Our industry-acknowledged commitment enables you to confidently deliver the
level of service you want to your customers. Our SLA represents a firm
commitment to restoration and resolution time — above and beyond the standard
commitment. Our product experts may be assigned to work onsite, as well as
remotely, on resolving problems within the committed timeframe.
4.3. DEDICATED SUPPORT ACCOUNT MANAGER
A dedicated Support Account Manager (SAM) is an essential element of Amdocs
Premium Support. A dedicated SAM, who has in-depth understanding of your
business and integration environment, is your personalized guide and acts as a
full customer advocate within the Amdocs Product Support organization. The
dedicated Support Account Manager is responsible for delivering all Support
Account Manager services, as well as:

     
>
  Reaching an in-depth understanding of your Amdocs product implementations and
environment by working closely with IT staff or SIs to ensure all issues are
appropriately prioritized and the highest quality of service is provided, as
committed in the SLA.    
>
  Notifying you of the most updated maintenance releases and working with you to
plan an upgrade strategy for your production environment that balances the
benefits of continuous system enhancements and system stability, taking into
consideration your budget and timeline.    
>
  Helping you plan your future activities, based on in-depth knowledge of Amdocs
products and understanding your business and goals.

PAGE 16



--------------------------------------------------------------------------------



 



AMDOCS ACTIVE SUPPORT
5. AMDOCS ACTIVE SUPPORT
AMDOCS ACTIVE SUPPORT IS AN OPTIONAL, SUPPLEMENTARY PACKAGE TO AMDOCS PREFERRED
SUPPORT. IT OFFERS POWERFUL PROACTIVE TOOLS AND SERVICES THAT HELP CUSTOMERS
MINIMIZE RISKS BY AIMING TO PREVENT PROBLEMS BEFORE THEY OCCUR AMDOCS ACTIVE
SUPPORT ENABLES CUSTOMERS TO BENEFIT FROM AMDOCS’ EXPERIENCE IN SUPPORTING,
IMPLEMENTING AND OPERATING SOME OF THE INDUSTRY’S LARGEST PROJECTS.
WITH AMDOCS ACTIVE SUPPORT, YOU CAN PICK AND CHOOSE FROM A RANGE OF AVAILABLE
SERVICES TO BUILD A PROACTIVE PROGRAM THAT IS UNIQUELY SUITED TO YOUR BUSINESS
REQUIREMENTS.
(GRAPHIC) [d65024d6504408.gif]

PAGE 17



--------------------------------------------------------------------------------



 



5.1. PERFORMANCE OPTIMIZATION
5.1.1. SYSTEM HEALTH CHECK
System Health Check is an onsite, preventive service designed to assess current
system status and life expectancy, identify possible performance and
availability problems, and optimize continuous operation of Amdocs products.
Amdocs performance analysts use designated tools and accumulated knowledge to
analyze performance-related aspects of Amdocs’ installations, and identify major
bottlenecks across the environment, database, operating system, middleware and
major applications.
The System Health Check report outlines key findings, highlights risks that
require immediate attention, and recommends adjustments and performance
improvement actions that should be taken.
5.1.2. PERFORMANCE MONITORING
With the Amdocs Performance Dashboard, customers can monitor their production
environment on an ongoing basis to maintain optimized performance of Amdocs
products7. It provides always-on, real-time monitoring of Amdocs system
transactions and can drill-down to identify the root cause of problems when
needed.
The Amdocs Performance Dashboard is based on a unique development of CA|Wily
Introscope, leveraging its outstanding performance monitoring capabilities. It
provides deep visibility via multi-level views (portfolio, product, process) at
low overhead, with no adverse affect on system performance.
The Amdocs Performance Dashboard is focused on monitoring the key components
that predominantly affect the performance of Amdocs systems and reports
real-time system health and performance status. It can be customized to fit
specific customer implementations as required.
5.1.3. BUSINESS PROCESSES & OPERATIONS OPTIMIZATION
Amdocs Active Support includes a set of consulting services that help our
customers derive maximum benefit from their existing Amdocs investments. These
incorporate Amdocs best practices, business processes, benchmarks and software
tools to increase efficiency. These consulting services include:

     
>
  Amdocs Billing Operations Improvement Service The Amdocs Billing Operations
Improvement Service audits, analyzes and collects information at key control
points in the billing system’s environment. It evaluates performance metrics for
operational efficiencies and customer satisfaction, compared to industry best
practices. Amdocs baselines these key control points, performs a gap analysis to
industry best practices, and provides value-added recommendations from our
Solution Toolbox to maximize operating efficiency and significantly stabilize
the operating environment from mediation to bill production.    
>
  Amdocs Contact Center Optimization Service The Amdocs Contact Center
Optimization Service is designed to help our customers drive greater value from
their contact centers and optimize their business

 

     
7
  Not available for all products

PAGE 18



--------------------------------------------------------------------------------



 



AMDOCS ACTIVE SUPPORT

     
 
  performance. It utilizes an optimization assessment methodology to confirm a
single view of management expectations and business objectives, assesses current
contact center technologies, business processes and organization structures and
identifies and quantifies improvement initiatives.    
>
  Amdocs Order-To-Activation Optimization Service The Amdocs Order-to-Activation
Optimization Service delivers business process improvement recommendations, KPIs
and performance metrics, system rollouts and data quality improvement to reduce
order-to-cash cycle time, as well as the cost of acquiring and retaining
customers.

5.2. LEARNING SERVICES
Amdocs Active Support offers a variety of Learning Services that empower your
workforce, improve performance and proficiency, and maximize your Amdocs
investment.
This service entitles you to a predefined number of courses selected from the
courses in the Amdocs Training Catalogue. These courses can be conducted at your
premises or at Amdocs worldwide learning centers.
5.3. ONSITE PRODUCT SUPPORT EXPERT
Amdocs Active Support offers you the option of having an Amdocs Product Support
expert onsite prior to or during business-critical periods, to provide hands-on
assistance and first-hand access to experience and best practices for worry
free, proactive support.
This proactive service is particularly valuable during critical transition
periods, go-live deployments, upgrades and peak time periods. The onsite expert
can significantly expedite case handling, prevent escalations, and can provide
the following services:

     
>
  Technical assistance in advance of critical periods, to analyze and review
status, identify risks and prepare a plan of action to minimize them, and help
coordinate efforts with Amdocs Product Support.    
>
  Dedicated support during critical periods to guide and support throughout the
entire process, provide rapid response, handle cases before they turn into
critical situations and enhance the communication with Amdocs Product Support.  
 
>
  Leverage technical knowledge in Amdocs products and support to guide you in
improving your system performance and work more efficiently with our support.

PAGE 19



--------------------------------------------------------------------------------



 



WITH OUR LONG TERM PRODUCT RELEASE SUPPORT POLICY, YOU HAVE TOTAL CONTROL OVER
YOUR UPGRADE PATH AND TIMING, AND CAN BE CONFIDENT THAT YOUR INVESTMENT IS
WELL-PROTECTED AND YOUR COMPETITIVE ADVANTAGE IS SECURED OVER TIME.

PAGE 20



--------------------------------------------------------------------------------



 



AMDOCS PRODUCT RELEASE SUPPORT POLICY
6. AMDOCS PRODUCT RELEASE SUPPORT POLICY
Amdocs Product Support believes your investment in an Amdocs product is an
investment in your business’ future. You are entitled to new releases of your
purchased products and we strongly recommend upgrading to a supported release
within the supported window. However, if the needs of your business make it
advantageous to remain with an existing release, our long term product release
support policy ensures that you take full advantage of the award-winning
functionality of your installed Amdocs release.
The Amdocs product release support policy defines three stages in the product
support lifecycle8:
(GRAPHIC) [d65024d6504405.gif]

     
8
  The release support policy applies to Amdocs 6 for later releases. Continued
and Basic Support does not apply to OSS

PAGE 21



--------------------------------------------------------------------------------



 



7. TERMS OF SERVICE
This chapter clarifies and highlights issues regarding Amdocs Product Support
offerings and describes certain customer responsibilities which are needed to
enable Amdocs Product Support to deliver its services efficiently.
Note: The terms used here shall, unless otherwise defined, have the meaning
assigned to them in the Amdocs Software License & Maintenance Agreement.
CUSTOMER RESPONSIBILITIES

     
>
  The customer should use the English language to report all cases and for all
dialogue with Amdocs Product Support.    
>
  When customers are not able to use the Amdocs Product Support Portal, they may
communicate with Amdocs Product Support via e-mail.    
>
  Prior to opening a case, the problem should be analyzed and identified as a
core product issue.    
>
  When case is opened, an accurate description of the problem should be provided
along with reproduction steps and all corresponding logs, data, screen shots and
error messages.    
>
  Production cases of Severity 1 or similar emergencies that require immediate
attention, require telephone notification to Amdocs Product Support in addition
to creating a case via the Amdocs Product Support Portal.    
>
  For all Severity 1 and 2 cases, the customer must keep suitable personnel
continuously available to respond to Amdocs Product Support queries and
requests.    
>
  Handling times exclude any periods of time when Product Support is waiting for
a response from the customer (such as information required to debug a problem),
or when web connectivity fails or slows significantly due to reasons that are
not under Amdocs sole responsibility and control.    
>
  Customers must be using supported software releases with the maintenance
release as instructed by Amdocs to receive support. If a third party vendor
retires support for its product, you may be required to upgrade to a current
certified application, hardware platform, framework, database and/or operating
system configuration to continue receiving technical support services.

OFFERING CLARIFICATIONS

     
>
  The Amdocs Product Support as described in this document for all types of
packages is provided for Amdocs’ proprietary generic (core) software product
licensed to the customers under the Software License and Maintenance Agreement
between Amdocs and the customer and all references in this document to product
shall be deemed to refer to the Software. Support or other services for any
non-core software, including (without limitation) for third-party software
products and for the LEL (Local Extension Layer, which may include
customizations, localizations and/or implementations) is typically provided by a
suitably trained Customer IT team, by an Amdocs delivery team, by a System
Integrator team, or a combination of these teams.    
>
  All references in this document to errors, defects, problems, cases, bugs or
other types of problems mean errors that cause the Software not to function in
material conformity with the Software Documentation.

PAGE 22



--------------------------------------------------------------------------------



 



TERMS OF SERVICE

     
>
  Amdocs Product Support will correct a specific defect only if that defect can
be reliably reproduced in generic product environment. Correction may be in the
form of a workaround, temporary fix, etc’.    
>
  Entitlement to new version releases may not include new applications or add-on
applications that Amdocs may bring to the market. These must be purchased
separately.    
>
  24x7 case handling is provided for business-critical situations in production,
where the problem causes data corruption in such way that the data cannot be
recovered or that it causes significant loss of revenue. This is a subset of the
Severity 1 definition.    
>
  Onsite services included in the Amdocs Preferred Support package do not
include travel and expenses costs.    
>
  Business innovation workshops will be offered to customers at Amdocs
discretion and are subject to the availability of Amdocs experts.    
>
  Additional Named Users, in addition to the 6 Named Users offered with the
Amdocs Preferred Support package, are available at additional fee.    
>
  The following types of services are not included in any of Amdocs Product
Support packages:

         
 
  >   Configuration or installation services in order to implement any upgrade,
fix, patch, Service Pack or any other deliverable and any clean up activity
resulting from such installation.    
 
  >   Data management, data retrieval, data file copying or distribution,
administration and other routine operational responsibilities.    
 
  >   Software rebuilds, disc rebuilds or data restoration.    
 
  >   Any modification to the Amdocs products or Amdocs Product Support Service
required as a result of legislative changes.

     
>
  The Amdocs software product portfolio includes and integrates with some
products that are based on third-party, ISV technologies. Under this offering we
do not provide support for questions or problems arising from the use of the
third-party product.    
>
  Existing customers of older Amdocs support packages:

         
 
  >   Previous “Standard” package: customers on the previous “Standard” package
will receive all “Preferred Support” services, except for 24x7 business-critical
case handling, SAM services and new services applicable only to new releases.  
 
 
  >   Previous “Enhanced” package: customers of the previous “Enhanced” package
will receive all “Preferred Support” services, except for new services
applicable only to new releases.

     
>
  In cases where the customer contract does not include L2 support services
(possible for OSS product) some of the services will not be available    
>
  For a specific product, additional Terms of Service may be specified in a
supplementary Amdocs document.

PAGE 23



--------------------------------------------------------------------------------



 



8. SEVERITY LEVEL DEFINITIONS
S1 (PRODUCTION ENVIRONMENT)
The system is either completely unavailable or a recurring problem renders the
system inoperable; the problem or defect causes data corruption in a way that it
can’t be recovered or that it causes significant loss of revenue.
The problem or defect has one or more of the following characteristics:

     
>
  Main online system hangs indefinitely or there is severe performance
degradation, causing unreasonable wait times for resources or response times.  
 
>
  Main online system crashes repeatedly — critical functionality is not
available or the application cannot continue because a vital feature is not
functioning.    
>
  Critical business data is lost in an unrecoverable manner.

S1 (NON-PRODUCTION ENVIRONMENT)
The defect causes a major fault in the application, a large piece of
functionality or major system component is completely broken, and there is NO
workaround, and significant testing cannot continue.

     
>
  OSS Products: N/A

S2 (PRODUCTION ENVIRONMENT)
System functionality is limited resulting in critical business processes that
are impacted or there is the potential for the problem or defect to cause data
corruption and therefore possible revenue loss.
The problem or defect has one or more of the following characteristics:

     
>
  A key application process crashes, but processes successfully on restart.    
>
  Data cannot be edited or saved, but it doesn’t prevent production of critical
output.    
>
  Main online system crashes repeatedly; critical functionality is available but
re-keying data or restarting the system is required.    
>
  A workaround exists; however there is operational or business impact.

S2 (NON-PRODUCTION ENVIRONMENT)
A major defect where a large piece of functionality or major system component is
not working properly. However, there is a workaround and significant testing can
continue.

     
>
  OSS Products: N/A

S3 (PRODUCTION ENVIRONMENT)
The system is impaired, but key business processes are not interrupted. The
problem or defect has one or more of the following characteristics:

    > Online system crashes infrequently, but critical functionality is still
available.       > Reporting or querying capability is impaired.       >
Non-critical application process crashes infrequently.       > The performance
of the system is not as documented; however, the output is intact.       > A
workaround exists; there is little or no operational or business impact.

S3 (NON-PRODUCTION ENVIRONMENT)
A minor defect that imposes some loss of functionality which is not in the main
stream of system functionality, but for which there is an acceptable and easily
producible workaround. Testing can proceed without interruption.
S4 (PRODUCTION ENVIRONMENT)
Indicates a minor issue with no discernable impact on the customer’s operation,
routine administrative requests, or queries that do not require an immediate
response.
S4 (NON-PRODUCTION ENVIRONMENT)
A cosmetic defect. Usually things which are nice to have, i.e., slight GUI
mistake, appearance of fields in the screen are inconvenient.

PAGE 24



--------------------------------------------------------------------------------



 



www.amdocs.com
ABOUT AMDOCS
Amdocs is the market leader in customer experience systems innovation, enabling
world-leading service providers to deliver an integrated, innovative and
intentional customer experience™ — at every point of service. Amdocs provides
solutions that deliver customer experience excellence, combining the software,
service and expertise to help its customers execute their strategies and achieve
service, operational and financial excellence.
A global company with revenue of $2.84 billion in fiscal 2007, Amdocs has over
16,000 employees and serves customers in more than 50 countries around the
world.
For more information, visit Amdocs at www.amdocs.com.
Amdocs has offices, development and support centers worldwide, including sites
in:

                  THE AMERICAS:   ASIA PACIFIC:   EUROPE, MIDDLE EAST & AFRICA:
       
BRAZIL
  AUSTRALIA   CYPRUS   IRELAND   RUSSIA
CANADA
  CHINA   CZECH REPUBLIC   ISRAEL   SPAIN
MEXICO
  INDIA   FRANCE   ITALY   SWEDEN
UNITED STATES
  JAPAN   GERMANY   NETHERLANDS   TURKEY
 
  THAILAND   HUNGARY   POLAND   UNITED KINGDOM

For the most up-to-date contact information for all Amdocs offices worldwide,
please visit our website at www.amdocs.com/corporate.asp

     
(GRAPHIC) [d65024d6504406.gif]
  Copyright © Amdocs 2008. All Rights Reserved. Reproduction or distribution
other than for intended purposes is prohibited, without the prior written
consent of Amdocs. Amdocs reserves the right to revise this document and to make
changes in the content from time to time without notice. Amdocs may make
improvements and/or changes to the product(s) and/or programs described in this
document any time. The trademarks and service marks of Amdocs, including the
Amdocs mark and logo, Ensemble, Enabler, Clarify, Return on Relationship,
Intelecable, Collabrent, Intentional Customer Experience, Cramer and Qpass are
the exclusive property of Amdocs, and may not be used without permission. All
other marks are the property of their respective owners.

 



--------------------------------------------------------------------------------



 



SCHEDULE 19
DATA PRIVACY AND SECURITY
[SEE ATTACHED]
***





--------------------------------------------------------------------------------



 



SCHEDULE 20
INSURANCE
[SEE ATTACHED]





--------------------------------------------------------------------------------



 



SCHEDULE 20
INSURANCE
Amdocs shall procure, and at all times during the Term and until the conclusion
of the Termination Assistance Period (and thereafter to the extent required
under Section 18.4 of the Agreement) maintain, the types and amounts of
insurance coverage described in this Schedule.
1. Commercial General Liability Insurance.

1.1   General. Amdocs shall procure and maintain a policy of commercial general
liability insurance that provides limits of not less than:

         
Per Occurrence:
  $ 10,000,000  
General Aggregate:
  $ 10,000,000  
Products/Completed Operations:
  $ 5,000,000  
Personal and Advertising Injury:
  $ 5,000,000  
Fire Damage (any one occurrence):
  $ 5,000,000  
Medical Payments (any one person):
  $ 10,000  

    Any deductible, self-insured retention or use of a captive insurance company
subsidiary shall be the responsibility of Amdocs.   1.2   Required General
Liability Policy Coverage. Any general liability policy provided by Amdocs shall
include the following coverage: (a) premises and operations;
(b) products/completed operations; (c) contractual liability; (d) personal
injury and advertising injury liability; (e) independent contractors liability;
and (f) severability of interest clause. The limits of liability set forth in
Section 1.1 of this Schedule can be combined of primary and umbrella
(excess) insurance.   1.3   Form of General Liability Insurance Policies. All
general liability policies shall be on an occurrence basis written to apply to
bodily injury, including death, property damage, personal injury, and other
covered losses occurring during the policy term, and specifically shall insure
the performance by Amdocs of its obligations under the Agreement.   2.  
Business Automobile Liability Insurance. Amdocs shall procure business
automobile liability insurance written for bodily injury and property damage
occurring during the policy term, in the amount of not less than $5,000,000,
combined single limit per accident, applicable to all owned, non-owned, and
hired vehicles, and shall be amended to comply with Laws.   3.   Statutory
Workers’ Compensation and Employers’ Liability Insurance. Amdocs shall maintain
a policy of workers’ compensation coverage for no less than the minimum
statutory amount required for the state(s) and/or countries in which Amdocs’
employees are performing Services on behalf of MetroPCS, and employers’
liability coverage for not less than $500,000 per occurrence for all employees
of Amdocs engaged in the performance of Services or operations under the
Agreement.

Page 1 of 3



--------------------------------------------------------------------------------



 



4.   Employee Dishonesty and Computer Fraud. Amdocs shall maintain employee
dishonesty and computer fraud coverage in an amount not less than $2,000,000 per
occurrence. Such insurance shall cover all of Amdocs’s employees. Coverage shall
include a loss payee endorsement to MetroPCS. Any deductible or self-insured
retention shall be the responsibility of Amdocs.   5.   Property Insurance.
Amdocs shall provide insurance on all property owned by Amdocs and used to
provide Services under the Agreement. Such policy shall provide “all risk”
perils, including flood at full replacement cost, and shall be in an amount of
not less than $50,000,000. Coverage shall include business personal property
tenant improvements, and all real and personal property owned by Amdocs,
including data and business income. Amdocs shall maintain earthquake insurance
with respect to its property used to provide Services in an amount not less than
$2,000,000. Amdocs shall be responsible for any deductible or self-insured
retention.   6.   Umbrella or Excess Insurance. Amdocs shall maintain umbrella
(excess) insurance coverages written on an occurrence basis in an amount of not
less than $15,000,000. This coverage shall provide excess liability coverage in
excess over all limits and coverages described in Sections 1.2 and 3 of this
Schedule.   7.   Professional Errors and Omissions Liability
Insurance/Electronic Errors and Omissions. Amdocs shall obtain professional
errors and omissions liability insurance in an amount of not less than
$10,000,000 per claim, with an aggregate limit of not less than $25,000,000,
providing coverage for wrongful acts in the rendering of, or failure to render,
professional services. As of the Effective Date, the coverage will not contain
specific, express exclusions for design errors, or failure to design an adequate
system arising out of Amdocs’s wrongful acts in the rendering of, or failure to
render, professional services to MetroPCS. Amdocs will exercise commercially
reasonable efforts to provide that such specific, express exclusions will not be
contained in the insurance during the Term. Any deductible or self-insured
retention must be declared to MetroPCS along with any changes thereto. Amdocs
shall be responsible for any deductible or self-insured retention. This coverage
shall be maintained for a minimum of two (2) years following termination or
completion of Amdocs’s performance of its obligations under the Agreement.   8.
  Primary Insurance Endorsement. The coverages afforded to Amdocs and MetroPCS
under all of the required policies described in this Schedule shall apply as
primary insurance, and any other insurance maintained by MetroPCS or its
Affiliates, or any of their directors, officers, agents or employees, or any
MetroPCS self-funded program, shall be excess only and not contributing with
such coverage, except for premises liability covered under Amdocs’ Commercial
General Liability insurance policy where work is performed on MetroPCS’ premises
and Amdocs does not control that portion of MetroPCS’ premises.   9.   Cross
Liability. The coverages required by Section 18.4 and this Schedule shall
contain a standard cross liability endorsement which provides that the insurance
applies separately to each insured.

Page 2 of 3



--------------------------------------------------------------------------------



 



10.   Waiver of Subrogation. All coverage required by this Schedule (except for
the errors and omissions policy described in Section 7 above) shall include a
waiver of subrogation against MetroPCS and its Affiliates, a copy of which shall
be provided to MetroPCS upon request.

Page 3 of 3



--------------------------------------------------------------------------------



 



SCHEDULE 21
MASTER PREFERRED AGREEMENT AND AMENDMENT
This Schedule 21 consists of the following two (2) Attachments:
1. Attachment 1: Master Preferred Agreement; and
2. Attachment 2: First Amendment to the Master Preferred Agreement.

SCHEDULE 21
Page 1 of 23



--------------------------------------------------------------------------------



 



ATTACHMENT 1 TO SCHEDULE 21
MASTER PREFERRED AGREEMENT
[Attached Hereto]

SCHEDULE 21
Page 2 of 23



--------------------------------------------------------------------------------



 



(DSI LOGO) [d65024d6502410.gif]
Master Preferred Agreement
Master Preferred offers the flexibility of a modifiable contract combined with a
high level of protection for both the depositor and the beneficiary. It allows
for additional parties to accept contract conditions with a one-page addendum.
It provides frequent correspondence between DSI and all parties to the
agreement. The depositor and beneficiary will receive signed confirmations from
DSI that every deposit has been inspected; an account history report to notify
them of the status of the escrow; and ongoing monitoring services to ensure
compliance of contract terms.
Purpose
DSI’s Master Preferred Agreement is generally used when:

  •   Both parties agree that a high level of escrow protection is needed.     •
  The depositor or the beneficiary wants to establish an escrow contract that is
executed once, defining the company’s preferred terms.     •   The depositor has
multiple products to be licensed independently by various beneficiaries.     •  
Both parties want to reduce the time spent on negotiating the basic terms and
conditions of the escrow agreement.     •   Clients want to avoid setup costs
when adding beneficiaries or depositors to their escrow account.

Features
Master Preferred customers benefit from these unique features:

  •   One agreement ensures consistency for all escrow requirements.     •  
Additional parties accept contract conditions with a one-page form.     •  
Tailored release conditions.     •   Modification of terms for unique
requirements.     •   Written notification detailing the contents of the initial
deposit and each update.     •   Semiannual account histories listing all
deposit activity.     •   DSI direct billing to beneficiary.     •   Technical
verification options.

  •   Audit trail of deposit created through inspection, date stamping of all
deposit materials.     •   Deposit inspection with signed receipt for all
parties.

Atlanta • Boston • Chicago • Dallas • San Diego • San Francisco • Toronto

SCHEDULE 21
Page 3 of 23



--------------------------------------------------------------------------------



 



For More Information Call: (800) 962-0652 or Visit Us At www.dsiescrow.com or
www.ironmountain.com

SCHEDULE 21
Page 4 of 23



--------------------------------------------------------------------------------



 



MASTER PREFERRED ESCROW AGREEMENT
Master Number ______________________
This agreement (“Agreement”) is effective January 18, 2003 among DSI Technology
Escrow Services, Inc. (“DSI”), Amdocs Software Systems Limited (“Depositor”) and
any additional party signing the Acceptance Form attached to this Agreement
(“Preferred Beneficiary”), who collectively may be referred to in this Agreement
as the parties (“Parties”).
A. Depositor and Preferred Beneficiary have entered or will enter into a license
agreement, development agreement, and/or other agreement regarding certain
proprietary technology of Depositor (referred to in this Agreement as the
“License Agreement”).
B. Depositor desires to avoid disclosure of its proprietary technology except
under certain limited circumstances.
C. The availability of the proprietary technology of Depositor is critical to
Preferred Beneficiary in the conduct of its business and, therefore, Preferred
Beneficiary needs access to the proprietary technology under certain limited
circumstances.
D. Depositor and Preferred Beneficiary desire to establish an escrow with DSI to
provide for the retention, administration and controlled access of certain
proprietary technology materials of Depositor.
E. The parties desire this Agreement to be supplementary to the License
Agreement pursuant to 11 United States [Bankruptcy] Code, Section 365(n).
ARTICLE 1 — DEPOSITS
1.1 Obligation to Make Deposit. Upon *** , Depositor shall deliver to DSI the
*** (“Deposit Materials”) required to be deposited by the License Agreement or,
if the License Agreement does not identify the materials to be deposited with
DSI, then such materials will be identified on Exhibit A. If Exhibit A is
applicable, it is to be prepared and signed by Depositor and Preferred
Beneficiary. DSI shall have no obligation with respect to the preparation,
signing or delivery of Exhibit A.
1.2 Identification of Tangible Media. Prior to the delivery of the Deposit
Materials to DSI, Depositor shall label for identification each document,
magnetic tape, disk, or other tangible media upon which the Deposit Materials
are written or stored. Additionally, Depositor shall complete Exhibit B to this
Agreement by listing each such tangible media by the item label description, the
type of media and the quantity. Exhibit B shall be signed by Depositor and
delivered to DSI with the Deposit Materials. Unless and until Depositor makes
the initial deposit with DSI, DSI shall have no obligation with

SCHEDULE 21
Page 5 of 23



--------------------------------------------------------------------------------



 



respect to this Agreement, except the obligation to notify the parties regarding
the status of the account as required in Section 2.2 below.
1.3. Escrow Account Name Identification. Subject to this Section 1, and at the
time Depositor makes the initial deposit with DSI in accordance with Section 1.2
above, Depositor shall complete and sign Exhibit D naming the initial account
upon which the Deposit Materials are written or stored. Any new deposits
referencing new account names made subsequent to the signing of this Agreement,
intended by the Depositor to be held in a separate account and maintained
separately from the initial account, but made a part of this Agreement, shall be
provided for by the Depositor on Exhibit E, and Exhibit E shall be signed by the
Depositor and DSI.
1.4 Acceptance of Deposit. When DSI receives the Deposit Materials, DSI will
conduct a deposit inspection. At completion of the deposit inspection, if DSI
determines that the labelling of the tangible media matches the item
descriptions and quantity on Exhibit B, DSI will date and sign Exhibit B and
mail a copy thereof to Depositor and Preferred Beneficiary. If DSI determines
that the labelling does not match the item descriptions or quantity on
Exhibit B, DSI will (a) note the discrepancies in writing on Exhibit B; (b) date
and sign Exhibit B with the exceptions noted; and (c) mail a copy of Exhibit B
to Depositor and Preferred Beneficiary. DSI’s acceptance of the deposit occurs
upon the signing of Exhibit B by DSI. Delivery of the signed Exhibit B to
Preferred Beneficiary is Preferred Beneficiary’s notice that the Deposit
Materials have been received and accepted by DSI. Other than DSI’s inspection of
the Deposit Materials, DSI shall have no obligation to the accuracy,
completeness, functionality, performance or non-performance of the Deposit
Materials.
1.5 Depositor’s Representations. Depositor represents as follows:

  a.   Depositor lawfully possesses all of the Deposit Materials deposited with
DSI;     b.   With respect to all of the Deposit Materials, Depositor has the
right and authority to grant to DSI and Preferred Beneficiary the rights as
provided in this Agreement;     c.   As of the effective date of this Agreement,
the Deposit Materials are not the subject of a lien or encumbrances, however,
any liens or encumbrances made after the execution of this Agreement will not
prohibit, limit, or alter the rights and obligations of DSI under this
Agreement;     d.   The Deposit Materials consist of the proprietary technology
and other materials identified either in the License Agreement or Exhibit A, as
the case may be; and

SCHEDULE 21
Page 6 of 23



--------------------------------------------------------------------------------



 



  e.   The Deposit Materials are readable and useable in their current form or,
if any portion of the Deposit Materials is encrypted, the decryption tools and
decryption keys have also been deposited.

1.6 DSI’s Responsibilities. DSI shall:
1.6.1 Hold the Deposit Materials in a safe and secure environment;

  1.6.2   in accordance with Clause 1.4 inform the Depositor and the Preferred
Beneficiary of the receipt of any copy of the Deposit Material;     1.6.3   at
all times retain a copy of the latest deposit of the Deposit Materials as
deposited by Depositor ; and     1.6.4   notify the Depositor if it becomes
aware at any time during the term of this Agreement that the copy of the Deposit
Material held by it has been lost, damaged or destroyed.

1.7 Verification. Upon receipt of a written request from Preferred Beneficiary,
DSI and Preferred Beneficiary may enter into a separate proposal agreement
pursuant to which DSI will agree, upon certain terms and conditions, to inspect
the Deposit Materials for the purpose of verifying its accuracy, completeness,
sufficiency and quality (“Verification Proposal Agreement”); the cost of such
verification shall be borne by the Preferred Beneficiary. Depositor shall
reasonably co-operate with DSI by providing its facilities, computer software
systems, and technical and support personnel for verification whenever
reasonably necessary. If a verification is elected after the Deposit Materials
have been delivered to DSI, then only DSI, or at DSI’s election, an independent
contractor or company selected by DSI, may perform the verification. The
Preferred Beneficiary may only request, and the Depositor shall be obliged to
permit such verification only once during any 12 month period.
1.8 Deposit Updates. Unless otherwise provided by the License Agreement,
Depositor shall update the Deposit Materials within sixty (60) days of each
release of a new version of the product, which is subject to the License
Agreement. Such updates will be added to the existing deposit. All deposit
updates shall be listed on a new Exhibit B and the new Exhibit B shall be signed
by Depositor. Each Exhibit B will be held and maintained separately within the
escrow account. An independent record will be created which will document the
activity for each Exhibit B. The processing of all deposit updates shall be in
accordance with Sections 1.2 through 1.6 above. All references in this Agreement
to the Deposit Materials shall include the initial Deposit Materials and any
updates.
1.9 Removal of Deposit Materials. The Deposit Materials may be removed and/or
exchanged only on written instructions signed by Depositor and Preferred
Beneficiary, or as otherwise provided in this Agreement.

SCHEDULE 21
Page 7 of 23



--------------------------------------------------------------------------------



 



ARTICLE 2 — CONFIDENTIALITY AND RECORD KEEPING
2.1 Confidentiality. DSI shall have the obligation to protect the
confidentiality of the Deposit Materials. Except as provided in this Agreement
or any subsequent agreement between the Parties, DSI shall not disclose,
transfer, make available, or use the Deposit Materials. DSI shall not disclose
the terms of this Agreement to any third party. If DSI receives a subpoena or
any other order from a court or other judicial tribunal pertaining to the
disclosure or release of the Deposit Materials, DSI will immediately notify the
parties to this Agreement unless prohibited by law. It shall be the
responsibility of Depositor and/or Preferred Beneficiary to challenge any such
order; provided, however, that DSI does not waive its rights to present its
position with respect to any such order. DSI will not be required to disobey any
order from a court or other judicial tribunal including, but not limited to,
notices delivered pursuant to 7.6 below.
2.2 Status Reports. DSI will issue to Depositor and Preferred Beneficiary a
report profiling the account history semi-annually.
ARTICLE 3 — RIGHT TO MAKE COPIES
3.1 Right to Make Copies. DSI shall have the right to make copies of the Deposit
Materials as reasonably necessary to perform this Agreement. DSI shall copy all
copyright, nondisclosure, and other proprietary notices and titles contained on
the Deposit Materials onto any copies made by DSI. With all Deposit Materials
submitted to DSI, Depositor shall provide any and all instructions as may be
necessary to duplicate the Deposit Materials including but not limited to the
hardware and/or software needed. Any copying expenses incurred by DSI as a
result of a request to copy will be borne by the party requesting the copies.
Alternatively, DSI may notify Depositor requiring its reasonable cooperation in
promptly copying the Deposit Materials in order for DSI to perform this
Agreement.
ARTICLE 4 — RELEASE OF DEPOSIT
4.1 Release Conditions. As used in this Agreement, “Release Condition” shall
mean the following:

  a.   The Depositor without legal justification has been determined to have
breached a material obligation imposed on it pursuant to the License Agreement
and has failed to remedy that breach within ninety (90) days from receipt of
notification from the Preferred Beneficiary; or

  b.   the Depositor (i) shall become insolvent, (ii) cease doing business as a
going concern, (iii) make an assignment for the benefit of its creditors, or
(iv) admit in writing its inability to pay debts, or (v) if proceedings are
instituted by or against it in bankruptcy, under applicable insolvency laws, or
(vi) for receivership or dissolution, provided such proceedings are not
dismissed within thirty (30) days of their commencement.

SCHEDULE 21
Page 8 of 23



--------------------------------------------------------------------------------



 



4.2 Filing For Release. If Preferred Beneficiary believes in good faith that a
Release Condition has occurred, Preferred Beneficiary must provide to DSI
written notice of the occurrence of the Release Condition and a request for the
release of the Deposit Materials within thirty (30) days of becoming aware of
the occurrence of a Release Condition. Within five (5) business days of receipt
of a written notice, DSI shall provide a copy of the notice to Depositor. DSI
will promptly notify the Parties unless DSI acknowledges or discovers
independently, or through the Parties, its need for additional documentation or
information in order to comply with this section. Such need for additional
documentation or information may extend the time period for DSI’s performance
under this section.
4.3 Contrary Instructions. From the date of receipt by Depositor of the DSI
notice requesting release of the Deposit Materials, Depositor shall have thirty
(30) business days to deliver to DSI contrary instructions (“Contrary
Instructions”). Contrary Instructions shall mean the written representation by
Depositor that a Release Condition has not occurred or has been cured. Upon
receipt of Contrary Instructions, DSI shall send a copy to Preferred Beneficiary
by commercial express mail. Additionally, DSI shall notify both Depositor and
Preferred Beneficiary that there is a dispute to be resolved pursuant to
Section 7.4. Subject to Section 5.2 of this Agreement, DSI will continue to
store the Deposit Materials without release pending (a) joint instructions from
Depositor and Preferred Beneficiary; (b) dispute resolution pursuant to Section
7.4; or (c) order from a court of competent jurisdiction.
4.4 Release of Deposit. If DSI does not receive Contrary Instructions from the
Depositor, DSI is authorized to release the Deposit Materials to the Preferred
Beneficiary or, if more than one beneficiary is registered to the deposit, to
release a copy of the Deposit Materials to the Preferred Beneficiary. However,
DSI is entitled to receive any fees due DSI before making the release. Any
copying expenses will be chargeable to Preferred Beneficiary. Upon any such
release, the escrow arrangement will terminate as it relates to the Depositor
and Preferred Beneficiary involved in the release.
4.5 Right to Use Following Release. Unless otherwise provided in the License
Agreement, upon release of the Deposit Materials in accordance with this
Article 4, Preferred Beneficiary shall have the right to use the Deposit
Materials for the sole purpose of continuing its use of the software package
licensed to Preferred Beneficiary by the License Agreement. Preferred
Beneficiary shall be obligated to maintain the confidentiality of the released
Deposit Materials. The release of the Deposit Materials to the Preferred
Beneficiary will not act as an assignment of any Intellectual Property Rights
that the Depositor possesses in the Deposit Material. For the purposes of this
clause “Intellectual Property Rights” shall mean all or any copyright, patent,
trade mark, design right, database rights, computer software and source code
(whether or not any of these rights are registered, and including applications
and the right to apply for registration of any such rights as registered rights
anywhere in the world) and all rights and forms of protection of a similar
nature or having similar or equivalent effect as the foregoing which may subsist
anywhere in the world.

SCHEDULE 21
Page 9 of 23



--------------------------------------------------------------------------------



 



ARTICLE 5 — TERM AND TERMINATION
5.1 Term of Agreement. The initial term of this Agreement is for a period of one
(1) year. Thereafter, this Agreement shall automatically renew from year-to-year
unless (a) Depositor and Preferred Beneficiary jointly instruct DSI in writing
that the Agreement is terminated; (b) DSI instructs Depositor and Preferred
Beneficiary in writing ninety (90) days after its renewal date that the
Agreement is terminated for nonpayment in accordance with Section 5.2; or
(c) DSI reserves the right to terminate this Agreement, for any reason, other
than nonpayment, by providing Depositor and Preferred Beneficiary sixty
(60) days written notice of its intent to terminate this Agreement. If the
Deposit Materials are subject to another escrow agreement with DSI, DSI reserves
the right, after the initial one year term, to adjust the anniversary date of
the Agreement to match the then prevailing anniversary date of such other escrow
arrangements.
5.2 Termination for Nonpayment. In the event of the nonpayment of fees owed to
DSI, DSI shall provide written notice of delinquency to the parties to this
Agreement affected by such delinquency. Any such party shall have the right to
make the payment to DSI to cure the default. If the past due payment is not
received in full by DSI within one (1) month of the date of such notice, then at
any time thereafter DSI shall have the right to terminate this Agreement to the
extent it relates to the delinquent party by sending written notice of
termination to such affected parties. DSI shall have no obligation to take any
action under this Agreement so long as any payment due to DSI remains unpaid.
5.3 Disposition of Deposit Materials Upon Termination. Subject to the foregoing
termination provisions, and upon termination of this Agreement, DSI shall
destroy, return, or otherwise deliver the Deposit Materials in accordance with
Depositor’s instructions. If there are no instructions within the notice period,
DSI may, at its sole discretion, destroy the Deposit Materials or return them to
Depositor. DSI shall have no obligation to destroy or return the Deposit
Materials if the Deposit Materials are subject to another escrow agreement with
DSI or have been released to the Preferred Beneficiary in accordance with
Section 4.4.
5.4 Survival of Terms Following Termination. Upon termination of this Agreement,
the following provisions of this Agreement shall survive:

  a.   Depositor’s Representations (Section 1.5);     b.   The obligations of
confidentiality with respect to the Deposit Materials;     c.   The obligation
to pay DSI any fees and expenses due;     d.   The provisions of Article 7; and
    e.   Any provisions in this Agreement which specifically state they survive
the termination of this Agreement.

SCHEDULE 21
Page 10 of 23



--------------------------------------------------------------------------------



 



ARTICLE 6 — DSI’S FEES
6.1 Fee Schedule. DSI is entitled to be paid agreed fees and expenses applicable
to the services provided. DSI shall notify the party responsible for payment of
DSI’s fees at least sixty (60) days prior to any increase in fees. For any
service not listed on DSI’s standard fee schedule (Exhibit G), DSI will provide
a quote prior to rendering the service, if requested.
6.2 Payment Terms. DSI shall not be required to perform any service, including
release of any Deposit Materials under Article 4, unless the payment for such
service and any outstanding balances owed to DSI are paid in full. Fees are due
upon receipt of a signed contract or receipt of the Deposit Materials whichever
is earliest. DSI shall directly invoice each Preferred Beneficiary upon
submission of the Preferred Beneficiary Acceptance Form and annually thereafter,
unless otherwise instructed in writing by Depositor. If invoiced fees are not
paid, DSI may terminate this Agreement in accordance with Section 5.2.
ARTICLE 7 — LIABILITY AND DISPUTES
7.1 Right to Rely on Instructions. DSI may act in reliance upon any instruction,
instrument, or signature reasonably believed by DSI to be genuine. DSI may
assume that any employee of a party to this Agreement who gives any written
notice, request, or instruction has the authority to do so. DSI will not be
required to inquire into the truth or evaluate the merit of any statement or
representation contained in any notice or document. DSI shall not be responsible
for failure to act as a result of causes beyond the reasonable control of DSI.
7.2 Indemnification. Depositor and Preferred Beneficiary each agree to
indemnify, defend and hold harmless DSI from any and all claims, actions,
damages, arbitration fees and expenses, costs, reasonable attorney’s fees and
other liabilities (“Liabilities”) incurred by DSI relating in any way to this
escrow arrangement except where it is adjudged that DSI acted with gross
negligence or willful misconduct.
7.3 Limitation of Liability. In no event will DSI be liable for any incidental,
indirect, special, exemplary, punitive or consequential damages, including, but
not limited to, damages (including loss of data, revenue, and/or profits) costs
or expenses (including legal fees and expenses), whether foreseeable or
unforeseeable, that may arise out of or in connection with this Agreement except
to the extent that such loss or damage is caused by DSI’s gross negligent acts
or omissions or a material breach of their obligations pursuant to the Agreement
as determined by arbitration or a court of competent jurisdiction; and in no
event shall the collective liability of DSI exceed the annual escrow fees paid
under this Agreement.
7.4 Dispute Resolution. Any dispute relating to or arising from this Agreement
shall be submitted to, and settled by arbitration by a single arbitrator chosen
by the San Diego Regional Office of the American Arbitration Association in
accordance with the

SCHEDULE 21
Page 11 of 23



--------------------------------------------------------------------------------



 



Commercial Rules of the American Arbitration Association. The arbitrator shall
apply California law. Unless otherwise agreed by Depositor and Preferred
Beneficiary, arbitration will take place in San Diego, California, U.S.A. Any
court having jurisdiction over the matter may enter judgment on the award of the
arbitrator. Service of a petition to confirm the arbitration award may be made
by First Class mail or by commercial express mail, to the attorney for the party
or, if unrepresented, to the party at the last known business address. Any costs
of arbitration incurred by DSI, including reasonable attorney’s fees and costs,
shall be divided equally and paid by Depositor and Preferred Beneficiary.
7.5 Controlling Law. The Agreement is to be governed and construed in accordance
with the laws of the State of California, without regard to its conflict of law
provisions.
7.6 Notice of Requested Order. If any party intends to obtain an order from the
arbitrator or any court of competent jurisdiction, which may direct DSI to take,
or refrain from taking any action, that party shall:

  a.   Give DSI at least five (5) business days prior notice of the hearing;    
b.   Include in any such order that, as a precondition to DSI’s obligation, DSI
be paid in full for any past due fees and be paid for the reasonable value of
the services to be rendered pursuant to such order; and     c.   Ensure that DSI
not be required to deliver the original (as opposed to a copy) of the Deposit
Materials if DSI may need to retain the original in its possession to fulfill
any of its other escrow duties.

ARTICLE 8 — GENERAL PROVISIONS
8.1 Entire Agreement. The Agreement, which includes the Acceptance Form and
Exhibits A, B, C, D and E described herein, embodies the entire understanding
among all of the parties with respect to its subject matter and supersedes all
previous communications, representations or understandings, either oral or
written. DSI is not a party to the License Agreement between Depositor and
Preferred Beneficiary and has no knowledge of any of the terms or provisions of
any such License Agreement. DSI’s only obligations to Depositor or Preferred
Beneficiary are as set forth in this Agreement. No amendment or modification of
this Agreement shall be valid or binding unless signed by all the parties
hereto, except that Exhibit A need not be signed by DSI, Exhibit B need not be
signed by Preferred Beneficiary, Exhibit C need not be signed by any party,
Exhibit D need not be signed by Preferred Beneficiary or DSI and the Acceptance
Form need only be signed by the parties identified therein.
8.2 Notices. All notices, invoices, payments, deposits and other documents and
communications shall be given to the parties at the addresses specified in the
attached Exhibit C and Acceptance Form. It shall be the responsibility of the
parties to notify each other as provided in this Section in the event of a
change of address. The parties shall have the right to rely on the last known
address of the other parties. Any correctly

SCHEDULE 21
Page 12 of 23



--------------------------------------------------------------------------------



 



addressed notice or last known address of the other parties that is relied on
herein that is refused, unclaimed, or undeliverable because of an act or
omission of the party to be notified as provided herein shall be deemed
effective as of the first date that said notice was refused, unclaimed, or
deemed undeliverable by the postal authorities by mail, through messenger or
commercial express delivery services. Unless otherwise provided in this
Agreement, all documents and communications may be delivered by First Class
mail.
8.3 Severability. In the event any provision of this Agreement is found to be
invalid, voidable or unenforceable, the parties agree that unless it materially
affects the entire intent and purpose of this Agreement, such invalidity,
voidability or unenforceability shall affect neither the validity of this
Agreement nor the remaining provisions herein, and the provision in question
shall be deemed to be replaced with a valid and enforceable provision most
closely reflecting the intent and purpose of the original provision.
8.4 Successors and Assigns. The Agreement shall be binding upon and shall inure
to the benefit of the successors and assigns of the parties. However, DSI shall
have no obligation in performing this Agreement to recognize any successor or
assign of Depositor or Preferred Beneficiary unless DSI receives clear,
authoritative and conclusive written evidence of the change of parties.
8.5 Waiver. Any term of this Agreement may be waived by the party entitled to
the benefits thereof, provided that any such waiver must be in writing and
signed by the party against whom the enforcement of the waiver is sought. No
waiver of any condition, or breach of any provision of this Agreement, in any
one or more instances, shall be deemed to be a further or continuing waiver of
such condition or breach. Delay or failure to exercise any right or remedy shall
not be deemed the waiver of that right or remedy.
8.6 Regulations. Depositor and Preferred Beneficiary are responsible for and
warrant compliance with all applicable laws, rules and regulations, including
but not limited to customs laws, import, export, and re-export laws and
government regulations of any country from or to which the Deposit Materials may
be delivered in accordance with the provisions of this Agreement.
8.7 Attorney’s Fees. In any litigation or other proceeding by which one party
either seeks to enforce its rights under this Agreement (whether in contract,
tort, or both) or seeks declaration of any rights or obligations under this
Agreement, the prevailing party who has proven in court by court decree,
judgment or arbitrator’s decision that the other party has materially breached
its representation and/or warranty under this Agreement shall be awarded
reasonable attorneys’ fees, together with any costs and expenses, to resolve the
dispute and to enforce final judgement.
8.8 No Third Party Rights. The Agreement is made solely for the benefit of the
Parties to this Agreement and their respective permitted successors and assigns,
and no other person or entity shall have or acquire any right by virtue of this
Agreement unless otherwise agreed to by all the parties hereto.

SCHEDULE 21
Page 13 of 23



--------------------------------------------------------------------------------



 



8.9 Authority to Sign. Each of the Parties herein represents and warrants that
the execution, delivery, and performance of this Agreement has been duly
authorized and signed by a person who meets statutory or other binding approval
to sign on behalf of its business organization as named in this Agreement.
8.10 Counterparts. The Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall constitute
one instrument.

                      Amdocs Software Systems Limited (“Depositor”)   DSI
Technology Escrow Services, Inc.
 
                   
By:
          By:        
 
 
 
         
 
   
Name:
          Name:        
 
 
 
         
 
   
Title:
          Title:        
 
 
 
         
 
   
Date:
          Date:        
 
 
 
         
 
   

SCHEDULE 21
Page 14 of 23



--------------------------------------------------------------------------------



 



EXHIBIT A
MATERIALS TO BE DEPOSITED
Account Number                                        
Depositor represents to Preferred Beneficiary that Deposit Materials delivered
to DSI shall consist of the following:

             
Amdocs
  Software   Systems   Limited

                    (“Depositor”)   (“Preferred Beneficiary”)
 
           
By:
      By:    
 
           
 
           
Name:
      Name:    
 
           
 
           
Title:
      Title:    
 
           
 
           
Date:
      Date:    
 
           

SCHEDULE 21
Page 15 of 23



--------------------------------------------------------------------------------



 



EXHIBIT B
DESCRIPTION OF DEPOSIT MATERIALS
Depositor Company Name: Amdocs Software Systems Limited
Account Number                                                                 
                                                                          
                                                         
Product Name                                                                
                      Version                                            
(Product Name will appear as Exhibit B Name on Account History report)
DEPOSIT MATERIAL DESCRIPTION:
1.               QUANTITY MEDIA TYPE & SIZE             LABEL DESCRIPTION OF
                  EACH SEPARATE ITEM

                                 Disk 3.5” or ____
 
                               DAT tape ____mm
 
       
                    
      CD-ROM
 
       
                    
      Data cartridge tape                     
 
       
                    
      TK 70 or                      tape
 
       
                    
      Magnetic tape                     
 
       
                    
      Documentation
 
       
                    
      Other                                         

PRODUCT DESCRIPTION:
Environment                                                                  
                                           
DEPOSIT MATERIAL INFORMATION:
Is the media or are any of the files encrypted? Yes / No If yes, please include
any passwords and the decryption tools.
Encryption tool name                                                      
                                                       Version        
                                                        
Hardware required                                                            
                                                
Software required                                                         
                              
Other information                                                               
                         required                                            

SCHEDULE 21
Page 16 of 23



--------------------------------------------------------------------------------



 



     
I certify for Depositor that the above
described Deposit Materials
  DSI has inspected and accepted the above materials (any exceptions are noted
above):
have been transmitted to DSI:
   

             
Signature
      Signature    
 
           
 
           
Print Name
      Print Name    
 
           
 
           
Date
      Date Accepted    
 
           
 
           
 
      Exhibit B#    
 
           

SCHEDULE 21
Page 17 of 23



--------------------------------------------------------------------------------



 



EXHIBIT C
DESIGNATED CONTACT
Master Number                                         

      Notices, deposit material returns and     communications to Depositor
should   Invoices to Depositor should be be addressed to:   addressed to:
Company Name: Amdocs
  Amdocs
Address: 2570 Orchard Parkway
  2570 Orchard Parkway
San Jose, CA 95131
  San Jose, CA 95131
Designated Contact: Dawna Blanks
  Contact: Dawna Blanks
Telephone: 408-965-7770
  P.O.#: Will change annually.
Facsimile: 408-965-4313
   
E-mail: dblanks@amdocs.com
   
Verification Contact: Dawna Blanks
   
Telephone/E-mail:
   
T = 408-965-7770
   
E = dblanks@amdocs.com
   

Requests to change the designated contact should be given in writing by the
designated contact or an authorized employee.

      DSI has two Operations Centres to     service you. Agreements, Deposit    
Materials and notices to DSI should   All invoice fee remittances to DSI be
addressed to: (select location)   should be addressed to:
o Attn: Client Services
  DSI Technology Escrow Services, Inc.
9265 Sky Park Court, Suite 202
  PO Box 45156
San Diego, CA 92123
  San Francisco, CA 94145-0156
Telephone: (858) 499-1600
   
Facsimile: (858) 694-1919
   
E-mail: clientservices@dsiescrow.com
   
 
   
or
   
 
   
o Attn: Client Services
   
2100 Norcross Parkway, Suite 150
   
Norcross, GA 30071
  Date:                                        
Telephone: 770-239-9200
   
Facsimile: 770-239-9201
   
E-mail: clientservices@dsiescrow.com
   

SCHEDULE 21
Page 18 of 23

 



--------------------------------------------------------------------------------



 



EXHIBIT D
NAME OF INITIAL ACCOUNT
Account Number                                         
Amdocs Software Systems Limited (“Depositor”) has entered into a Master
Preferred Escrow Agreement with DSI Technology Escrow Services, Inc. (“DSI”).
Pursuant to that Agreement, Depositor may deposit certain Deposit Materials with
DSI.
The initial account will be referenced by the following name:
Amdocs CRM                                                             .
Amdocs Software Systems Limited
(“Depositor”)

         
By:
       
 
       
 
       
Name:
       
 
       
 
       
Title:
       
 
       
 
       
Date:
       
 
       

SCHEDULE 21
Page 19 of 23

 



--------------------------------------------------------------------------------



 



EXHIBIT E
ADDITIONAL ESCROW ACCOUNT
TO MASTER PREFERRED ESCROW AGREEMENT
Master Number                                         
New Account Number                                         
Amdocs Software Systems Limited (“Depositor”) has entered into a Master
Preferred Escrow Agreement with DSI Technology Escrow Services, Inc. (“DSI”).
Pursuant to that Agreement, Depositor may deposit certain Deposit Materials with
DSI.
Depositor desires that new Deposit Materials be held in a separate account and
be maintained separately from the initial account. By execution of this
Exhibit E, DSI will establish a separate account for the new Deposit Materials.
The new account will be referenced by the following name:
                                        .
Depositor hereby agrees that all terms and conditions of the existing Master
Preferred Escrow Agreement previously entered into by Depositor and DSI will
govern this account. The termination or expiration of any other account of
Depositor will not affect this account.

                      Amdocs Software Systems Limited (“Depositor”)       DSI
Technology Escrow Services, Inc.
 
                   
By:
          By:        
 
                   
 
                   
Name:
          Name:        
 
                   
 
                   
Title:
          Title:        
 
                   
 
                   
Date:
          Date:        
 
                   

SCHEDULE 21
Page 20 of 23

 



--------------------------------------------------------------------------------



 



EXHIBIT F
PREFERRED BENEFICIARY ACCEPTANCE FORM
Account Number                                         
Depositor, Preferred Beneficiary and DSI Technology Escrow Services, Inc.
(“DSI”), hereby acknowledge that MetroPCS Wireless, Inc., is the Preferred
Beneficiary referred to in the Master Preferred Escrow Agreement effective *** ,
2002 with DSI as the escrow agent and Amdocs Software Systems Limited as the
Depositor. Preferred Beneficiary hereby agrees to be bound by all provisions of
such Agreement.
Depositor hereby enrolls Preferred Beneficiary to the following account(s):

                      Account Name       Account Number
 
                                 
 
                                 
 
                                 
 
                    Notices and communications to Preferred                
Beneficiary should be addressed to:       Invoices should be addressed to:
 
                    Company Name:                
 
           
 
                    Address:                
 
           
 
                                 
 
                                 
 
                    Designated Contact:       Contact:    
 
     
 
   
 
                    Telephone:       P.O.#, if required:    
 
     
 
   
 
                    Facsimile:                
 
     
 
   
 
                    E-mail:                
 
     
 
   
 
                                Amdocs Software Systems Limited                
  Preferred Beneficiary       (“Depositor”)
 
                   
By:
          By:        
 
                   
 
                   
Name:
          Name:        
 
                   
 
                   
Title:
          Title:        
 
                   
 
                   
Date:
          Date:        
 
                   
 
                   

SCHEDULE 21
Page 21 of 23

 



--------------------------------------------------------------------------------



 



DSI Technology Escrow Services, Inc.

         
By:
       
 
       
 
       
Name:
       
 
       
 
       
Title:
       
 
       
 
       
Date:
       
 
       

SCHEDULE 21
Page 22 of 23

 



--------------------------------------------------------------------------------



 



EXHIBIT G
Pricing for standard Master Program:

                                  Service   Set-Up Fee     Annual     Qty    
Total  
***
                               

Additional Fees:

***

          SERVICE OPTIONS   FEES
***
    * **

SCHEDULE 21
Page 23 of 23



--------------------------------------------------------------------------------



 



ATTACHMENT 2 TO SCHEDULE 21
FIRST AMENDMENT TO THE MASTER PREFERRED AGREEMENT
[Attached Hereto]

 



--------------------------------------------------------------------------------



 



FIRST AMENDMENT TO THE
MASTER PREFERRED ESCROW AGREEMENT
     This First Amendment to the Master Preferred Escrow Agreement (this “First
Amendment”), is made and entered into as of the 15th day of September, 2008 (the
“Effective Date”), by and among DSI Technology Escrow Services, Inc. (“DSI”),
Amdocs Software Systems Limited (“Amdocs”) and MetroPCS Wireless, Inc.
(“MetroPCS”) (MetroPCS, Amdocs and DSI are sometimes collectively referred to
herein as the “First Amendment Parties”).
R E C I T A L S
     WHEREAS, Amdocs and DSI are parties to that certain Master Preferred Escrow
Agreement dated January 18, 2003 (the “Escrow Agreement”).
     WHEREAS, Amdocs, Amdocs, Inc., and MetroPCS are parties to that certain
Managed Services Agreement effective as of April 8, 2008 (as the same may be
amended from time to time, the "MetroPCS/Amdocs MSA”).
     WHEREAS, in connection with the execution of the MetroPCS/Amdocs MSA,
Amdocs and DSI have agreed to amend the Escrow Agreement in the manner
hereinafter set forth in connection with: (a) the primary escrow account
referenced in the attached Appendix B (the “Primary Account”; and (b) the
additional escrow account referenced in the attached Appendix B (the “Additional
Account”).
     NOW THEREFORE, in consideration of the foregoing, and the mutual covenants
and agreements hereinafter set forth, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
First Amendment Parties agree to the foregoing and as follows:
1. Scope of First Amendment. This First Amendment is made solely in connection
with the Primary Account and the Additional Account and for no other purpose.
Nothing in this First Amendment shall be construed to amend or modify the Escrow
Agreement in connection with any deposit account established under the Escrow
Agreement other than the Primary Account and the Additional Account.
2. Incorporation of Recitals; Definitions. The foregoing recitals are hereby
incorporated into the First Amendment and made a part hereof. Except to the
extent provided otherwise herein, capitalized terms used herein but not defined
herein shall have the meanings ascribed to them in the Escrow Agreement or in
the MetroPCS/Amdocs MSA, as applicable. For the avoidance of doubt, solely as it
relates to the First Amendment Parties, all references to “License Agreement” in
the Escrow Agreement shall be deemed to mean the MetroPCS/Amdocs MSA.
3. Deposit Materials. The Deposit Materials shall consist of the items described
in the attached Appendix A and shall be deposited in either the Primary Account
or the Additional Account, as noted on Appendix A.

-1-



--------------------------------------------------------------------------------



 



4. Preferred Beneficiary. Upon execution of a separate Acceptance Form in the
form attached hereto as Appendix B, MetroPCS shall be deemed to be a Preferred
Beneficiary under the terms of the Escrow Agreement, and the MetroPCS/Amdocs MSA
shall constitute a License Agreement for purposes of the Escrow Agreement.
5. Amendments.
     5.1 Section 1.1, Deposit Updates. The following sentence is added at the
end of Section 1.1, Obligation to Make Deposit, of the Escrow Agreement:
Notwithstanding anything herein to the contrary, Depositor must deposit with DSI
a complete version of all Deposit Materials to be included in the Additional
Account (as such term is defined in that certain First Amendment to the Master
Preferred Escrow Agreement by and among DSI Technology Escrow Services, Inc.,
Amdocs Software Systems Limited and MetroPCS Wireless, Inc.) on or before
fourteen (14) days prior to Deployment Use (as such term is defined in the
License Agreement).
     5.2 Section 1.8, Deposit Updates. The first sentence of Section 1.8,
Deposit Updates, of the Escrow Agreement is deleted in its entirety and replaced
with the following:
In respect of the products licensed to Preferred Beneficiary under the License
Agreement, Depositor shall update the Deposit Materials within sixty (60) days
following: (a) in the case of Deposit Materials included in the Primary Account
(as such term is defined in that certain First Amendment to the Master Preferred
Escrow Agreement by and among DSI Technology Escrow Services, Inc., Amdocs
Software Systems Limited and MetroPCS Wireless, Inc.), each release of a new
version of such products; and (b) in the case of Deposit Materials included in
the Additional Account, each Release (as such term is defined in the License
Agreement), modification or change to such products, but in each of the cases
described in the foregoing subsections (a) and (b), Depositor shall update the
Deposit Materials at least twice annually at six (6)-month intervals.
     5.3 Section 4.1, Release Conditions. Section 4.1, Release Conditions, of
the Escrow Agreement is deleted in its entirety and replaced with the following:
    4.1 Release Conditions. As used in this Agreement, “Release Condition” shall
mean the following in respect of both the Primary Account and the Additional
Account:

  a.   *** .     b.   (i) Depositor: (A) becomes insolvent; (B) ceases doing
business as a going concern; (C) makes an assignment for the benefit of its
creditors; or (D) admits in writing its inability to pay its debts; or (ii)
proceedings are instituted by or against Depositor in bankruptcy, under
applicable insolvency laws; or (iii) Depositor becomes subject to receivership
or dissolution proceedings, provided such proceedings are not dismissed within
thirty (30) days of their commencement.

-2-



--------------------------------------------------------------------------------



 



  c.   An event described in the foregoing subsections (b)(ii) or (b)(iii)
occurs and: (i) the License Agreement is not accepted by Depositor or its
trustee within thirty (30) days after such proceedings are instituted; or
(ii) Depositor or a trustee elects, or files pleadings to, reject the License
Agreement at any time after such proceedings are instituted.

In respect of the Additional Account, as used in this Agreement, “Release
Condition” shall additionally mean the following:

  a.   *** .     b.   *** .

     5.4 Section 4.2, Filing for Release; Section 4.3, Contrary Instructions;
Section 4.4, Release of Deposit; and Section 4.5, Right to Use Following
Release. Section 4.2, Filing for Release; Section 4.3, Contrary Instructions;
Section 4.4, Release of Deposit; and Section 4.5, Right to Use Following
Release, of the Escrow Agreement are deleted in their entirety and replaced with
the following:
     4.2 Release of Deposit Materials. *** .
     5.5 Section 5.3, Disposition of Deposit Materials Upon Termination. The
last sentence of Section 5.3, Disposition of Deposit Materials Upon Termination,
is deleted in its entirety and replaced with the following:
DSI shall have no obligation to destroy or return the Deposit Materials if the
Deposit Materials are subject to another escrow agreement with DSI or have been
released to the Preferred Beneficiary in accordance with the terms of this
Agreement.
     5.6 Section 7.4, Dispute Resolution. Section 7.4 of the Escrow Agreement is
deleted in its entirety.
6. Effect of Amendments. The amendments set forth herein are for the benefit of
MetroPCS only and shall not apply to any other customers of Amdocs that
constitute Preferred Beneficiaries under the Escrow Agreement. All terms of this
First Amendment shall supersede any conflicting terms set forth in the Escrow
Agreement. Subject to the terms of the foregoing sentence, any terms of the
Escrow Agreement not expressly amended or replaced herein shall remain in full
force and effect.
~ Signature Page Follows ~


-3-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the First Amendment Parties have caused this First Amendment
to the Master Preferred Escrow Agreement to be executed by their duly authorized
representatives as of the Effective Date.

                      MetroPCS Wireless, Inc.       Amdocs Software Systems
Limited
 
                   
By:
          By:        
 
 
 
(Signature)          
 
(Signature)    
Name:
          Name:        
 
 
 
(Typed or Printed)          
 
(Typed or Printed)    
Title:
          Title:        
 
 
 
(Typed or Printed)          
 
(Typed or Printed)    
Date:
          Date:        
 
 
 
         
 
   
 
                    DSI Technology Escrow Services, Inc.                
 
                   
By:
                   
 
 
 
(Signature)                
Name:
                   
 
 
 
(Typed or Printed)                
Title:
                   
 
 
 
(Typed or Printed)                
Date:
                   
 
 
 
               





--------------------------------------------------------------------------------



 



APPENDIX A
DEPOSIT MATERIALS
The Deposit Materials to be deposited in the Primary Account consist of the
following items (all of which shall be provided in human-readable, electronic
and machine-readable form, unless stated otherwise below):
     ***

-5-



--------------------------------------------------------------------------------



 



APPENDIX B
PREFERRED BENEFICIARY ACCEPTANCE FORM
Account Number ______________________
Depositor, Preferred Beneficiary and DSI Technology Escrow Services, Inc.
(“DSI”), hereby acknowledge that MetroPCS Wireless, Inc., is a Preferred
Beneficiary referred to in the Master Preferred Escrow Agreement effective
January 18, 2003 with DSI as the escrow agent and Amdocs Software Systems
Limited as the Depositor, as amended pursuant to that certain First Amendment to
the Master Preferred Escrow Agreement between DSI, MetroPCS Wireless, Inc. and
Amdocs Software Systems Limited dated September 15, 2008. The Parties hereby
agree to be bound by all provisions of such Agreement, as amended.
Depositor hereby enrolls Preferred Beneficiary to the following accounts:

              Account Names   Account Numbers
 
            Primary Account:                                         
                             Primary Account: *** Additional
Account:                                                                
Additional Account:                                         
                    
 
           
 
            Notices and communications to   Invoices should be addressed to:
Preferred Beneficiary should be addressed to:        
 
            MetroPCS Wireless, Inc.   MetroPCS Wireless, Inc. 2250 Lakeside
Blvd.   2250 Lakeside Blvd. Richardson, TX 75082-4304   Richardson, TX
75082-4304 Designated Contact: ***   Contact: *** Telephone: ***        
Facsimile: ***         E-mail: ***        
 
           
 
            MetroPCS Wireless, Inc.   Amdocs Software Systems Limited Preferred
Beneficiary   Depositor
 
           
By:
      By:    
 
           
 
           
Name:
      Name:    
 
           
 
           
Title:
      Title:    
 
           
 
           
Date:
      Date:    
 
           

-6-



--------------------------------------------------------------------------------



 



          DSI Technology Escrow Services, Inc.      
By:
       
 
       
 
       
Name:
       
 
       
 
       
Title:
       
 
       
 
       
Date:
       
 
       

-7-



--------------------------------------------------------------------------------



 



APPENDIX C
ADDITIONAL CONFIDENTIALITY OBLIGATIONS
***

-8-



--------------------------------------------------------------------------------



 



SCHEDULE 22
CONTROL OBJECTIVES
***

 



--------------------------------------------------------------------------------



 



SCHEDULE 23
AMDOCS COMPETITORS
***

 



--------------------------------------------------------------------------------



 



SCHEDULE 24
METROPCS COMPETITORS
***

 



--------------------------------------------------------------------------------



 



SCHEDULE 25
BACKGROUND CHECKS
United States:
***
Cyprus:
***
Israel:
***
India:
***
***

 



--------------------------------------------------------------------------------



 



SCHEDULE 26
METROPCS EQUIPMENT, METROPCS OWNED SOFTWARE
AND METROPCS THIRD PARTY SOFTWARE
MetroPCS Equipment
***
MetroPCS Owned Software
***
MetroPCS Third Party Software
None as of the Signing Date.

 